Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

among

ENDURANCE SPECIALTY HOLDINGS LTD.,

VARIOUS DESIGNATED SUBSIDIARY BORROWERS,

VARIOUS LENDING INSTITUTIONS,

and

JPMORGAN CHASE BANK, N.A.

as ADMINISTRATIVE AGENT

 

 

Dated as of April 19, 2012

 

 

$700,000,000

 

 

 

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

LLOYDS SECURITIES INC.,

and

BMO CAPITAL MARKETS CORP.,

as JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

LLOYDS SECURITIES INC.,

and

BANK OF MONTREAL

as SYNDICATION AGENTS

and

ING BANK N.V., LONDON BRANCH,

as DOCUMENTATION AGENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. Amount and Terms of Credit

     1   

1.01 Revolving Loans

     1   

1.02 Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     1   

1.03 Notice of Borrowing

     1   

1.04 Disbursement of Funds

     2   

1.05 Notes

     3   

1.06 Conversions

     3   

1.07 Pro Rata Borrowings

     4   

1.08 Interest

     4   

1.09 Interest Periods

     5   

1.10 Increased Costs, Illegality, etc

     6   

1.11 Compensation

     8   

1.12 Change of Lending Office

     8   

1.13 Replacement of Lenders

     9   

1.14 Designated Subsidiary Borrowers

     10   

1.15 Additional Tranche 1 Commitments

     11   

1.16 Additional Tranche 2 Commitments

     13   

SECTION 2.

     15   

SECTION 2A. Tranche 1 Letters of Credit

     15   

2A.01 Tranche 1 Letters of Credit

     15   

2A.02 Tranche 1 Letter of Credit Requests

     21   

2A.03 Agreement to Repay Tranche 1 Letter of Credit Drawings

     21   

2A.04 Increased Costs

     22   

2A.05 Tranche 1 Letter of Credit Expiration Extensions

     23   

2A.06 Changes to Stated Amount

     24   

2A.07 Representations and Warranties of Tranche 1 Lenders

     24   

2A.08 Existing Tranche 1 Letters of Credit.

     25   

2A.09 Tranche 1 Fronted Letter of Credit Participations

     27   

SECTION 2B. Tranche 2 Letters of Credit

     29   

2B.01 Tranche 2 Letters of Credit

     29   

2B.02 Tranche 2 Letter of Credit Requests

     33   

2B.03 Agreement to Repay Tranche 2 Letter of Credit Drawings

     34   

2B.04 Increased Costs

     35   

2B.05 Tranche 2 Letter of Credit Expiration Extensions

     35   

2B.06 Changes to Stated Amount

     36   

2B.07 Representations and Warranties of Tranche 2 Lenders

     36   

2B.08 Existing Tranche 2 Letters of Credit

     37   

2B.09 Tranche 2 Fronted Letter of Credit Participations

     39   

 

i



--------------------------------------------------------------------------------

     Page  

SECTION 3. Fees; Commitments

     41   

3.01 Fees

     41   

3.02 Voluntary Reduction of Commitments

     43   

3.03 Termination or Mandatory Reduction of Commitments

     43   

SECTION 4. Payments

     44   

4.01 Voluntary Prepayments

     44   

4.02 Mandatory Repayments

     44   

4.03 Method and Place of Payment

     47   

4.04 Net Payments

     47   

SECTION 5. Conditions Precedent

     50   

5.01 Conditions Precedent to the Effective Date

     50   

5.02 Conditions Precedent to All Revolving Loans and Letters of Credit

     53   

SECTION 6. Representations, Warranties and Agreements

     54   

6.01 Corporate Status

     54   

6.02 Corporate Power and Authority

     54   

6.03 No Contravention of Laws, Agreements or Organizational Documents

     55   

6.04 Litigation and Contingent Liabilities

     55   

6.05 Use of Proceeds; Margin Regulations

     55   

6.06 Approvals

     55   

6.07 Investment Company Act

     56   

6.08 True and Complete Disclosure; Assumptions

     56   

6.09 Financial Condition; Financial Statements

     56   

6.10 Tax Returns and Payments

     56   

6.11 Compliance with ERISA

     57   

6.12 Subsidiaries

     57   

6.13 Capitalization

     57   

6.14 Indebtedness

     58   

6.15 Compliance with Statutes, etc

     58   

6.16 Insurance Licenses

     58   

6.17 Security Documents

     58   

6.18 USA Patriot Act

     58   

SECTION 7. Affirmative Covenants

     59   

7.01 Information Covenants

     59   

7.02 Books, Records and Inspections

     61   

7.03 Insurance

     61   

7.04 Payment of Taxes

     61   

7.05 Maintenance of Existence

     62   

7.06 Compliance with Statutes, etc

     62   

7.07 ERISA

     62   

7.08 Maintenance of Property

     63   

7.09 Maintenance of Licenses and Permits

     63   

7.10 Claims Paying Ratings

     63   

 

ii



--------------------------------------------------------------------------------

     Page  

7.11 End of Fiscal Years; Fiscal Quarters

     63   

7.12 Borrowing Base Requirement

     63   

7.13 Further Assurances

     63   

SECTION 8. Negative Covenants

     64   

8.01 Changes in Business

     64   

8.02 Consolidations, Amalgamations, Mergers, Sales of Assets and Acquisitions

     64   

8.03 Liens

     65   

8.04 Indebtedness

     66   

8.05 Issuance of Stock

     67   

8.06 Dissolution

     67   

8.07 Restricted Payments

     67   

8.08 Transactions with Affiliates

     67   

8.09 Maximum Leverage Ratio

     67   

8.10 Minimum Consolidated Tangible Net Worth

     67   

8.11 Private Act

     67   

8.12 Restrictions on Transfers

     67   

8.13 Investment Grade Nonconvertible Corporate Bonds

     68   

SECTION 9. Events of Default

     68   

9.01 Payments

     68   

9.02 Representations, etc

     68   

9.03 Covenants

     68   

9.04 Default Under Other Agreements

     68   

9.05 Bankruptcy, etc

     69   

9.06 ERISA

     69   

9.07 Judgments

     70   

9.08 Insurance Licenses

     70   

9.09 Parent Borrower Guaranty

     70   

9.10 Security Documents

     70   

9.11 Ownership

     70   

SECTION 10. Definitions

     71   

SECTION 11. The Agents

     95   

11.01 Appointment

     95   

11.02 Delegation of Duties

     95   

11.03 Exculpatory Provisions

     95   

11.04 Reliance by Agents

     96   

11.05 Notice of Default

     96   

11.06 Non-Reliance

     96   

11.07 Indemnification

     97   

11.08 The Agents in Their Individual Capacities

     97   

11.09 Successor Agents

     97   

 

iii



--------------------------------------------------------------------------------

     Page  

SECTION 12. Miscellaneous

     99   

12.01 Payment of Expenses, etc

     99   

12.02 Right of Setoff

     99   

12.03 Notices

     100   

12.04 Benefit of Agreement

     100   

12.05 No Waiver; Remedies Cumulative

     102   

12.06 Payments Pro Rata

     102   

12.07 Calculations; Computations

     103   

12.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE

     104   

12.09 Counterparts

     105   

12.10 Headings Descriptive

     105   

12.11 Amendment or Waiver

     106   

12.12 Survival

     107   

12.13 Domicile of Revolving Loans

     107   

12.14 Confidentiality

     107   

12.15 WAIVER OF JURY TRIAL

     108   

12.16 Register

     108   

12.17 USA Patriot Act

     108   

12.18 Termination

     108   

12.19 No Third Party Beneficiaries

     109   

SECTION 13. Parent Borrower Guaranty

     109   

13.01 The Guaranty

     109   

13.02 Bankruptcy

     109   

13.03 Nature of Liability

     110   

13.04 Independent Obligation

     110   

13.05 Authorization

     110   

13.06 Reliance

     111   

13.07 Subordination

     111   

13.08 Waiver

     112   

 

iv



--------------------------------------------------------------------------------

ANNEX I

   List of Lenders and Commitments

ANNEX II

   Lender Addresses

ANNEX III

   Subsidiaries

ANNEX IV

   Capitalization

ANNEX V

   Indebtedness

ANNEX VI

   Liens

ANNEX VII

   Existing Letters of Credit

EXHIBIT A

   Form of Notice of Borrowing

EXHIBIT B

   Form of Note

EXHIBIT C-1

   Form of Tranche 1 Letter of Credit Request

EXHIBIT C-2

   Form of Tranche 2 Letter of Credit Request

EXHIBIT D

   Form of Section 4.04(b)(ii) Certificate

EXHIBIT E

   [Reserved]

EXHIBIT F

   Form of Officer’s Certificate

EXHIBIT G

   Form of Assignment Agreement

EXHIBIT H

   Form of DSB Assumption Agreement

EXHIBIT I-1

   Form of Additional Tranche 1 Commitment Agreement

EXHIBIT I-2

   Form of Additional Tranche 2 Commitment Agreement

EXHIBIT J

   Form of Borrowing Base Certificate

EXHIBIT K

   Form of Pledge and Security Agreement

EXHIBIT L

   Form of Existing Lender Agreement

EXHIBIT M

   Form of Account Control Agreement

EXHIBIT N

   Form of Termination Letter

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 19, 2012, among ENDURANCE SPECIALTY HOLDINGS
LTD., a company organized under the laws of Bermuda (the “Parent Borrower”), the
Designated Subsidiary Borrowers (as hereinafter defined) from time to time party
hereto, the lending institutions listed from time to time on Annex I hereto
(each a “Lender” and, collectively, the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”). Unless otherwise
defined herein, all capitalized terms used herein and defined in Section 10 are
used herein as so defined.

The parties hereto hereby agree as follows:

SECTION 1. Amount and Terms of Credit.

1.01 Revolving Loans. Subject to and upon the terms and conditions set forth
herein (including, on and after the initial Additional Tranche 2 Commitment
Date, Section 1.16), each Tranche 2 Lender severally agrees, at any time and
from time to time after the Effective Date and prior to the Commitment
Expiration Date, to make a loan or loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to one or more of the Borrowers (on a
several basis), which Revolving Loans (i) shall be denominated in Dollars,
(ii) shall, at the option of the respective Borrower, be incurred and maintained
as and/or converted into Base Rate Loans or Eurodollar Loans, provided that,
except as otherwise specifically provided in Section 1.10(b), all Revolving
Loans comprising the same Borrowing shall at all times be of the same Type,
(iii) may be repaid and reborrowed at any time in accordance with the provisions
hereof, (iv) shall not exceed for any Tranche 2 Lender at any time outstanding
that aggregate principal amount which, when added to such Tranche 2 Lender’s
Tranche 2 Percentage of the aggregate amount of all Tranche 2 Letter of Credit
Outstandings (if any) (exclusive of Tranche 2 Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time, equals the Tranche 2 Commitment of
such Tranche 2 Lender at such time and (v) shall not exceed at any time
outstanding that aggregate principal amount which, when added to all Tranche 2
Letter of Credit Outstandings at such time, equals the Total Tranche 2
Commitment at such time.

1.02 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing hereunder shall not be less than
$5,000,000. More than one Borrowing may be incurred on any day; provided that at
no time shall there be outstanding more than ten Borrowings of Eurodollar Loans
in the aggregate.

1.03 Notice of Borrowing. (a) Whenever a Borrower desires to incur Revolving
Loans, it shall give the Administrative Agent at its Notice Office, (x) prior to
11:00 A.M. (New York time), at least three (3) Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Eurodollar Loans or (y) prior to 10:00 A.M. (New York time) on the day of each
Borrowing of Base Rate Loans, prior written notice (or telephonic notice
promptly confirmed in writing). Each such notice (a “Notice of Borrowing”),
except as otherwise expressly provided in Section 1.10, shall be irrevocable,
and, in the case of a written notice and a confirmation of telephonic notice,
shall be in the form of Exhibit A hereto, appropriately completed to specify
(i) the aggregate principal amount of the Revolving Loans to be made pursuant to
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day)
and (iii) whether the respective Borrowings shall consist of Base Rate Loans or
Eurodollar Loans and, if Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters covered by the Notice of Borrowing.



--------------------------------------------------------------------------------

(b) Without in any way limiting the obligation of each Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice, believed by the Administrative Agent in good
faith to be from an Authorized Officer of such Borrower. In each such case, the
Administrative Agent’s record of the terms of any such telephonic notice shall
be conclusive absent manifest error.

1.04 Disbursement of Funds. (a) Subject to the terms and conditions herein set
forth, no later than 11:00 A.M. (New York time) on the date of each incurrence
of Revolving Loans, each Lender with a Tranche 2 Commitment will make available
to the Administrative Agent its pro rata share of each Borrowing requested to be
made on such date in the manner provided below.

(b) Each Lender with a Tranche 2 Commitment shall make available all amounts it
is to fund under any Borrowing in Dollars and immediately available funds to the
Administrative Agent at the Payment Office and the Administrative Agent will
make available to the respective Borrower as promptly as practicable by
depositing to its account at the Payment Office the aggregate of the amounts so
made available in the type of funds received. Unless the Administrative Agent
shall have been notified by any Lender prior to the date of any such Borrowing
that such Lender does not intend to make available to the Administrative Agent
its portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of such Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the respective
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available the same to the respective Borrower, the Administrative
Agent shall be entitled to recover such corresponding amount from such Lender.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the respective Borrower, and such Borrower shall pay such corresponding
amount to the Administrative Agent within two (2) Business Days. The
Administrative Agent shall also be entitled to recover from the Lender or the
applicable Borrower, as the case may be, interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to such Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (x) if paid by such Lender, the overnight Federal Funds Effective
Rate or (y) if paid by such Borrower, the then applicable rate of interest,
calculated in accordance with Section 1.08(a) or (b), as the case may be, for
the respective Revolving Loans.

(c) Nothing in this Section 1.04 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
any Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

2



--------------------------------------------------------------------------------

1.05 Notes. (a) Each Borrower’s obligation to pay the principal of, and interest
on, all of the Revolving Loans made to it by each Tranche 2 Lender shall be
evidenced in the Register maintained by the Administrative Agent pursuant to
Section 12.16 and shall, if requested by such Tranche 2 Lender, also be
evidenced by a promissory note substantially in the form of Exhibit B with
blanks appropriately completed in conformity herewith (each, a “Note” and
collectively, the “Notes”).

(b) The Note issued to each Tranche 2 Lender that has requested the same shall
(i) be executed by the respective Borrower, (ii) be payable to the order of such
Tranche 2 Lender and be dated the Effective Date (or if issued after the
Effective Date, be dated the date of the issuance thereof), (iii) be in a stated
principal amount equal to the Tranche 2 Commitment of such Tranche 2 Lender and
be payable in a principal amount equal to the amount of the Revolving Loans made
by such Tranche 2 Lender and which are outstanding from time to time,
(iv) mature on the Commitment Expiration Date, (v) bear interest as provided in
the appropriate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents (other than the Security Documents). Upon receipt
of an affidavit of an officer of a Tranche 2 Lender (together with a customary
indemnity from such Tranche 2 Lender in form and substance satisfactory to the
respective Borrower) that a Note has been lost, stolen, destroyed or mutilated,
such Borrower will issue a replacement Note in the same principal amount thereof
and otherwise of like tender.

(c) Each Tranche 2 Lender will record on its internal records the amount of each
Revolving Loan made by it and each payment in respect thereof and will prior to
any transfer of its Note endorse on the reverse side thereof the outstanding
principal amount of Revolving Loans evidenced thereby. Failure to make any such
notation or any error in any such notation shall not affect the respective
Borrower’s obligations in respect of such Revolving Loans.

(d) Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Notes shall only be delivered to
Tranche 2 Lenders which at any time specifically request the delivery of such
Notes. No failure of any Tranche 2 Lender to request or obtain a Note evidencing
its Revolving Loans to the respective Borrower shall affect or in any manner
impair the obligations of such Borrower to pay the Revolving Loans (and all
related Obligations) incurred by such Borrower which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement. Any
Tranche 2 Lender which does not have a Note evidencing its outstanding Revolving
Loans shall in no event be required to make the notations otherwise described in
the preceding clause (c). At any time when any Tranche 2 Lender requests the
delivery of a Note to evidence any of its Revolving Loans, each Borrower shall
promptly execute and deliver to the respective Tranche 2 Lender the requested
Note in the appropriate amount or amounts to evidence such Revolving Loans.

1.06 Conversions. Each Borrower shall have the option to convert on any Business
Day all or a portion at least equal to $1,000,000 of the outstanding principal
amount of its Revolving Loans of one Type into a Borrowing or Borrowings of the
other Type of Revolving Loans; provided that (i) no partial conversion of a
Borrowing of Eurodollar Loans shall reduce the outstanding principal amount of
the Eurodollar Loans pursuant to such Borrowing to less than $1,000,000,
(ii) Base Rate Loans may not be converted into Eurodollar Loans if any Default
or Event of Default is in existence on the date of the conversion if the
Administrative Agent or the Required Lenders have previously advised the
Borrowers that conversions will not be permitted while such Default or Event of
Default, as the case may be, remains in existence, (iii) Borrowings of
Eurodollar Loans resulting from this Section 1.06 shall be limited in number as
provided in Section 1.02, (iv) Eurodollar Loans may only be converted into Base
Rate Loans on the last day of the Interest Period applicable thereto, and
(v) each such conversion shall be made pro rata among the Revolving Loans of
each Tranche 2 Lender of the Type being converted. Each such conversion shall be
effected by the respective Borrower by giving the Administrative Agent at its
Notice Office, prior to 11:00 A.M. (New York time), at least three (3) Business
Days’ (or one (1) Business Day’s in the case of a conversion into Base Rate
Loans) prior written notice (or telephonic notice promptly confirmed in writing)
(each a “Notice of Conversion”) specifying the Revolving Loans to be so
converted, the Type of Revolving Loans to be converted into and, if to be
converted into a Borrowing of Eurodollar Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall give each Tranche 2
Lender prompt notice of any such proposed conversion affecting any of its
Revolving Loans.

 

3



--------------------------------------------------------------------------------

1.07 Pro Rata Borrowings. All Borrowings of Revolving Loans under this Agreement
shall be incurred by the respective Borrower from the Lenders pro rata on the
basis of their Tranche 2 Commitments. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make
Revolving Loans hereunder and that each Lender shall be obligated to make the
Revolving Loans provided to be made by it hereunder, regardless of the failure
of any other Lender to fulfill its commitments hereunder.

1.08 Interest. (a) The unpaid principal amount of each Base Rate Loan shall bear
interest from the date of the Borrowing thereof until the earlier of (i) the
maturity (whether by acceleration or otherwise) of such Base Rate Loan and
(ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 1.06, at a rate per annum which shall at all times be the Applicable
Margin then in effect for Base Rate Loans plus the Base Rate in effect from time
to time.

(b) The unpaid principal amount of each Eurodollar Loan shall bear interest from
the date of the Borrowing thereof until the earlier of (i) the maturity (whether
by acceleration or otherwise) of such Eurodollar Loan or (ii) the conversion of
such Eurodollar Loan to a Base Rate Loan pursuant to Sections 1.06, 1.09 or
1.10(b), as applicable, at a rate per annum which shall at all times be the
Applicable Margin then in effect for Eurodollar Loans plus the relevant
Eurodollar Rate for the Interest Period applicable to such Eurodollar Loan.

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Revolving Loan and any other overdue amount payable hereunder
shall be payable on demand and shall bear interest at a rate per annum equal to
the Applicable Margin then in effect for Base Rate Loans plus the Base Rate in
effect from time to time plus 2%, provided that overdue principal in respect of
Eurodollar Loans shall bear interest until the end of the Interest Period
applicable to such Eurodollar Loans at a rate per annum equal to 2% in excess of
the rate otherwise applicable to such Eurodollar Loans.

 

4



--------------------------------------------------------------------------------

(d) Interest shall accrue from and including the date of any Borrowing to but
excluding the date of any repayment thereof and shall be payable (i) in respect
of each Base Rate Loan, quarterly in arrears on the last Business Day of each
calendar quarter, (ii) in respect of each Eurodollar Loan, on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
of six months, on the date occurring three months after the first day of such
Interest Period and (iii) in respect of each Revolving Loan, on any conversion
or prepayment (on the amount so converted or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

(e) All computations of interest on Revolving Loans hereunder shall be made in
accordance with Section 12.07(b).

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans for any Interest Period, shall promptly notify the
respective Borrower and the Lenders thereof.

1.09 Interest Periods. At the time a Borrower gives a Notice of Borrowing or
Notice of Conversion in respect of the making of, or conversion into, a
Borrowing of Eurodollar Loans (in the case of the initial Interest Period
applicable thereto) or prior to 11:00 A.M. (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to a Borrowing of
Eurodollar Loans, it shall have the right to elect by giving the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of the
Interest Period to be applicable to such Borrowing, which Interest Period shall,
at the option of the respective Borrower, be a one, two, three or six month
period. Notwithstanding anything to the contrary contained above:

(i) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

(ii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;

(iii) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv) no Interest Period may be elected if it would extend beyond the Commitment
Expiration Date; and

(v) no Interest Period may be selected at any time when a Default or Event of
Default is then in existence if the Administrative Agent or the Required Lenders
have previously advised the Borrowers that the selection of Interest Periods
will not be permitted while such Default or Event of Default, as the case may
be, remains in existence.

 

5



--------------------------------------------------------------------------------

If upon the expiration of any Interest Period, the respective Borrower has
failed, or is not permitted, to elect a new Interest Period to be applicable to
the respective Borrowing of Eurodollar Loans as provided above, such Borrower
shall be deemed to have elected to convert such Borrowing into a Borrowing of
Base Rate Loans effective as of the expiration date of such current Interest
Period.

1.10 Increased Costs, Illegality, etc. (a) In the event that (x) in the case of
clause (i) below, the Administrative Agent, or (y) in the case of clauses
(ii) and (iii) below, any Lender, shall have determined in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):

(i) on any date for determining the Eurodollar Rate for any Interest Period,
that, by reason of any changes arising after the Effective Date affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar
Loans (other than any increased cost or reduction in the amount received or
receivable resulting from a change in the rate of taxes or similar charges)
because of (x) any change since the Effective Date in any applicable law,
governmental rule, regulation, guideline, order or request (whether or not
having the force of law), or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline, order or request (such as, for example, but not limited to, (A) a
change in the basis of taxation of payment to any Lender of the principal of, or
interest on, the Revolving Loans or any other amounts payable hereunder (except
for changes in the rate of tax on, or determined by reference to, the net income
or net profits of such Lender pursuant to the laws of the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), but without duplication of any
amounts owed to such Lender under Section 4.04(a), or (B) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate)
and/or (y) other circumstances affecting the interbank Eurodollar market or the
position of such Lender in such market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any change since
the Effective Date in any law, governmental rule, regulation, guideline or
order, or the interpretation or application thereof, or would conflict with any
thereof not having the force of law but with which such Lender customarily
complies, or has become impracticable as a result of a contingency occurring
after the Effective Date which materially adversely affects the interbank
Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on such date and (y) within ten
(10) Business Days of the date on which such event no longer exists give notice
(by telephone confirmed in writing) to the Parent Borrower and to the
Administrative Agent of such determination and the reason therefor (which notice
the Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Parent
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion given by a Borrower with respect to Eurodollar Loans which have
not yet been incurred shall be deemed rescinded by such Borrower or, in the case
of a Notice of Borrowing, shall, at the option of such Borrower, be deemed
converted into a Notice of Borrowing for Base Rate Loans to be made on the date
of Borrowing contained in such Notice of Borrowing, (y) in the case of clause
(ii) above, the Parent Borrower agrees to pay to such Lender, within ten
(10) Business Days following receipt of written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender shall determine in good faith)
as shall be required to compensate such Lender for such increased costs or
reductions in amounts receivable hereunder (a written notice as to the
additional amounts owed to such Lender, showing the basis for the calculation
thereof, which basis shall be reasonable and consistently applied, submitted to
the Parent Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of clause
(iii) above, the respective Borrower or Borrowers shall take one of the actions
specified in Section 1.10(b) as promptly as possible and, in any event, within
the time period required by law.

 

6



--------------------------------------------------------------------------------

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.10(a)(ii) or (iii), the respective Borrower may (and, in
the case of a Eurodollar Loan affected pursuant to Section 1.10(a)(iii), the
respective Borrower shall) either (i) if the affected Eurodollar Loan is then
being made pursuant to a Borrowing, by giving the Administrative Agent
telephonic notice (confirmed promptly in writing) thereof on the same date that
the applicable Borrower was notified by a Lender (or on the next Business Day if
the applicable Borrower received such notice after 3:00 P.M. (New York time))
pursuant to Section 1.10(a)(ii) or (iii), cancel said Borrowing, convert the
related Notice of Borrowing into one requesting a Borrowing of Base Rate Loans
or require the affected Lender to make its requested Revolving Loan as a Base
Rate Loan, or (ii) if the affected Eurodollar Loan is then outstanding, upon at
least one (1) Business Day’s notice to the Administrative Agent, require the
affected Lender to convert each such affected Eurodollar Loan into a Base Rate
Loan, provided that if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 1.10(b).

(c) If any Lender shall have determined in good faith that after the Effective
Date the adoption or effectiveness of any applicable law, rule or regulation
regarding capital adequacy or liquidity, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance by such Lender or its parent corporation
with any request or directive regarding capital adequacy or liquidity (whether
or not having the force of law) of any such authority, central bank or
comparable agency, in each case made subsequent to the Effective Date, has or
would have the effect of reducing the rate of return on such Lender’s or its
parent corporation’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or
its parent corporation could have achieved but for such adoption, effectiveness,
change or compliance (taking into consideration such Lender’s or its parent
corporation’s policies with respect to capital adequacy and liquidity), then
from time to time, upon demand by such Lender (with a copy to the Administrative
Agent), the Parent Borrower agrees to pay such Lender such additional amount or
amounts as will compensate such Lender or its parent corporation for such
reduction. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 1.10(c), will give prompt
written notice thereof to the Parent Borrower, which notice shall set forth the
basis of the calculation of such additional amounts, which basis must be
reasonable and consistently applied, although the failure to give any such
notice shall not release or diminish the Parent Borrower’s obligations to pay
additional amounts pursuant to this Section 1.10(c) upon the subsequent receipt
of such notice.

 

7



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof and, in each case, any compliance by a Lender with any
request or directive relating thereto shall, for purposes of this Agreement, be
deemed to have gone into effect after the date hereof, regardless of the date
enacted, adopted, issued or implemented.

1.11 Compensation. The Parent Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans but excluding any loss of anticipated profit with
respect to such Revolving Loans) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of Eurodollar Loans does not occur on a date specified therefor in a
Notice of Borrowing or Notice of Conversion (whether or not withdrawn by the
respective Borrower or deemed withdrawn pursuant to Section 1.10(a)); (ii) if
any repayment, prepayment, assignment or conversion of any of its Eurodollar
Loans occurs on a date which is not the last day of an Interest Period
applicable thereto; (iii) if any prepayment of any of its Eurodollar Loans is
not made on any date specified in a notice of prepayment given by the respective
Borrower; or (iv) as a consequence of (x) any other failure by the respective
Borrower to repay its Revolving Loans when required by the terms of this
Agreement or (y) an election made pursuant to Section 1.10(b).

1.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 1.10(a)(ii) or (iii) or
Section 4.04 with respect to such Lender, or if any Lender that is currently an
NAIC approved lender ceases to be an NAIC approved lender, it will, if requested
by the respective Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any
Revolving Loans or Letters of Credit affected by such event; provided that such
designation is made on such terms that, in the opinion of such Lender, such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 1.12 shall
affect or postpone any of the obligations of the Borrowers or the right of any
Lender provided in Section 1.10 or Section 4.04.

 

8



--------------------------------------------------------------------------------

1.13 Replacement of Lenders. (a) Upon the occurrence of any event giving rise to
the operation of Section 1.10(a)(ii) or (iii) or Section 4.04 with respect to
any Lender which results in such Lender charging to one or more Borrowers
increased costs in excess of those being generally charged by the other Lenders,
(b) if a Lender becomes a Defaulting Lender, (c) in the case of a refusal by a
Lender to consent to a proposed change, waiver, discharge or termination with
respect to this Agreement which has been approved by the Required Lenders and
which requires the consent of all Lenders, all Lenders of a particular Tranche
or all affected Lenders and/or (d) if any Lender that is currently an NAIC
approved lender ceases to be an NAIC approved lender, the Parent Borrower shall
have the right, if no Default or Event of Default then exists and in accordance
with the requirements of Section 12.04(b), to replace such Lender (the “Replaced
Lender”), upon prior written notice to the Administrative Agent and such
Replaced Lender, with one or more NAIC approved banks or other financial
institutions (unless otherwise agreed by the Parent Borrower and the
Administrative Agent) (none of whom shall constitute a Defaulting Lender at the
time of such replacement) reasonably acceptable to the Administrative Agent
(collectively, the “Replacement Lender”) or, in the case of a replacement as
provided in the immediately preceding clause (c) of this Section 1.13 where the
consent of the respective Lender is required with respect to less than all
Tranches of its Revolving Loans, Letters of Credit or Commitments, as
applicable, at the option of the Parent Borrower, to replace only the
Commitments, outstanding Letters of Credit and/or outstanding Revolving Loans,
as applicable, of such Lender in respect of each Tranche where the consent of
such Lender would otherwise be individually required, with identical
Commitments, Letters of Credit and/or Revolving Loans, as applicable, of the
respective Tranche provided by the Replacement Lender, provided that (i) at the
time of any replacement pursuant to this Section 1.13, the Replacement Lender
and the Replaced Lender shall enter into one or more Assignment Agreements
pursuant to Section 12.04(b) (and with all fees payable pursuant to said
Section 12.04(b) to be paid by the Replacement Lender) pursuant to which the
Replacement Lender shall acquire all of the Commitments and outstanding
Revolving Loans (if any) (or, in the case of the replacement of less than all
the Tranches of Commitments, outstanding Letters of Credit and outstanding
Revolving Loans of the respective Replaced Lender, all of the Commitments and
all then outstanding Letters of Credit and Revolving Loans (if any) relating to
the Tranche or Tranches with respect to which such Lender is being replaced) of
the Replaced Lender and, in connection therewith, shall pay to the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
the principal amount of, and all accrued but unpaid interest on, all outstanding
Revolving Loans of the Replaced Lender with respect to which such Replaced
Lender is being replaced (if any), (B) an amount equal to all Unpaid Drawings
that have been funded by (and not reimbursed to) such Replaced Lender under each
Tranche with respect to which such Replaced Lender is being replaced, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid, Fees owing to the Replaced
Lender (but only with respect to the relevant Tranche or Tranches, in the case
of the replacement of less than all Tranches of Revolving Loans, Letters of
Credit and/or Commitments then held by the respective Replaced Lender) pursuant
to Section 3.01; (ii) all obligations of the Borrowers under the Credit
Documents owing to the Replaced Lender (other than those specifically described
in clause (i) above in respect of which the assignment purchase price has been,
or is concurrently being, paid), including, without limitation, all amounts
owing to the Replaced Lender under Section 1.11 as a result of the assignment of
its Revolving Loans under clause (i) above, shall be paid in full to such
Replaced Lender concurrently with such replacement; (iii) no assignment pursuant
to this Section 1.13 shall be effective until all of the then outstanding
Non-Fronted Letters of Credit under each Tranche with respect to which such
Replaced Lender is being replaced are returned by each respective beneficiary to
the Issuing Agent and either cancelled and/or exchanged for new or amended
Letters of Credit which give effect to such assignment (it being understood that
to the extent the respective beneficiaries do not consent to such assignment,
such assignment cannot occur) and (iv) at the time of any replacement pursuant
to clause (c) above, such Replacement Lender shall consent to such proposed
change, waiver, discharge or termination. Upon the execution of the respective
Assignment Agreements, the payment of amounts referred to in clauses (i) and
(ii) above and the return and cancellation and/or exchange of each then
outstanding applicable Non-Fronted Letter of Credit as provided above, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by each Borrower, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
applicable to the Replaced Lender under this Agreement, which shall survive as
to such Replaced Lender.

 

9



--------------------------------------------------------------------------------

1.14 Designated Subsidiary Borrowers. The Parent Borrower may from time to time
after the Effective Date designate one or more Persons as an additional
Designated Subsidiary Borrower, subject to the following terms and conditions:

(a) each such Person shall be a Wholly-Owned Subsidiary of the Parent Borrower;

(b) each such Person shall be a Material Subsidiary;

(c) on or prior to the date of designation, each such Person shall enter into an
appropriately completed DSB Assumption Agreement;

(d) on or prior to the date of designation, the Administrative Agent shall have
received from such Person a certificate, signed by an Authorized Officer of such
Person in the form of Exhibit F with appropriate insertions or deletions,
together with (x) copies of its certificate of incorporation, by-laws or other
equivalent organizational documents and (y) resolutions relating to the Credit
Documents which shall be satisfactory to the Administrative Agent;

(e) on or prior to the date of designation, the Administrative Agent shall have
received an opinion, addressed to the Administrative Agent and each of the
Lenders and dated the date of designation, from counsel to such Person, which
opinion shall be in form and substance reasonably satisfactory to the
Administrative Agent;

(f) on or prior to the date of designation, the Administrative Agent shall have
received such other documentation and/or certificates (including, without
limitation, certificates of existence and/or good standing certificates in the
case of additional Designated Subsidiary Borrowers organized under the laws of
the United States or any State thereof, or any other jurisdiction where the
concept of “good standing” is applicable) as the Administrative Agent may
reasonably request; and

 

10



--------------------------------------------------------------------------------

(g) so long as no Default or Event of Default shall have occurred and be
continuing and all principal of and interest on all Revolving Loans made to any
Designated Subsidiary Borrower and all other amounts payable by such Designated
Subsidiary Borrower under this Agreement and the other Credit Documents have
been paid in full, the Parent Borrower may terminate the status of such
Designated Subsidiary Borrower as a Borrower hereunder by furnishing to the
Administrative Agent a letter (a “Termination Letter”) in substantially the form
of Exhibit N, duly completed and executed by the Parent Borrower. Any
Termination Letter furnished hereunder shall be effective upon receipt thereof
by the Administrative Agent, which shall promptly so notify the Lenders,
whereupon the Lenders shall promptly deliver to the Parent Borrower (through the
Administrative Agent) the Notes, if any, of such Designated Subsidiary Borrower.
Notwithstanding the foregoing, (x) the delivery of a Termination Letter with
respect to any Designated Subsidiary Borrower shall not terminate (i) any
obligation of such Borrower that remains unpaid at the time of such delivery or
(ii) the obligations of the Parent Borrower under Section 13 with respect to any
such unpaid obligations and (y) such Designated Subsidiary Borrower shall remain
a party hereto and to any other Credit Document to which such Designated
Subsidiary Borrower is a party prior to the delivery of such Termination Letter
and shall continue to have all the rights and obligations of a Designated
Subsidiary Borrower under this Agreement and any other such Credit Document with
respect to any Letters of Credit issued on behalf of such Designated Subsidiary
Borrower prior to delivery of such Termination Letter, but shall not be
permitted to borrow or request any additional Revolving Loans or the issuance,
amendment or renewal of any additional Letters of Credit.

1.15 Additional Tranche 1 Commitments. (a) The Parent Borrower shall have the
right at any time and from time to time after the Effective Date and prior to
the Commitment Expiration Date to request (so long as no Default or Event of
Default is then in existence or would result therefrom) on one or more occasions
that one or more Tranche 1 Lenders (and/or one or more other Persons which will
become Tranche 1 Lenders as provided pursuant to clause (vi) below) provide
Additional Tranche 1 Commitments (and, in connection therewith, to increase the
Aggregate Multicurrency Letter of Credit Limit and the Fronted Letter of Credit
Limit by, in each case, a ratable amount with respect thereto) and, subject to
the applicable terms and conditions contained in this Agreement and the relevant
Additional Tranche 1 Commitment Agreement, issue Tranche 1 Letters of Credit; it
being understood and agreed, however, that (i) no Tranche 1 Lender shall be
obligated to provide an Additional Tranche 1 Commitment as a result of any
request by the Parent Borrower, (ii) until such time, if any, as (x) such
Tranche 1 Lender has agreed in its sole discretion to provide an Additional
Tranche 1 Commitment and executed and delivered to the Administrative Agent an
Additional Tranche 1 Commitment Agreement in respect thereof as provided in
Section 1.15(b) and (y) such other conditions set forth in Section 1.15(b) shall
have been satisfied, such Tranche 1 Lender shall not be obligated to issue any
Tranche 1 Letters of Credit, in excess of the amount provided for in
Section 2A.01 before giving effect to such Additional Tranche 1 Commitments
provided pursuant to this

 

11



--------------------------------------------------------------------------------

Section 1.15, (iii) any Tranche 1 Lender (and/or one or more other Persons which
will become Tranche 1 Lenders as provided pursuant to clause (vi) below) may so
provide an Additional Tranche 1 Commitment without the consent of any other
Tranche 1 Lender (it being understood and agreed that the consent of the
Administrative Agent, the Issuing Agent and the Issuing Lenders (such consent,
in either case, not to be unreasonably withheld or delayed) shall be required if
any such Additional Tranche 1 Commitments are to be provided by a Person which
is not already a Tranche 1 Lender or if any such Additional Tranche 1
Commitments increase the Fronted Letter of Credit Limit), (iv) (x) each
provision of Additional Tranche 1 Commitments on a given date pursuant to this
Section 1.15 shall be in a minimum aggregate amount (for all Tranche 1 Lenders
(including, in the circumstances contemplated by clause (vi) below, banks or
other financial institutions who will become Tranche 1 Lenders)) of at least
$1,000,000 and (y) the aggregate amount of Additional Tranche 1 Commitments
provided pursuant to this Section 1.15 shall not exceed $350,000,000, less any
Additional Tranche 2 Commitments, (v) the up-front fees payable to any Person
providing an Additional Tranche 1 Commitment in accordance with this
Section 1.15 shall be as set forth in the relevant Additional Tranche 1
Commitment Agreement, (vi) if, on or after the tenth Business Day following the
request by the Parent Borrower of the then existing Tranche 1 Lenders (other
than Defaulting Lenders) to provide Additional Tranche 1 Commitments pursuant to
this Section 1.15 on the terms to be applicable thereto, the Parent Borrower has
not received Additional Tranche 1 Commitments in an aggregate amount equal to
that amount of the Additional Tranche 1 Commitments which the Parent Borrower
desires to obtain pursuant to such request (as set forth in the notice provided
by the Parent Borrower to the Administrative Agent as provided above), then the
Parent Borrower may request Additional Tranche 1 Commitments from other Lenders
and/or other NAIC approved banks or financial institutions (unless otherwise
agreed by the Parent Borrower and the Administrative Agent) in aggregate amount
equal to such deficiency on terms which are no more favorable to such other bank
or financial institution in any respect than the terms offered to the existing
Tranche 1 Lenders, and (vii) all actions taken by the Parent Borrower pursuant
to this Section 1.15 shall be done in coordination with the Administrative
Agent.

(b) At the time of any provision of Additional Tranche 1 Commitments pursuant to
this Section 1.15, (i) the Parent Borrower, each Designated Subsidiary Borrower,
the Administrative Agent and each such Tranche 1 Lender or other bank or
financial institution which agrees to provide an Additional Tranche 1 Commitment
(each, an “Additional Tranche 1 Lender”) shall execute and deliver to the
Administrative Agent an Additional Tranche 1 Commitment Agreement substantially
in the form of Exhibit I-1, subject to such modifications in form and substance
reasonably satisfactory to the Administrative Agent as may be necessary or
appropriate (with the effectiveness of such Additional Tranche 1 Lender’s
Additional Tranche 1 Commitment to occur upon delivery of such Additional
Tranche 1 Commitment Agreement to the Administrative Agent, the payment of any
fees required in connection therewith and the satisfaction of the other
conditions in this Section 1.15 to the reasonable satisfaction of the
Administrative Agent), (ii) all of the outstanding Tranche 1 Non-Fronted Letters
of Credit shall have been returned by each respective beneficiary to the Issuing
Agent and shall either have been cancelled and/or exchanged for new or amended
Tranche 1 Non-Fronted Letters of Credit which give effect to such Additional
Tranche 1 Commitment, (iii) if such Additional Tranche 1 Lender is issuing
Letters of Credit for the account of a U.S. Borrower or U.S. Borrowers, such
Additional Tranche 1 Lender shall provide to such U.S. Borrower or U.S.
Borrowers the appropriate Internal Revenue Service forms (and, if applicable a
Section 4.04(b)(ii) Certificate)

 

12



--------------------------------------------------------------------------------

described in Section 4.04(b), (iv) the Parent Borrower and each Designated
Subsidiary Borrower shall deliver to the Administrative Agent resolutions
authorizing the incurrence of the Obligations to be incurred pursuant to each
Additional Tranche 1 Commitment, together with evidence of good standing of the
Parent Borrower and each Designated Subsidiary Borrower (if requested) in the
case of Designated Subsidiary Borrowers organized under the laws of the United
States or any State thereof, or any other jurisdiction where the concept of
“good standing” is applicable, and (v) the Parent Borrower shall deliver to the
Administrative Agent an opinion, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Parent Borrower reasonably
satisfactory to the Administrative Agent and dated such date, covering such
matters similar to those set forth in the opinions of counsel delivered to the
Lenders on the Effective Date pursuant to Section 5.01(b) and such other matters
as the Administrative Agent may reasonably request. The Administrative Agent
shall promptly notify each Tranche 1 Lender as to the occurrence of each
Additional Tranche 1 Commitment Date, and (x) on each such date, the Total
Tranche 1 Commitment under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Additional Tranche 1 Commitments and
(y) on each such date Annex I shall be deemed modified to reflect the revised
Tranche 1 Commitments of the affected Tranche 1 Lenders.

1.16 Additional Tranche 2 Commitments. (a) The Parent Borrower shall have the
right at any time and from time to time after the Effective Date and prior to
the Commitment Expiration Date to request (so long as no Default or Event of
Default is then in existence or would result therefrom) on one or more occasions
that one or more Tranche 2 Lenders (and/or one or more other Persons which will
become Tranche 2 Lenders as provided pursuant to clause (vi) below) provide
Additional Tranche 2 Commitments (and, in connection therewith, to increase the
Aggregate Multicurrency Letter of Credit Limit and the Fronted Letter of Credit
Limit by, in each case, a ratable amount with respect thereto) and, subject to
the applicable terms and conditions contained in this Agreement and the relevant
Additional Tranche 2 Commitment Agreement, make Revolving Loans and issue
Tranche 2 Letters of Credit; it being understood and agreed, however, that
(i) no Tranche 2 Lender shall be obligated to provide an Additional Tranche 2
Commitment as a result of any request by the Parent Borrower, (ii) until such
time, if any, as (x) such Tranche 2 Lender has agreed in its sole discretion to
provide an Additional Tranche 2 Commitment and executed and delivered to the
Administrative Agent an Additional Tranche 2 Commitment Agreement in respect
thereof as provided in Section 1.16(b) and (y) such other conditions set forth
in Section 1.16(b) shall have been satisfied, such Tranche 2 Lender shall not be
obligated to fund any Revolving Loans, or issue any Tranche 2 Letters of Credit,
in excess of the amounts provided for in Section 1.01 or 2B.01, as the case may
be, before giving effect to such Additional Tranche 2 Commitments provided
pursuant to this Section 1.16, (iii) any Tranche 2 Lender (and/or one or more
other Persons which will become Tranche 2 Lenders as provided pursuant to clause
(vi) below) may so provide an Additional Tranche 2 Commitment without the
consent of any other Tranche 2 Lender (it being understood and agreed that the
consent of the Administrative Agent, the Issuing Agent and each Issuing Lender
(such consent, in either case, not to be unreasonably withheld or delayed) shall
be required if any such Additional Tranche 2 Commitments are to be provided by a
Person which is not already a Tranche 2 Lender or if any such Additional Tranche
2 Commitments increase the Fronted Letter of Credit Limit), (iv) (x) each
provision of Additional Tranche 2 Commitments on a given date pursuant to this
Section 1.16 shall be in a minimum aggregate amount (for all Tranche 2 Lenders
(including, in the circumstances contemplated by clause (vi) below, banks or
other financial

 

13



--------------------------------------------------------------------------------

institutions who will become Tranche 2 Lenders)) of at least $1,000,000 and
(y) the aggregate amount of Additional Tranche 2 Commitments provided pursuant
to this Section 1.16 shall not exceed $350,000,000, less any Additional Tranche
1 Commitments, (v) the up-front fees payable to any Person providing an
Additional Tranche 2 Commitment in accordance with this Section 1.16 shall be as
set forth in the relevant Additional Tranche 2 Commitment Agreement, (vi) if, on
or after the tenth Business Day following the request by the Parent Borrower of
the then existing Tranche 2 Lenders (other than Defaulting Lenders) to provide
Additional Tranche 2 Commitments pursuant to this Section 1.16 on the terms to
be applicable thereto, the Parent Borrower has not received Additional Tranche 2
Commitments in an aggregate amount equal to that amount of the Additional
Tranche 2 Commitments which the Parent Borrower desires to obtain pursuant to
such request (as set forth in the notice provided by the Parent Borrower to the
Administrative Agent as provided above), then the Parent Borrower may request
Additional Tranche 2 Commitments from other Lenders and/or other NAIC approved
banks or financial institutions (unless otherwise agreed by the Parent Borrower
and the Administrative Agent) in aggregate amount equal to such deficiency on
terms which are no more favorable to such other bank or financial institution in
any respect than the terms offered to the existing Tranche 2 Lenders, and
(vii) all actions taken by the Parent Borrower pursuant to this Section 1.16
shall be done in coordination with the Administrative Agent.

(b) At the time of any provision of Additional Tranche 2 Commitments pursuant to
this Section 1.16, (i) the Parent Borrower, each Designated Subsidiary Borrower,
the Administrative Agent and each such Tranche 2 Lender or other bank or
financial institution which agrees to provide an Additional Tranche 2 Commitment
(each, an “Additional Tranche 2 Lender”) shall execute and deliver to the
Administrative Agent an Additional Tranche 2 Commitment Agreement substantially
in the form of Exhibit I-2, subject to such modifications in form and substance
reasonably satisfactory to the Administrative Agent as may be necessary or
appropriate (with the effectiveness of such Additional Tranche 2 Lender’s
Additional Tranche 2 Commitment to occur upon delivery of such Additional
Tranche 2 Commitment Agreement to the Administrative Agent, the payment of any
fees required in connection therewith and the satisfaction of the other
conditions in this Section 1.16 to the reasonable satisfaction of the
Administrative Agent), (ii) the Parent Borrower shall, in coordination with the
Administrative Agent, repay all outstanding Revolving Loans of the Lenders, and
incur additional Revolving Loans from other Tranche 2 Lenders in each case so
that the Tranche 2 Lenders participate in each Borrowing pro rata on the basis
of their respective Tranche 2 Commitments (after giving effect to any increase
in the Total Tranche 2 Commitment pursuant to this Section 1.16) and with the
Parent Borrower being obligated to pay the respective Tranche 2 Lenders the
costs of the type referred to in Section 1.11 in connection with any such
repayment and/or Borrowing, (iii) all of the outstanding Tranche 2 Non-Fronted
Letters of Credit shall have been returned by each respective beneficiary to the
Issuing Agent and shall either have been cancelled and/or exchanged for new or
amended Tranche 2 Non-Fronted Letters of Credit which give effect to such
Additional Tranche 2 Commitment, (iv) if such Additional Tranche 2 Lender is
issuing Letters of Credit for the account of a U.S. Borrower or U.S. Borrowers,
such Additional Tranche 2 Lender shall provide to such U.S. Borrower or U.S.
Borrowers the appropriate Internal Revenue Service forms (and, if applicable a
Section 4.04(b)(ii) Certificate) described in Section 4.04(b), (v) the Parent
Borrower and each Designated Subsidiary Borrower shall deliver to the
Administrative Agent resolutions authorizing the incurrence of the Obligations
to be incurred pursuant to each Additional Tranche 2 Commitment, together with
evidence of good

 

14



--------------------------------------------------------------------------------

standing of the Parent Borrower and each such Designated Subsidiary Borrower (if
requested) in the case of Designated Subsidiary Borrowers organized under the
laws of the United States or any State thereof, or any other jurisdiction where
the concept of “good standing” is applicable, and (vi) the Parent Borrower shall
deliver to the Administrative Agent an opinion, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Parent Borrower
reasonably satisfactory to the Administrative Agent and dated such date,
covering such matters similar to those set forth in the opinions of counsel
delivered to the Lenders on the Effective Date pursuant to Section 5.01(b) and
such other matters as the Administrative Agent may reasonably request. The
Administrative Agent shall promptly notify each Tranche 2 Lender as to the
occurrence of each Additional Tranche 2 Commitment Date, and (w) on each such
date, the Total Tranche 2 Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Additional Tranche
2 Commitments, (x) on each such date Annex I shall be deemed modified to reflect
the revised Tranche 2 Commitments of the affected Tranche 2 Lenders and (y) upon
surrender of any old Notes by the respective Additional Tranche 2 Lender (or, if
lost, a standard lost note indemnity in form and substance reasonably
satisfactory to the Parent Borrower), to the extent requested by any Additional
Tranche 2 Lender, a new Note will be issued, at the Parent Borrower’s expense,
to such Additional Tranche 2 Lender, to be in conformity with the requirements
of Section 1.05 (with appropriate modifications) to the extent needed to reflect
the revised Tranche 2 Commitment of such Tranche 2 Lender.

SECTION 2.

SECTION 2A. Tranche 1 Letters of Credit.

2A.01 Tranche 1 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, each Designated Subsidiary Borrower may request the
Issuing Agent, at any time and from time to time after the Effective Date and
prior to the date which is thirty (30) days prior to the Commitment Expiration
Date, to issue on behalf of the Tranche 1 Lenders, for the account of such
Designated Subsidiary Borrower and in support of, on a standby basis, Letter of
Credit Supportable Obligations and, subject to and upon the terms and conditions
set forth herein, the Issuing Agent agrees to issue on behalf of the Tranche 1
Lenders at any time and from time to time after the Effective Date and prior to
the date which is thirty (30) days prior to the Commitment Expiration Date, one
or more irrevocable standby letters of credit in such form as may be approved by
the Issuing Agent (each such letter of credit, a “Tranche 1 Letter of Credit”
and, collectively, the “Tranche 1 Letters of Credit”). Such Tranche 1 Letters of
Credit shall be denominated, at the relevant Designated Subsidiary Borrower’s
request, in Dollars or any Optional Currency, provided that, after giving effect
to the issuance of any such Tranche 1 Letter of Credit denominated in any
Optional Currency, the aggregate amount of all Tranche 1 Letter of Credit
Outstandings denominated in Optional Currencies (exclusive of Tranche 1 Unpaid
Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 1 Letter of Credit) at such time and the aggregate amount of
all Tranche 2 Letter of Credit Outstandings denominated in Optional Currencies
(exclusive of Tranche 2 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 1 Letter of Credit) at such time
will not exceed the Aggregate Multicurrency Letter of Credit Limit. At the
relevant Designated Subsidiary Borrower’s request, and notwithstanding any
provisions in the first sentence of this Section 2A.01(a) to the contrary, any
Tranche 1 Letter of Credit required to be issued pursuant to this

 

15



--------------------------------------------------------------------------------

Section 2A.01(a) shall be issued by an Issuing Lender as a Tranche 1 Fronted
Letter of Credit in accordance with Section 2A.01(d), provided that, after
giving effect to the issuance of any such Tranche 1 Fronted Letter of Credit,
the aggregate amount of all Tranche 1 Fronted Letter of Credit Outstandings
(exclusive of Tranche 1 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 1 Letter of Credit) at such time
and Tranche 2 Fronted Letter of Credit Outstandings (exclusive of Tranche 2
Unpaid Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 1 Letter of Credit) at such time will not exceed the Fronted
Letter of Credit Limit. At the relevant Designated Subsidiary Borrower’s
request, Tranche 1 Fronted Letters of Credit issued pursuant to this
Section 2A.01, including Tranche 1 Fronted Letters of Credit denominated in
Optional Currencies, may be issued in the United Kingdom or such other
jurisdiction as may be agreed to by the relevant Issuing Lender (in its sole and
absolute discretion); such Tranche 1 Fronted Letters of Credit issued in the
United Kingdom shall be governed by the laws of England and Wales or, at the
request of the applicable Designated Subsidiary Borrower, by the laws of other
jurisdictions as agreed to between such Designated Subsidiary Borrower and the
relevant Issuing Lender. Notwithstanding the foregoing, neither the Issuing
Agent nor any Issuing Lender shall be under any obligation to issue any Tranche
1 Letter of Credit if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the issuance of such Tranche 1
Letter of Credit or any requirement of law applicable to the Issuing Agent, such
Issuing Lender or any Lender or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over it
shall prohibit, or request that it refrain from, the issuance of letters of
credit generally or such Tranche 1 Letter of Credit in particular or shall
impose upon it with respect to such Tranche 1 Letter of Credit any restriction
or reserve or capital requirement (for which the Issuing Agent, Issuing Lender
or any Tranche 1 Lender is not otherwise compensated) not in effect on the
Effective Date, or any unreimbursed loss, cost or expense which was not
applicable, in effect or known to it as of the Effective Date;

(ii) the conditions precedent set forth in Section 5.02 are not satisfied at
that time; or

(iii) the Issuing Agent shall have received notice from any Borrower or the
Required Lenders prior to the issuance of such Tranche 1 Letter of Credit of the
type described in clause (vi) of Section 2A.01(b).

 

16



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Section 2A.01 or
elsewhere in this Agreement (i) no Tranche 1 Letter of Credit shall be issued
the Stated Amount of which, when added to the Tranche 1 Letter of Credit
Outstandings (exclusive of Tranche 1 Unpaid Drawings which are repaid on the
date of, and prior to the issuance of, the respective Tranche 1 Letter of
Credit) at such time and would exceed an amount equal to the Total Tranche 1
Commitment at such time; (ii) no Tranche 1 Letter of Credit shall be issued for
the account of any Intermediate Holding Company the Stated Amount of which, when
added to (x) the Tranche 1 Letter of Credit Outstandings in respect of
outstanding Tranche 1 Letters of Credit issued for the account of all
Intermediate Holding Companies (exclusive of Tranche 1 Unpaid Drawings in
respect of Tranche 1 Letters of Credit issued for the account of Intermediate
Holding Companies which are repaid on the date of, and prior to the issuance of,
the respective Tranche 1 Letter of Credit) at such time and (y) the Tranche 2
Letter of Credit Outstandings (exclusive of Tranche 2 Unpaid Drawings in respect
of Tranche 2 Letters of Credit issued for the account of Intermediate Holding
Companies which are repaid on the date of and prior to the issuance of the
respective Tranche 1 Letter of Credit) in respect of outstanding Tranche 2
Letters of Credit issued for the account of all Intermediate Holding Companies,
exceeds $50,000,000; (iii) no Tranche 1 Letter of Credit for the account of any
Borrower shall be issued the Stated Amount of which, when added to the Tranche 1
Letter of Credit Outstandings applicable to such Borrower (exclusive of Tranche
1 Unpaid Drawings which are repaid on the date of, and prior to the issuance of,
the respective Tranche 1 Letter of Credit) at such time, would exceed an amount
equal to such Borrower’s Borrowing Base at such time; (iv) each Tranche 1 Letter
of Credit shall have an expiry date occurring not later than one year after such
Tranche 1 Letter of Credit’s date of issuance; provided that each such Tranche 1
Letter of Credit may by its terms automatically renew annually for one
additional year unless the Issuing Agent or the relevant Issuing Lender, as the
case may be, notifies the beneficiary thereof, in accordance with the terms of
such Tranche 1 Letter of Credit, that such Tranche 1 Letter of Credit will not
be renewed; provided further that in no event shall a Tranche 1 Letter of Credit
have an expiry date, pursuant to a renewal or otherwise, later than the date
that is one (1) year following the Commitment Expiration Date; (v) each Tranche
1 Letter of Credit shall be denominated in Dollars or in an Optional Currency,
subject to the limitation in the proviso to the second sentence of
Section 2A.01(a); and (vi) the Issuing Agent or the relevant Issuing Lender, as
the case may be, will not issue any Tranche 1 Letter of Credit after the Issuing
Agent has received written notice from any Borrower or the Required Lenders
stating that a Default or an Event of Default exists (and in the case of the
Issuing Lender, it shall have received notice thereof from the Issuing Agent)
until such time as the Issuing Agent shall have received a written notice of
(and in the case of the Issuing Lender, it shall have received notice thereof
from the Issuing Agent) (x) rescission of such notice from the party or parties
originally delivering the same or (y) a waiver of such Default or Event of
Default by the Required Lenders (or, to the extent provided by Section 12.11,
each of the Lenders or each affected Lender, as applicable).

(c) Each Tranche 1 Non-Fronted Letter of Credit will be issued by the Issuing
Agent on behalf of the Tranche 1 Lenders and each Tranche 1 Lender will
participate in each Tranche 1 Non-Fronted Letter of Credit pro rata in
accordance with its Tranche 1 Percentage (subject to the provisions in this
Agreement regarding Limited Fronting Lenders). The obligations of each Tranche 1
Lender under and in respect of each Tranche 1 Non-Fronted Letter of Credit are
several, and the failure by any Tranche 1 Lender to perform its obligations
hereunder or under any Tranche 1 Non-Fronted Letter of Credit shall not affect
the obligations of the respective Designated Subsidiary Borrower toward any
other party hereto nor shall any other such party be liable for the failure by
such Tranche 1 Lender to perform its obligations hereunder or under any Tranche
1 Non-Fronted Letter of Credit.

(d) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 2A.09, agrees to
issue a Tranche 1 Fronted Letter of Credit requested by a Designated Subsidiary
Borrower to the extent contemplated by Section 2A.01(a); provided that no
Issuing Lender shall be obligated to issue any Tranche 1 Fronted Letter of
Credit in an aggregate Stated Amount which, when added to the Tranche 1 Letter
of Credit Outstandings and Tranche 2 Letter of Credit Outstandings in respect of
all other Tranche 1 Fronted Letters of Credit and Tranche 2 Fronted Letters of
Credit issued by such Issuing Lender (exclusive of any Tranche 1 Unpaid Drawings
and Tranche 2 Unpaid Drawings in respect of any such Tranche 1 Fronted Letters
of Credit and Tranche 2 Fronted Letters of Credit, respectively, which are
repaid on the date of and prior to the issuance of the respective Tranche 1
Letter of Credit or Tranche 2 Letter of Credit) at such time, exceeds
$100,000,000.

 

17



--------------------------------------------------------------------------------

(e) Subject to and on the terms and conditions set forth herein, the Issuing
Agent or the relevant Issuing Lender, as the case may be, is hereby authorized
by each Designated Subsidiary Borrower and the Tranche 1 Lenders to arrange for
the issuance of any Tranche 1 Letter of Credit pursuant to Section 2A.01(a) and
the amendment of any Letter of Credit pursuant to Section 1.13, Section 1.15,
Section 2A.06 and/or Section 12.04(b) by:

(i) completing the commencement date and the expiry date of such Tranche 1
Letter of Credit;

(ii) in the case of an amendment increasing or reducing the amount thereof,
amending such Tranche 1 Letter of Credit in such manner as the Issuing Agent or
the relevant Issuing Lender, as the case may be, and the respective beneficiary
may agree; and

(iii) (A) in the case of a Tranche 1 Non-Fronted Letter of Credit,
(1) completing such Tranche 1 Non-Fronted Letter of Credit with the
participation of each Tranche 1 Lender as allocated pursuant to the terms hereof
(subject to the provisions in this Agreement regarding Limited Fronting
Lenders), and (2) executing such Tranche 1 Non-Fronted Letter of Credit on
behalf of each Tranche 1 Lender (subject to the provisions in this Agreement
regarding Limited Fronting Lenders) and, following such execution, delivering
such Tranche 1 Non-Fronted Letter of Credit to the beneficiary of such Tranche 1
Non-Fronted Letter of Credit; or (B) in the case of Tranche 1 Fronted Letters of
Credit, (1) completing such Tranche 1 Fronted Letter of Credit pursuant to the
terms hereof, (2) issuing and executing such Tranche 1 Fronted Letter of Credit
and, following such execution, delivering such Tranche 1 Fronted Letter of
Credit to the beneficiary of such Tranche 1 Fronted Letter of Credit and
(3) promptly furnishing to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Tranche 1
Fronted Letter of Credit (including the amount and currency thereof).

 

18



--------------------------------------------------------------------------------

(f) Each Tranche 1 Non-Fronted Letter of Credit shall be executed and delivered
by the Issuing Agent in the name and on behalf of, and as attorney-in-fact for,
each Tranche 1 Lender party to such Tranche 1 Non-Fronted Letter of Credit
(including any Limited Fronting Lender pursuant to the terms hereof), and the
Issuing Agent shall act under each Tranche 1 Non-Fronted Letter of Credit, and
each Tranche 1 Non-Fronted Letter of Credit shall expressly provide that the
Issuing Agent shall act, as the agent of each Tranche 1 Lender (including any
Limited Fronting Lender pursuant to the terms hereof) to (a) receive drafts,
other demands for payment and other documents presented by the beneficiary under
such Tranche 1 Non-Fronted Letter of Credit, (b) determine whether such drafts,
demands and documents are in compliance with the terms and conditions of such
Tranche 1 Non-Fronted Letter of Credit and (c) notify such Tranche 1 Lender and
such Designated Subsidiary Borrower that a valid drawing has been made and the
date that the related Tranche 1 Unpaid Drawing is to be made; provided that the
Issuing Agent shall have no obligation or liability for any Tranche 1 Unpaid
Drawing under such Tranche 1 Non-Fronted Letter of Credit, and each Tranche 1
Non-Fronted Letter of Credit shall expressly so provide. Each Tranche 1 Lender
(including any Limited Fronting Lender pursuant to the terms hereof) hereby
irrevocably appoints and designates the Issuing Agent its attorney-in-fact,
acting through any duly authorized officer of the Issuing Agent, to execute and
deliver in the name and on behalf of such Tranche 1 Lender each Tranche 1
Non-Fronted Letter of Credit to be issued by such Tranche 1 Lender hereunder
(including in its capacity as a Limited Fronting Lender hereunder). Promptly
upon the request of the Issuing Agent, each Tranche 1 Lender will furnish to the
Issuing Agent such powers of attorney or other evidence as any beneficiary of
any Tranche 1 Non-Fronted Letter of Credit may reasonably request in order to
demonstrate that the Issuing Agent has the power to act as attorney-in-fact for
such Tranche 1 Lender to execute and deliver such Tranche 1 Non-Fronted Letter
of Credit.

(g) In the event that any Tranche 1 Lender agrees (in its sole and absolute
discretion) to act as a Limited Fronting Lender for any Non-NAIC Approved Bank
in respect of any Tranche 1 Non-Fronted Letter of Credit pursuant to a Limited
Fronting Lender Agreement, the following provisions shall apply (in addition to
any other provisions hereof relating to Limited Fronting Lenders):

(i) upon the issuance of any Tranche 1 Non-Fronted Letter of Credit pursuant to
the terms hereof, with respect to any Non-NAIC Approved Bank as a Participating
Issuer under such Tranche 1 Non-Fronted Letter of Credit, each applicable
Limited Fronting Lender, in reliance upon the agreements of such Non-NAIC
Approved Bank as a Participating Issuer set forth in this Section, agrees (A) to
issue through the Issuing Agent, in addition to its own obligations as a Tranche
1 Lender under such Tranche 1 Non-Fronted Letter of Credit, severally, such
Tranche 1 Non-Fronted Letter of Credit in an amount equal to such Non-NAIC
Approved Bank’s Tranche 1 Percentage of the Stated Amount of such Tranche 1
Non-Fronted Letter of Credit (or the portion thereof for which such Limited
Fronting Lender has agreed to be a Limited Fronting Lender), and (B) to amend or
extend each Tranche 1 Non-Fronted Letter of Credit previously issued by it as a
Limited Fronting Lender for such Participating Issuer pursuant to the terms (and
subject to the conditions) set forth herein; and

(ii) with respect to any Tranche 1 Non-Fronted Letter of Credit issued by a
Limited Fronting Lender pursuant to clause (i) above for a Participating Issuer,
such Participating Issuer hereby agrees to purchase participations (as provided
in Section 2A.01(h)) in the obligations of such Limited Fronting Lender under
such Tranche 1 Non-Fronted Letter of Credit attributable to such Participating
Issuer for which such Limited Fronting Lender has agreed to act as a Limited
Fronting Lender hereunder.

Notwithstanding anything herein to the contrary, no Tranche 1 Lender shall have
any obligation to agree to act hereunder as a Limited Fronting Lender for any
other Person unless such Tranche 1 Lender has entered into a Limited Fronting
Lender Agreement in its sole and absolute discretion.

 

19



--------------------------------------------------------------------------------

(h) In the event any Participating Issuer agrees to purchase a participation in
the Tranche 1 Non-Fronted Letter(s) of Credit of its Limited Fronting Lender
pursuant to Section 2A.01(g)(ii), then, without any further action on the part
of any party, such Limited Fronting Lender grants to such Participating Issuer,
and such Participating Issuer hereby acquires from such Limited Fronting Lender,
a participation in the relevant Tranche 1 Non-Fronted Letters of Credit issued
and/or amended or extended by such Limited Fronting Lender pursuant to
Section 2B.01(g)(i) attributable to such Participating Issuer for which such
Limited Fronting Lender has agreed to act as a Limited Fronting Lender
hereunder. Each Participating Issuer purchasing a participation hereunder
acknowledges and agrees that its obligation to acquire such participations in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, but not limited to, any
amendment or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Tranche 1 Commitments or any
other circumstance included in Section 2A.09(e). In consideration and in
furtherance of the foregoing, such Participating Issuer hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for account of the
applicable Limited Fronting Lender an amount equal to the amount of each payment
made by such Limited Fronting Lender in respect of the portion of such Tranche 1
Non-Fronted Letter of Credit in which such Participating Issuer holds a
participation, promptly upon the request of such Limited Fronting Lender at any
time from the time such payment is made until such payment is reimbursed by the
Parent Borrower or the applicable Designated Subsidiary Borrower or at any time
after any reimbursement payment is required to be refunded to the Parent
Borrower or the applicable Designated Subsidiary Borrower for any reason or at
any time as may be set forth in the Limited Fronting Lender Agreement between
such Limited Fronting Lender and such Participating Issuer. Such payment by such
Participating Issuer shall be made for account of the applicable Limited
Fronting Lender without any offset, abatement, withholding or reduction
whatsoever. To the extent that any Participating Issuer has made payments
pursuant to this paragraph to reimburse a Limited Fronting Lender in respect of
any participation interests purchased hereunder in respect of any Tranche 1
Non-Fronted Letter of Credit, promptly following receipt by the Administrative
Agent of any payment from the Parent Borrower or any Designated Subsidiary
Borrower pursuant to Section 2A.03 in respect of such Tranche 1 Non-Fronted
Letter of Credit, the Administrative Agent shall distribute such payment to such
Limited Fronting Lender and such Participating Issuer, in each case as their
interests may appear. Any payment made by a Participating Issuer in respect of
its participation pursuant to this paragraph to reimburse the applicable Limited
Fronting Lender for any payment made in any respect of any drawing under a
Tranche 1 Non-Fronted Letter of Credit shall not relieve the Parent Borrower or
any Designated Subsidiary Borrower of its obligation to reimburse the amount of
such drawing pursuant to the terms of this Agreement. Each Participating Issuer
shall pay to the applicable Limited Fronting Lender a fronting fee computed on
the risk participation purchased by such Participating Issuer from such Limited
Fronting Lender with respect to any Tranche 1 Letter of Credit at the rate per
annum as separately agreed to between such Participating Issuer and such Limited
Fronting Lender in the applicable Limited Fronting Lender Agreement. Unless
otherwise agreed between such Participating Issuer, the applicable Limited
Fronting Lender and the Administrative Agent, at the direction of such
Participating Issuer, such fronting fee shall be paid by reducing the applicable
Tranche 1 Letter of Credit Fee payable to such Participating Issuer by the
Administrative Agent by an amount equal to such fronting fee and paying the same
to the applicable Limited Fronting Lender. Notwithstanding the foregoing, under
no circumstances shall the Parent Borrower or any Designated Subsidiary Borrower
be obligated to pay any fees or increase in fees as a result of any actions
taken pursuant to this Section 2A.01(h).

 

20



--------------------------------------------------------------------------------

2A.02 Tranche 1 Letter of Credit Requests. (a) Whenever a Designated Subsidiary
Borrower desires that a Tranche 1 Letter of Credit be issued, such Designated
Subsidiary Borrower shall give the Administrative Agent and the Issuing Agent
and, in the case of a Tranche 1 Fronted Letter of Credit, the relevant Issuing
Lender, written notice (including by way of facsimile transmission, immediately
confirmed in writing by submission of the original of such request by mail to
the Issuing Agent or the relevant Issuing Lender, as the case may be) thereof
prior to (i) in the case of Tranche 1 Letters of Credit not issued in the United
Kingdom, 11:00 A.M. (New York time), and (ii) in the case of Tranche 1 Letters
of Credit issued in the United Kingdom, 11:00 A.M. (London time), at least five
(5) Business Days (or such shorter period as may be acceptable to the Issuing
Agent or the relevant Issuing Lender, as the case may be) prior to the proposed
date of issuance (which shall be a Business Day), which written notice shall be
in the form of Exhibit C-1 (each, a “Tranche 1 Letter of Credit Request”). Each
Tranche 1 Letter of Credit Request shall include any other documents as the
Issuing Agent or the relevant Issuing Lender, as the case may be, customarily
requires in connection therewith.

(b) The making of each Tranche 1 Letter of Credit Request shall be deemed to be
a representation and warranty by the applicable Designated Subsidiary Borrower
that such Tranche 1 Letter of Credit may be issued in accordance with, and it
will not violate the requirements of, Section 2A.01(a) or (b).

(c) Immediately prior to the issuance of any Tranche 1 Fronted Letter of Credit
the relevant Issuing Lender shall notify the Administrative Agent and Issuing
Agent thereof and shall obtain confirmation from the Issuing Agent that such
Tranche 1 Fronted Letter of Credit may be issued (and upon receipt of such
notice from an Issuing Lender, the Issuing Agent shall notify such Issuing
Lender if it shall have received any notice from any Borrower or the Required
Lenders of the type described in clause (vi) of Section 2A.01(b)). Upon its
issuance of, or amendment to, any Tranche 1 Letter of Credit, the Issuing Agent
shall promptly notify the respective Designated Subsidiary Borrower and the
Tranche 1 Lenders of such issuance or amendment, which notice shall include a
summary description of the Tranche 1 Letter of Credit actually issued and any
amendments thereto. Each Issuing Lender shall also give prompt notice to the
Issuing Agent of the termination or expiry of any Tranche 1 Fronted Letter of
Credit issued by it.

2A.03 Agreement to Repay Tranche 1 Letter of Credit Drawings. (a) Each
Designated Subsidiary Borrower agrees to reimburse each Tranche 1 Lender or the
relevant Issuing Lender, as the case may be, by making payment to the
Administrative Agent in immediately available funds in the currency in which
such Tranche 1 Letter of Credit was issued at the Payment Office, for any
payment or disbursement made by it under any Tranche 1 Letter of Credit which
has been issued for such Designated Subsidiary Borrower’s account (each such
amount so paid or disbursed until reimbursed, a “Tranche 1 Unpaid Drawing”) no
later than one (1) Business Day (or, in the case of any Tranche 1 Letter of
Credit denominated in a currency other than Dollars, three (3) Business Days)
following the date of such payment or disbursement, with interest on the amount
so paid or disbursed, to the extent not reimbursed prior to (i) in the case of
Tranche 1 Letters of Credit not issued in the United Kingdom, 1:00 P.M. (New
York time) and (ii) in the case of Letters of Credit issued in the United
Kingdom, 1:00 P.M. (London time), on the date of such payment or disbursement,
from and including the date paid or disbursed to but not including the date of
reimbursement therefor at a rate per annum which shall be (x) for the Tranche 1
Letters of Credit denominated in Dollars, the Base Rate as in effect from time
to time or (y) for Tranche 1 Letters of Credit denominated in an Optional
Currency, the Overnight Eurodollar Rate for such Optional Currency as in effect
from time to time (plus an additional 2% per annum, payable on demand, if not
reimbursed by the third Business Day after the date such reimbursement is due).

 

21



--------------------------------------------------------------------------------

(b) Each Designated Subsidiary Borrower’s obligation under this Section 2A.03 to
reimburse each Tranche 1 Lender or the relevant Issuing Lender, as the case may
be, with respect to Tranche 1 Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such
Designated Subsidiary Borrower may have or have had against such Tranche 1
Lender or such Issuing Lender, as the case may be, or the Issuing Agent,
including, without limitation, any defense based upon the failure of any drawing
under a Tranche 1 Letter of Credit to conform to the terms of the Tranche 1
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such drawing; provided, however, that no Designated Subsidiary
Borrower shall be obligated to reimburse any Tranche 1 Lender or such Issuing
Lender, as the case may be, for any wrongful payment made by it under a Tranche
1 Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

2A.04 Increased Costs. If after the Effective Date, the adoption or
effectiveness of any applicable law, rule or regulation, order, guideline or
request or any change therein after the Effective Date, or any change adopted or
effective after the Effective Date in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Tranche
1 Lender or any Issuing Lender with any request or directive (whether or not
having the force of law) by any such authority, central bank or comparable
agency shall either (i) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by or participated in by such Tranche 1 Lender or such Issuing Lender, as
the case may be, or (ii) impose on such Tranche 1 Lender or such Issuing Lender,
as the case may be, any other conditions directly or indirectly affecting this
Agreement or any Tranche 1 Letter of Credit; and the result of any of the
foregoing is to increase the cost to such Tranche 1 Lender or such Issuing
Lender, as the case may be, of issuing, maintaining or participating in any
Tranche 1 Letter of Credit, or to reduce the amount of any sum received or
receivable by it hereunder or reduce the rate of return on its capital with
respect to Tranche 1 Letters of Credit, then, upon written demand to the
respective Designated Subsidiary Borrower by such Tranche 1 Lender or such
Issuing Lender, as the case may be (with a copy to the Administrative Agent),
such Designated Subsidiary Borrower agrees to pay to such Tranche 1 Lender or
such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate it for such increased cost or reduction. A certificate submitted
to the respective Designated Subsidiary Borrower by such Tranche 1 Lender or
such Issuing Lender, as the case may be (with a copy to the Administrative
Agent), setting forth the basis for the determination of such additional amount
or amounts necessary to compensate such Tranche 1 Lender or such Issuing Lender,
as the case may be, as aforesaid shall be final and conclusive and binding on
such Designated Subsidiary Borrower absent manifest error, although the failure
to deliver any such certificate shall not release or diminish any Designated
Subsidiary Borrower’s obligations to pay additional amounts pursuant to this
Section 2A.04 upon subsequent receipt of such certificate. Notwithstanding
anything herein to the contrary, (i) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof and, in each case, any compliance by a Lender, an Issuing Lender or the
Issuing Agent with any request or directive relating thereto shall, for purposes
of this Agreement, be deemed to have gone into effect after the date hereof,
regardless of the date enacted, adopted or issued.

 

22



--------------------------------------------------------------------------------

2A.05 Tranche 1 Letter of Credit Expiration Extensions. Each Tranche 1 Lender
acknowledges that to the extent provided under the terms of any Tranche 1 Letter
of Credit, the expiration date of such Tranche 1 Letter of Credit will be
automatically extended for an additional year, without written amendment, unless
at least thirty (30) days prior to the expiration date of such Tranche 1 Letter
of Credit, notice is given by the Issuing Agent or the relevant Issuing Lender,
as the case may be, to the beneficiary of such Tranche 1 Letter of Credit in
accordance with the terms of the respective Tranche 1 Letter of Credit (a
“Notice of Non-Extension”) that the expiration date of such Tranche 1 Letter of
Credit will not be extended beyond its current expiration date; provided that in
no event shall a Tranche 1 Letter of Credit have an expiry date, pursuant to a
renewal or otherwise, later than the date that is one (1) year following the
Commitment Expiration Date. The Issuing Agent or the relevant Issuing Lender, as
the case may be, will give a Notice of Non-Extension as to any outstanding
Tranche 1 Letter of Credit if requested to do so by the Required Lenders
pursuant to Section 9. The Issuing Agent or the relevant Issuing Lender, as the
case may be, will give a Notice of Non-Extension as to each outstanding Tranche
1 Letter of Credit if the Commitment Expiration Date has occurred or if the
Administrative Agent shall have received a Termination Letter with respect to
the Designated Subsidiary Borrower on behalf of which such Letter of Credit has
been issued. The Issuing Agent or the relevant Issuing Lender, as the case may
be, will send a copy of each Notice of Non-Extension to the respective
Designated Subsidiary Borrower concurrently with delivery thereof to the
respective beneficiary, unless prohibited by law from doing so.

 

23



--------------------------------------------------------------------------------

2A.06 Changes to Stated Amount. Subject to the terms and conditions hereof, at
any time when any Tranche 1 Letter of Credit is outstanding, at the request of
the respective Designated Subsidiary Borrower, the Issuing Agent or the relevant
Issuing Lender, as the case may be, will enter into an amendment increasing or
reducing the Stated Amount of such Tranche 1 Letter of Credit, provided that
(i) in no event shall the Stated Amount of any Tranche 1 Letter of Credit be
increased to an amount which, when added to the Tranche 1 Letter of Credit
Outstandings (exclusive of Tranche 1 Unpaid Drawings which are repaid on the
date of and prior to the issuance of the respective Tranche 1 Letter of Credit)
at such time, would exceed an amount equal to the Total Tranche 1 Commitment at
such time, (ii) in no event shall the Stated Amount of any Tranche 1 Letter of
Credit issued for the account of any Designated Subsidiary Borrower be increased
to an amount which, when added to the Tranche 1 Letter of Credit Outstandings
(exclusive of Tranche 1 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 1 Letter of Credit) applicable
to such Borrower at such time, would exceed an amount equal to such Borrower’s
Borrowing Base at such time, (iii) the Stated Amount of a Tranche 1 Letter of
Credit may not be increased at any time if the conditions precedent set forth in
Section 5.02 are not satisfied at such time, (iv) the Stated Amount of a Tranche
1 Letter of Credit may not be increased at any time after the date which is
thirty (30) days prior to the Commitment Expiration Date, (v) in no event shall
the Stated Amount of any Tranche 1 Letter of Credit denominated in an Optional
Currency issued for the account of any Designated Subsidiary Borrower be
increased to an amount which, when added to (x) the aggregate amount of all
Tranche 1 Letter of Credit Outstandings denominated in Optional Currencies
(exclusive of Tranche 1 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 1 Letter of Credit) at such time
and (y) the aggregate amount of all Tranche 2 Letter of Credit Outstandings
denominated in Optional Currencies (exclusive of Tranche 2 Unpaid Drawings which
are repaid on the date of and prior to the issuance of the respective Tranche 1
Letter of Credit) at such time, would exceed the Aggregate Multicurrency Letter
of Credit Limit; (vi) in no event shall the Stated Amount of any Tranche 1
Fronted Letter of Credit issued for the account of any Designated Subsidiary
Borrower be increased to an amount which, when added to (x) the aggregate amount
of all Tranche 1 Fronted Letter of Credit Outstandings (exclusive of Tranche 1
Unpaid Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 1 Letter of Credit) outstanding at such time and (y) the
aggregate amount of all Tranche 2 Fronted Letter of Credit Outstandings
(exclusive of Tranche 2 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 1 Letter of Credit) outstanding
at such time, would exceed the Fronted Letter of Credit Limit; (vii) in no event
shall the Stated Amount of any Tranche 1 Fronted Letter of credit issued by any
Issuing Lender be increased without such Issuing Lender’s consent (in its sole
discretion) to an amount which, when added to the aggregate amount of all
Tranche 1 Fronted Letter of Credit Outstandings and Tranche 2 Fronted Letter of
Credit Outstandings in respect of Fronted Letters of Credit issued by such
Issuing Lender (exclusive of any Tranche 1 Unpaid Drawings and Tranche 2 Unpaid
Drawings in respect of any such Tranche 1 Fronted Letters of Credit or Tranche 2
Fronted Letters of Credit, respectively, which are repaid on the date of and
prior to the issuance of the respective Tranche 1 Letter of Credit or Tranche 2
Letter of Credit) outstanding at such time, would exceed $100,000,000; and
(viii) the Stated Amount of any Tranche 1 Letter of Credit may not be increased
at any time after the Administrative Agent shall have received a Termination
Letter with respect to the Designated Subsidiary Borrower on behalf of which
such Letter of Credit has been issued.

2A.07 Representations and Warranties of Tranche 1 Lenders. Each Tranche 1 Lender
represents and warrants that each Tranche 1 Non-Fronted Letter of Credit
constitutes a legal, valid and binding obligation of such Tranche 1 Lender
enforceable in accordance with its terms and each Issuing Lender represents and
warrants that each Tranche 1 Fronted Letter of Credit constitutes a legal, valid
and binding obligation of such Issuing Lender enforceable in accordance with its
terms.

 

24



--------------------------------------------------------------------------------

2A.08 Existing Tranche 1 Letters of Credit.

(a) Each letter of credit issued under the Existing Credit Agreement and
outstanding immediately prior to the Effective Date and which is intended to be
a Tranche 1 Letter of Credit hereunder is listed in Part A of Annex VII (each
such letter of credit, an “Existing Tranche 1 Letter of Credit”). Each Existing
Tranche 1 Letter of Credit shall be deemed to be a Tranche 1 Non-Fronted Letter
of Credit hereunder. As soon as possible following the Effective Date, each
Existing Tranche 1 Letter of Credit shall be amended to replace each Original
Lender on such Existing Tranche 1 Letter of Credit with each Tranche 1 Lender
party to this Agreement on the Effective Date (subject to the provisions in this
Agreement regarding Limited Fronting Lenders) in accordance with each such
Tranche 1 Lender’s Tranche 1 Percentage. Until an Existing Tranche 1 Letter of
Credit has been amended in accordance with this Section 2A.08, each Original
Lender shall be deemed to have sold and transferred to each Tranche 1 Lender and
each such Tranche 1 Lender (each, a “Tranche 1 Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such
Original Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Tranche 1 Participant’s Tranche 1
Percentage in such Existing Tranche 1 Letter of Credit, each substitute Existing
Tranche 1 Letter of Credit, each drawing made thereunder, the obligations of any
Borrower under this Agreement with respect thereto and any security therefore or
guaranty pertaining thereto. Upon any change in the Tranche 1 Commitments of the
Tranche 1 Lenders pursuant to Section 1.13 or 12.04(b), it is hereby agreed
that, with respect to all outstanding Existing Tranche 1 Letters of Credit and
Unpaid Drawings with respect thereto, there shall be an automatic adjustment to
the participations pursuant to this Section 2A.08 to reflect the new Tranche 1
Percentages of the assigning and assignee Tranche 1 Lender. Notwithstanding
anything herein to the contrary, upon receipt of any payment or disbursement
request with respect to any Existing Tranche 1 Letter of Credit, the Issuing
Agent shall notify the Tranche 1 Lenders of such request and the Tranche 1
Lenders hereby agree to fund such request on behalf the Original Lenders in
accordance with their Tranche 1 Percentages and otherwise in accordance with the
terms hereof as though such Existing Tranche 1 Letter of Credit had been issued
by the Issuing Agent hereunder on behalf of the Tranche 1 Lenders.
Notwithstanding the foregoing, in the event that any payment or disbursement
under an Existing Tranche 1 Letter of Credit is in fact funded by an Original
Lender, the following sections (b), (c) and (d) shall apply.

(b) In determining whether to pay under any Existing Tranche 1 Letter of Credit,
no Original Lender shall have any obligation relative to the Tranche 1
Participants other than to determine that any documents required to be delivered
under such Existing Tranche 1 Letter of Credit have been delivered and that they
appear to substantially comply on their face with the requirements of such
Existing Tranche 1 Letter of Credit, which obligation, it is understood, is
being performed by the Issuing Agent, and upon whom each Original Lender shall
be entitled to rely. Any action taken or omitted to be taken by any Original
Lender under or in connection with any Existing Tranche 1 Letter of Credit
issued by it shall not create for such Original Lender any resulting liability
to any Borrower, any Tranche 1 Lender or any other Person unless such action is
taken or omitted to be taken with gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

25



--------------------------------------------------------------------------------

(c) In the event that any Original Lender makes any payment under any Existing
Tranche 1 Letter of Credit issued by it and the respective Borrower shall not
have reimbursed such amount in full to each Original Lender pursuant to
Section 2A.03(a), such Original Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Tranche 1
Participant of such failure, and each such Tranche 1 Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of such
Original Lender, the amount of such Tranche 1 Participant’s Tranche 1 Percentage
of such payment in Dollars and in same day funds. If the Administrative Agent so
notifies any Tranche 1 Participant required to fund a payment under an Existing
Tranche 1 Letter of Credit prior to 11:00 A.M. (New York time) on any Business
Day, such Tranche 1 Participant shall make available to the Administrative Agent
at the Payment Office for the account of the respective Original Lender such
Tranche 1 Participant’s Tranche 1 Percentage of the amount of such payment on
such Business Day in same day funds (and, to the extent such notice is given
after 11:00 A.M. (New York time) on any Business Day, such Tranche 1 Participant
shall make such payment on the immediately following Business Day). If and to
the extent such Tranche 1 Participant shall not make its Tranche 1 Percentage of
the amount of such payment available to the Administrative Agent for the account
of the respective Original Lender on the same Business Day, such Tranche 1
Participant agrees to pay to the Administrative Agent for the account of such
Original Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Original Lender at the overnight
Federal Funds Effective Rate for the first three (3) days from the date when due
and at a rate per annum which shall be the Base Rate as in effect from time to
time for each day thereafter. The failure of any Tranche 1 Participant to make
available to the Administrative Agent for the account of the respective Original
Lender its Tranche 1 Percentage of any payment under any Existing Tranche 1
Letter of Credit issued by it shall not relieve any other Tranche 1 Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of such Original Lender its Tranche 1 Percentage of any payment
under any such Tranche 1 Letter of Credit on the date required, as specified
above, but no Tranche 1 Participant shall be responsible for the failure of any
other Tranche 1 Participant to make available to the Administrative Agent for
the account of such Original Lender such other Tranche 1 Participant’s Tranche 1
Percentage of any such payment.

(d) Whenever any Original Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Original Lender any payments from the Tranche 1 Participants pursuant to
Section 2A.08(c), such Original Lender shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each Tranche 1 Participant which
has paid its Tranche 1 Percentage thereof, in Dollars and in same day funds, an
amount equal to such Tranche 1 Participant’s Tranche 1 Percentage thereof.

(e) The obligations of the Tranche 1 Participants to make payments to the
Administrative Agent for the account of the respective Original Lender with
respect to Existing Tranche 1 Letters of Credit issued by it shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

 

26



--------------------------------------------------------------------------------

(ii) the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in an Existing Tranche 1 Letter of Credit, any transferee of
any Existing Tranche 1 Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Original Lender, or
other Person, whether in connection with this Agreement, any Existing Tranche 1
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Parent Borrower
or any of its Subsidiaries and the beneficiary named in any such Existing
Tranche 1 Letter of Credit);

(iii) any draft, certificate or other document presented under the Existing
Tranche 1 Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

2A.09 Tranche 1 Fronted Letter of Credit Participations. In the case of Tranche
1 Fronted Letters of Credit:

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each
Tranche 1 Lender, and each such Tranche 1 Lender shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Tranche 1 Lender’s Tranche 1 Percentage in such Tranche 1 Fronted Letter of
Credit, each drawing made thereunder, the obligations of any Borrower under this
Agreement with respect thereto and any security therefore or guaranty pertaining
thereto. Upon any change in the Tranche 1 Commitments of the Tranche 1 Lenders
pursuant to Section 1.13 or 12.04(b), it is hereby agreed that, with respect to
all outstanding Tranche 1 Fronted Letters of Credit and Unpaid Drawings with
respect thereto, there shall be an automatic adjustment to the participations
pursuant to this Section 2A.09 to reflect the new Tranche 1 Percentages of the
assigning and assignee Tranche 1 Lender.

(b) In determining whether to pay under any Tranche 1 Fronted Letter of Credit,
no Issuing Lender shall have any obligation relative to the Tranche 1 Lenders
other than to determine that any documents required to be delivered under such
Tranche 1 Fronted Letter of Credit have been delivered and that they appear to
substantially comply on their face with the requirements of such Tranche 1
Fronted Letter of Credit. Any action taken or omitted to be taken by any Issuing
Lender under or in connection with any Tranche 1 Fronted Letter of Credit issued
by it shall not create for such Issuing Lender any resulting liability to any
Borrower, any Tranche 1 Lender or any other Person unless such action is taken
or omitted to be taken with gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

27



--------------------------------------------------------------------------------

(c) In the event that any Issuing Lender makes any payment under any Tranche 1
Fronted Letter of Credit issued by it and the respective Borrower shall not have
reimbursed such amount in full to such Issuing Lender as and when required
pursuant to Section 2A.03(a), such Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Tranche 1 Lender of such failure, and each such Tranche 1 Lender shall promptly
and unconditionally pay to the Administrative Agent for the account of such
Issuing Lender, the amount of such Tranche 1 Lender’s Tranche 1 Percentage of
such payment in such currency denominated in such Tranche 1 Fronted Letter of
Credit and in same day funds. If the Administrative Agent so notifies any
Tranche 1 Lender required to fund a payment under a Tranche 1 Fronted Letter of
Credit prior to 11:00 A.M. (New York time) on any Business Day, such Tranche 1
Lender shall make available to the Administrative Agent at the Payment Office
for the account of the respective Issuing Lender such Tranche 1 Lender’s Tranche
1 Percentage of the amount of such payment on such Business Day (or, in the case
of an amount payable in an Optional Currency, the next Business Day or such
later day as would be customary for interbank payments in such Optional
Currency) in same day funds (and, to the extent such notice is given after 11:00
A.M. (New York time) on any Business Day, such Tranche 1 Lender shall make such
payment on the immediately following Business Day (or, in the case of an amount
payable in an Optional Currency, the next Business Day or such later day as
would be customary for interbank payments in such Optional Currency)). If and to
the extent such Tranche 1 Lender shall not make its Tranche 1 Percentage of the
amount of such payment available to the Administrative Agent for the account of
the respective Issuing Lender on the same Business Day, such Tranche 1 Lender
agrees to pay to the Administrative Agent for the account of such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such Issuing Lender at the overnight Federal Funds
Effective Rate for the first three (3) days from the date when due and at the
interest rate applicable to Base Rate Loans for each day thereafter (or, in the
case of an amount in a currency other than Dollars, the customary rate for the
settlement of interbank obligations in such currency plus, after such three
(3) days, the interest rate applicable to Eurodollar Loans). The failure of any
Tranche 1 Lender to make available to the Administrative Agent for the account
of the respective Issuing Lender its Tranche 1 Percentage of any payment under
any Tranche 1 Fronted Letter of Credit issued by it shall not relieve any other
Tranche 1 Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Lender its Tranche 1
Percentage of any payment under any such Tranche 1 Fronted Letter of Credit on
the date required, as specified above, but no Tranche 1 Lender shall be
responsible for the failure of any other Tranche 1 Lender to make available to
the Administrative Agent for the account of such Issuing Lender such other
Tranche 1 Lender’s Tranche 1 Percentage of any such payment.

(d) Whenever any Issuing Lender receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such
Issuing Lender any payments from the Tranche 1 Lenders pursuant to
Section 2A.09(c), such Issuing Lender shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each Tranche 1 Lender which has
paid its Tranche 1 Percentage thereof, in the same currency as such payment and
in same day funds, an amount equal to such Tranche 1 Lender’s Tranche 1
Percentage thereof.

(e) The obligations of the Tranche 1 Participants to make payments to the
Administrative Agent for the account of the respective Issuing Lender with
respect to Tranche 1 Fronted Letters of Credit issued by it shall be irrevocable
and not subject to counterclaim, set-off or other defense or any other
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

28



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Tranche 1 Fronted Letter of Credit, any transferee of any
Tranche 1 Fronted Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, any Issuing Lender, or other Person,
whether in connection with this Agreement, any Tranche 1 Fronted Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Parent Borrower or any of its
Subsidiaries and the beneficiary named in any such Tranche 1 Fronted Letter of
Credit);

(iii) any draft, certificate or other document presented under the Tranche 1
Fronted Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

SECTION 2B. Tranche 2 Letters of Credit.

2B.01 Tranche 2 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, each Designated Subsidiary Borrower may request the
Issuing Agent, at any time and from time to time after the Effective Date and
prior to the date which is thirty (30) days prior to the Commitment Expiration
Date, to issue on behalf of the Tranche 2 Lenders, for the account of such
Designated Subsidiary Borrower and in support of, on a standby basis, Letter of
Credit Supportable Obligations and, subject to and upon the terms and conditions
set forth herein, the Issuing Agent agrees to issue on behalf of the Tranche 2
Lenders at any time and from time to time after the Effective Date and prior to
the date which is thirty (30) days prior to the Commitment Expiration Date, one
or more irrevocable standby letters of credit in such form as may be approved by
the Issuing Agent (each such letter of credit, a “Tranche 2 Letter of Credit”
and, collectively, the “Tranche 2 Letters of Credit”). Such Tranche 2 Letters of
Credit shall be denominated, at the relevant Designated Subsidiary Borrower’s
request, in Dollars or any Optional Currency, provided that, after giving effect
to the issuance of any such Tranche 2 Letter of Credit denominated in any
Optional Currency, the aggregate amount of all Tranche 2 Letter of Credit
Outstandings denominated in Optional Currencies (exclusive of Tranche 2 Unpaid
Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 2 Letter of Credit) at such time and the aggregate amount of
all Tranche 1 Letter of Credit Outstandings denominated in Optional Currencies
(exclusive of Tranche 1 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 2 Letter of Credit) at such time
will not exceed the Aggregate Multicurrency Letter of Credit Limit. At the
relevant Designated Subsidiary Borrower’s request, and notwithstanding any
provisions in the first sentence of this Section 2B.01(a) to the contrary, any
Tranche 2 Letter of Credit required to be issued pursuant to this
Section 2B.01(a) shall be issued by an Issuing Lender as a Tranche 2 Fronted
Letter of Credit in accordance with Section 2B.01(d), provided that, after
giving effect to the issuance of any such Tranche 2 Fronted Letter of Credit,
the aggregate amount of all Tranche 2 Fronted Letter of Credit Outstandings
(exclusive of Tranche 2 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 2 Letter of Credit) at such time
and Tranche 1 Fronted Letter of Credit Outstandings (exclusive of Tranche 1
Unpaid Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 2 Letter of Credit) at such time will not exceed the Fronted
Letter of Credit Limit. At the relevant Designated Subsidiary Borrower’s
request, Tranche 2 Fronted Letters of Credit issued pursuant to this
Section 2B.01, including Tranche 2 Fronted Letters of Credit denominated in
Optional Currencies, may be issued in the United Kingdom; such Tranche 2 Fronted
Letters of Credit issued in the United Kingdom shall be governed by the laws of
England and Wales or, at the request of the applicable Designated Subsidiary
Borrower, by the laws of other jurisdictions as agreed to between such
Designated Subsidiary Borrower and the relevant Issuing Lender. Notwithstanding
the foregoing, neither the Issuing Agent nor any Issuing Lender shall be under
any obligation to issue any Tranche 2 Letter of Credit if at the time of such
issuance:

 

29



--------------------------------------------------------------------------------

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the issuance of such Tranche 2
Letter of Credit or any requirement of law applicable to the Issuing Agent, such
Issuing Lender or any Lender or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over it
shall prohibit, or request that it refrain from, the issuance of letters of
credit generally or such Tranche 2 Letter of Credit in particular or shall
impose upon it with respect to such Tranche 2 Letter of Credit any restriction
or reserve or capital requirement (for which the Issuing Agent, Issuing Lender
or any Tranche 2 Lender is not otherwise compensated) not in effect on the
Effective Date, or any unreimbursed loss, cost or expense which was not
applicable, in effect or known to it as of the Effective Date;

(ii) the conditions precedent set forth in Section 5.02 are not satisfied at
that time; or

(iii) the Issuing Agent shall have received notice from any Borrower or the
Required Lenders prior to the issuance of such Tranche 2 Letter of Credit of the
type described in clause (v) of Section 2B.01(b).

 

30



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Section 2B.01 or
elsewhere in this Agreement (i) no Tranche 2 Letter of Credit shall be issued
the Stated Amount of which, when added to (x) the Tranche 2 Letter of Credit
Outstandings (exclusive of Tranche 2 Unpaid Drawings which are repaid on the
date of, and prior to the issuance of, the respective Tranche 2 Letter of
Credit) at such time and (y) the aggregate principal amount of all Revolving
Loans then outstanding, would exceed an amount equal to the Total Tranche 2
Commitment at such time; (ii) no Tranche 2 Letter of Credit shall be issued for
the account of any Intermediate Holding Company the Stated Amount of which, when
added to (x) the Tranche 2 Letter of Credit Outstandings in respect of
outstanding Tranche 2 Letters of Credit issued for the account of all
Intermediate Holding Companies (exclusive of Tranche 2 Unpaid Drawings in
respect of Tranche 2 Letters of Credit issued for the account of Intermediate
Holding Companies which are repaid on the date of, and prior to the issuance of,
the respective Tranche 2 Letter of Credit) at such time and (y) the Tranche 1
Letter of Credit Outstandings (exclusive of Tranche 1 Unpaid Drawings in respect
of Tranche 1 Letters of Credit issued for the account of Intermediate Holding
Companies which are repaid on the date of and prior to the issuance of the
respective Tranche 2 Letter of Credit) in respect of outstanding Tranche 1
Letters of Credit issued for the account of all Intermediate Holding Companies,
exceeds $50,000,000; (iii) each Tranche 2 Letter of Credit shall have an expiry
date occurring not later than one year after such Tranche 2 Letter of Credit’s
date of issuance; provided that each such Tranche 2 Letter of Credit may by its
terms automatically renew annually for one additional year unless the Issuing
Agent or the relevant Issuing Lender, as the case may be, notifies the
beneficiary thereof, in accordance with the terms of such Tranche 2 Letter of
Credit, that such Tranche 2 Letter of Credit will not be renewed;
provided further that in no event shall a Tranche 2 Letter of Credit have an
expiry date, pursuant to a renewal or otherwise, later than the date that is one
(1) year following the Commitment Expiration Date; (iv) each Tranche 2 Letter of
Credit shall be denominated in Dollars or in an Optional Currency, subject to
the limitation in the proviso to the second sentence of Section 2B.01(a); and
(v) the Issuing Agent or the relevant Issuing Lender, as the case may be, will
not issue any Tranche 2 Letter of Credit after the Issuing Agent has received
written notice from any Borrower or the Required Lenders stating that a Default
or an Event of Default exists (and in the case of the Issuing Lender, it shall
have received notice thereof from the Issuing Agent) until such time as the
Issuing Agent shall have received a written notice of (and in the case of the
Issuing Lender, it shall have received notice thereof from the Issuing Agent)
(x) rescission of such notice from the party or parties originally delivering
the same or (y) a waiver of such Default or Event of Default by the Required
Lenders (or, to the extent provided by Section 12.11, each of the Lenders or
each affected Lender, as applicable).

(c) Each Tranche 2 Non-Fronted Letter of Credit will be issued by the Issuing
Agent on behalf of the Tranche 2 Lenders and each Tranche 2 Lender will
participate in each Tranche 2 Non-Fronted Letter of Credit pro rata in
accordance with its Tranche 2 Percentage. The obligations of each Tranche 2
Lender under and in respect of each Tranche 2 Non-Fronted Letter of Credit are
several, and the failure by any Tranche 2 Lender to perform its obligations
hereunder or under any Tranche 2 Non-Fronted Letter of Credit shall not affect
the obligations of the respective Designated Subsidiary Borrower toward any
other party hereto nor shall any other such party be liable for the failure by
such Tranche 2 Lender to perform its obligations hereunder or under any Tranche
2 Non-Fronted Letter of Credit.

(d) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 2B.09, agrees to
issue a Tranche 2 Fronted Letter of Credit requested by a Designated Subsidiary
Borrower to the extent contemplated by Section 2B.01(a); provided that no
Issuing Lender shall be obligated to issue any Tranche 2 Fronted Letter of
Credit in an aggregate Stated Amount which, when added to the Tranche 1 Letter
of Credit Outstandings and Tranche 2 Letter of Credit Outstandings in respect of
all other Tranche 1 Fronted Letters of Credit and Tranche 2 Fronted Letters of
Credit issued by such Issuing Lender (exclusive of any Tranche 1 Unpaid Drawings
and Tranche 2 Unpaid Drawings in respect of any such Tranche 1 Fronted Letters
of Credit or Tranche 2 Fronted Letters of Credit, respectively, which are repaid
on the date of and prior to the issuance of the respective Tranche 1 Letter of
Credit or Tranche 2 Letter of Credit) at such time, exceeds $100,000,000.

 

31



--------------------------------------------------------------------------------

(e) Subject to and on the terms and conditions set forth herein, the Issuing
Agent or the relevant Issuing Lender, as the case may be, is hereby authorized
by each Designated Subsidiary Borrower and the Tranche 2 Lenders to arrange for
the issuance of any Tranche 2 Letter of Credit pursuant to Section 2B.01(a) and
the amendment of any Letter of Credit pursuant to Section 1.13, Section 1.15,
Section 2B.06 and/or Section 12.04(b) by:

(i) completing the commencement date and the expiry date of such Tranche 2
Letter of Credit;

(ii) in the case of an amendment increasing or reducing the amount thereof,
amending such Tranche 2 Letter of Credit in such manner as the Issuing Agent or
the relevant Issuing Lender, as the case may be, and the respective beneficiary
may agree; and

(iii) (A) in the case of a Tranche 2 Non-Fronted Letter of Credit,
(1) completing such Tranche 2 Non-Fronted Letter of Credit with the
participation of each Tranche 2 Lender as allocated pursuant to the terms
hereof, and (2) executing such Tranche 2 Non-Fronted Letter of Credit on behalf
of each Tranche 2 Lender and, following such execution, delivering such Tranche
2 Non-Fronted Letter of Credit to the beneficiary of such Tranche 2 Non-Fronted
Letter of Credit; or (B) in the case of Tranche 2 Fronted Letters of Credit,
(1) completing such Tranche 2 Fronted Letter of Credit pursuant to the terms
hereof, (2) issuing and executing such Tranche 2 Fronted Letter of Credit and,
following such execution, delivering such Tranche 2 Fronted Letter of Credit to
the beneficiary of such Tranche 2 Fronted Letter of Credit and (3) promptly
furnishing to the Administrative Agent, which shall in turn promptly furnish to
the Lenders, notice of the issuance of each Tranche 2 Fronted Letter of Credit
(including the amount and currency thereof).

(f) Each Tranche 2 Non-Fronted Letter of Credit shall be executed and delivered
by the Issuing Agent in the name and on behalf of, and as attorney-in-fact for,
each Tranche 2 Lender party to such Tranche 2 Non-Fronted Letter of Credit, and
the Issuing Agent shall act under each Tranche 2 Non-Fronted Letter of Credit,
and each Tranche 2 Non-Fronted Letter of Credit shall expressly provide that the
Issuing Agent shall act, as the agent of each Tranche 2 Lender to (a) receive
drafts, other demands for payment and other documents presented by the
beneficiary under such Tranche 2 Non-Fronted Letter of Credit, (b) determine
whether such drafts, demands and documents are in compliance with the terms and
conditions of such Tranche 2 Non-Fronted Letter of Credit and (c) notify such
Tranche 2 Lender and such Designated Subsidiary Borrower that a valid drawing
has been made and the date that the related Tranche 2 Unpaid Drawing is to be
made; provided that the Issuing Agent shall have no obligation or liability for
any Tranche 2 Unpaid Drawing under such Tranche 2 Non-Fronted Letter of Credit,
and each Tranche 2 Non-Fronted Letter of Credit shall expressly so provide. Each
Tranche 2 Lender hereby irrevocably appoints and designates the Issuing Agent
its attorney-in-fact, acting through any duly authorized officer of the Issuing
Agent, to execute and deliver in the name and on behalf of such Tranche 2 Lender
each Tranche 2 Non-Fronted Letter of Credit to be issued by such Tranche 2
Lender hereunder. Promptly upon the request of the Issuing Agent, each Tranche 2
Lender will furnish to the Issuing Agent such powers of attorney or other
evidence as any beneficiary of any Tranche 2 Non-Fronted Letter of Credit may
reasonably request in order to demonstrate that the Issuing Agent has the power
to act as attorney-in-fact for such Tranche 2 Lender to execute and deliver such
Tranche 2 Non-Fronted Letter of Credit.

 

32



--------------------------------------------------------------------------------

2B.02 Tranche 2 Letter of Credit Requests. (a) Whenever a Designated Subsidiary
Borrower desires that a Tranche 2 Letter of Credit be issued, such Designated
Subsidiary Borrower shall give the Administrative Agent and the Issuing Agent
and, in the case of a Tranche 2 Fronted Letter of Credit, the relevant Issuing
Lender, written notice (including by way of facsimile transmission, immediately
confirmed in writing by submission of the original of such request by mail to
the Issuing Agent or the relevant Issuing Lender, as the case may be) thereof
prior to (i) in the case of Tranche 2 Letters of Credit not issued in the United
Kingdom, 11:00 A.M. (New York time), and (ii) in the case of Tranche 2 Letters
of Credit issued in the United Kingdom, 11:00 A.M. (London time), at least five
(5) Business Days (or such shorter period as may be acceptable to the Issuing
Agent or the relevant Issuing Lender, as the case may be) prior to the proposed
date of issuance (which shall be a Business Day), which written notice shall be
in the form of Exhibit C-2 (each, a “Tranche 2 Letter of Credit Request”). Each
Tranche 2 Letter of Credit Request shall include any other documents as the
Issuing Agent or the relevant Issuing Lender, as the case may be, customarily
requires in connection therewith.

(b) The making of each Tranche 2 Letter of Credit Request shall be deemed to be
a representation and warranty by the applicable Designated Subsidiary Borrower
that such Tranche 2 Letter of Credit may be issued in accordance with, and it
will not violate the requirements of, Section 2B.01(a) or (b).

(c) Immediately prior to the issuance of any Tranche 2 Fronted Letter of Credit
the relevant Issuing Lender shall notify the Administrative Agent and Issuing
Agent thereof and shall obtain confirmation from the Issuing Agent that such
Tranche 2 Fronted Letter of Credit may be issued (and upon receipt of such
notice from an Issuing Lender, the Issuing Agent shall notify such Issuing
Lender if it shall have received any notice from any Borrower or the Required
Lenders of the type described in clause (v) of Section 2B.01(b)). Upon its
issuance of, or amendment to, any Tranche 2 Letter of Credit, the Issuing Agent
shall promptly notify the respective Designated Subsidiary Borrower and the
Tranche 2 Lenders of such issuance or amendment, which notice shall include a
summary description of the Tranche 2 Letter of Credit actually issued and any
amendments thereto. Each Issuing Lender shall also give prompt notice to the
Issuing Agent of the termination or expiry of any Tranche 2 Fronted Letter of
Credit issued by it.

 

33



--------------------------------------------------------------------------------

2B.03 Agreement to Repay Tranche 2 Letter of Credit Drawings. (a) Each
Designated Subsidiary Borrower agrees to reimburse each Tranche 2 Lender or the
relevant Issuing Lender, as the case may be, by making payment to the
Administrative Agent in immediately available funds in the currency in which
such Tranche 2 Letter of Credit was issued at the Payment Office, for any
payment or disbursement made by it under any Tranche 2 Letter of Credit which
has been issued for such Designated Subsidiary Borrower’s account (each such
amount so paid or disbursed until reimbursed, a “Tranche 2 Unpaid Drawing”) no
later than one (1) Business Day (or, in the case of any Tranche 2 Letter of
Credit denominated in a currency other than Dollars, three (3) Business Days)
following the date of such payment or disbursement, with interest on the amount
so paid or disbursed, to the extent not reimbursed prior to (i) in the case of
Tranche 2 Letters of Credit not issued in the United Kingdom, 1:00 P.M. (New
York time) and (ii) in the case of Letters of Credit issued in the United
Kingdom, 1:00 P.M. (London time), on the date of such payment or disbursement,
from and including the date paid or disbursed to but not including the date of
reimbursement therefor at a rate per annum which shall be (x) for the Tranche 2
Letters of Credit denominated in Dollars, the Base Rate plus the Applicable
Margin for Revolving Loans maintained as Base Rate Loans as in effect from time
to time (or, if the Total Tranche 2 Commitment has been terminated and all
Revolving Loans have been repaid, the Applicable Margin that would have been in
effect for Revolving Loans maintained as Base Rate Loans) or (y) for Tranche 2
Letters of Credit denominated in an Optional Currency, the Overnight Eurodollar
Rate for such Optional Currency plus the Applicable Margin for Revolving Loans
maintained as Eurodollar Loans as in effect from time to time (or, if the Total
Tranche 2 Commitment has been terminated and all Revolving Loans have been
repaid, the Applicable Margin that would have been in effect for Revolving Loans
maintained as Eurodollar Loans) (plus an additional 2% per annum, payable on
demand, if not reimbursed by the third Business Day after the date such
reimbursement is due).

(b) Each Designated Subsidiary Borrower’s obligation under this Section 2B.03 to
reimburse each Tranche 2 Lender or the relevant Issuing Lender, as the case may
be, with respect to Tranche 2 Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such
Designated Subsidiary Borrower may have or have had against such Tranche 2
Lender or such Issuing Lender, as the case may be, or the Issuing Agent,
including, without limitation, any defense based upon the failure of any drawing
under a Tranche 2 Letter of Credit to conform to the terms of the Tranche 2
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such drawing; provided, however, that no Designated Subsidiary
Borrower shall be obligated to reimburse any Tranche 2 Lender or such Issuing
Lender, as the case may be, for any wrongful payment made by it under a Tranche
2 Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

34



--------------------------------------------------------------------------------

2B.04 Increased Costs. If after the Effective Date, the adoption or
effectiveness of any applicable law, rule or regulation, order, guideline or
request or any change therein after the Effective Date, or any change adopted or
effective after the Effective Date in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Tranche
2 Lender or any Issuing Lender with any request or directive (whether or not
having the force of law) by any such authority, central bank or comparable
agency shall either (i) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by or participated in by such Tranche 2 Lender or such Issuing Lender, as
the case may be, or (ii) impose on such Tranche 2 Lender or such Issuing Lender,
as the case may be, any other conditions directly or indirectly affecting this
Agreement or any Tranche 2 Letter of Credit; and the result of any of the
foregoing is to increase the cost to such Tranche 2 Lender or such Issuing
Lender, as the case may be, of issuing, maintaining or participating in any
Tranche 2 Letter of Credit, or to reduce the amount of any sum received or
receivable by it hereunder or reduce the rate of return on its capital with
respect to Tranche 2 Letters of Credit, then, upon written demand to the
respective Designated Subsidiary Borrower by such Tranche 2 Lender or such
Issuing Lender, as the case may be (with a copy to the Administrative Agent),
such Designated Subsidiary Borrower agrees to pay to such Tranche 2 Lender or
such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate it for such increased cost or reduction. A certificate submitted
to the respective Designated Subsidiary Borrower by such Tranche 2 Lender or
such Issuing Lender, as the case may be (with a copy to the Administrative
Agent), setting forth the basis for the determination of such additional amount
or amounts necessary to compensate such Tranche 2 Lender or such Issuing Lender,
as the case may be, as aforesaid shall be final and conclusive and binding on
such Designated Subsidiary Borrower absent manifest error, although the failure
to deliver any such certificate shall not release or diminish any Designated
Subsidiary Borrower’s obligations to pay additional amounts pursuant to this
Section 2B.04 upon subsequent receipt of such certificate. Notwithstanding
anything herein to the contrary, (i) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof and, in each case, any compliance by a Lender, an Issuing Lender or the
Issuing Agent with any request or directive relating thereto shall, for purposes
of this Agreement, be deemed to have gone into effect after the date hereof,
regardless of the date enacted, adopted or issued.

2B.05 Tranche 2 Letter of Credit Expiration Extensions. Each Tranche 2 Lender
acknowledges that to the extent provided under the terms of any Tranche 2 Letter
of Credit, the expiration date of such Tranche 2 Letter of Credit will be
automatically extended for an additional year, without written amendment, unless
at least thirty (30) days prior to the expiration date of such Tranche 2 Letter
of Credit, a Notice of Non-Extension is given by the Issuing Agent or the
relevant Issuing Lender, as the case may be, to the beneficiary of such Tranche
2 Letter of Credit in accordance with the terms of the respective Tranche 2
Letter of Credit that the expiration date of such Tranche 2 Letter of Credit
will not be extended beyond its current expiration date; provided that in no
event shall a Tranche 2 Letter of Credit have an expiry date, pursuant to a
renewal or otherwise, later than the date that is one (1) year following the
Commitment Expiration Date. The Issuing Agent or the relevant Issuing Lender, as
the case may be, will give a Notice of Non-Extension as to any outstanding
Tranche 2 Letter of Credit if requested to do so by the Required Lenders
pursuant to Section 9. The Issuing Agent or the relevant Issuing Lender, as the
case may be, will give a Notice of Non-Extension as to each outstanding Tranche
2 Letter of Credit if the Commitment Expiration Date has occurred or if the
Administrative Agent shall have received a Termination Letter with respect to
the Designated Subsidiary Borrower on behalf of which such Letter of Credit has
been issued. The Issuing Agent or the relevant Issuing Lender, as the case may
be, will send a copy of each Notice of Non-Extension to the respective
Designated Subsidiary Borrower concurrently with delivery thereof to the
respective beneficiary, unless prohibited by law from doing so.

 

35



--------------------------------------------------------------------------------

2B.06 Changes to Stated Amount. Subject to the terms and conditions hereof, at
any time when any Tranche 2 Letter of Credit is outstanding, at the request of
the respective Designated Subsidiary Borrower, the Issuing Agent or the relevant
Issuing Lender, as the case may be, will enter into an amendment increasing or
reducing the Stated Amount of such Tranche 2 Letter of Credit, provided that
(i) in no event shall the Stated Amount of any Tranche 2 Letter of Credit be
increased to an amount which, when added to (x) the Tranche 2 Letter of Credit
Outstandings (exclusive of Tranche 2 Unpaid Drawings which are repaid on the
date of and prior to the issuance of the respective Tranche 2 Letter of Credit)
at such time and (y) the aggregate principal amount of all Revolving Loans then
outstanding, would exceed an amount equal to the Total Tranche 2 Commitment at
such time, (ii) the Stated Amount of a Tranche 2 Letter of Credit may not be
increased at any time if the conditions precedent set forth in Section 5.02 are
not satisfied at such time, (iii) the Stated Amount of a Tranche 2 Letter of
Credit may not be increased at any time after the date which is thirty (30) days
prior to the Commitment Expiration Date, (iv) in no event shall the Stated
Amount of any Tranche 2 Letter of Credit denominated in an Optional Currency
issued for the account of any Designated Subsidiary Borrower be increased to an
amount which, when added to (x) the aggregate amount of all Tranche 2 Letter of
Credit Outstandings denominated in Optional Currencies (exclusive of Tranche 2
Unpaid Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 2 Letter of Credit) at such time and (y) the aggregate amount
of all Tranche 1 Letter of Credit Outstandings denominated in Optional
Currencies (exclusive of Tranche 1 Unpaid Drawings which are repaid on the date
of and prior to the issuance of the respective Tranche 2 Letter of Credit) at
such time, would exceed the Aggregate Multicurrency Letter of Credit Limit,
(v) in no event shall the Stated Amount of any Tranche 2 Fronted Letter of
Credit issued for the account of any Designated Subsidiary Borrower be increased
to an amount which, when added to (x) the aggregate amount of all Tranche 2
Fronted Letter of Credit Outstandings (exclusive of Tranche 2 Unpaid Drawings
which are repaid on the date of and prior to the issuance of the respective
Tranche 2 Letter of Credit) outstanding at such time and (y) the aggregate
amount of all Tranche 1 Fronted Letter of Credit Outstandings (exclusive of
Tranche 1 Unpaid Drawings which are repaid on the date of and prior to the
issuance of the respective Tranche 2 Letter of Credit) outstanding at such time,
would exceed the Fronted Letter of Credit Limit, (vi) in no event shall the
Stated Amount of any Tranche 2 Fronted Letter of credit issued by any Issuing
Lender be increased without such Issuing Lender’s consent (in its sole
discretion) to an amount which, when added to the aggregate amount of all
Tranche 1 Fronted Letter of Credit Outstandings and Tranche 2 Fronted Letter of
Credit Outstandings in respect of Fronted Letters of Credit issued by such
Issuing Lender (exclusive of any Tranche 1 Unpaid Drawings and Tranche 2 Unpaid
Drawings in respect of any such Tranche 1 Fronted Letters of Credit or Tranche 2
Fronted Letters of Credit, respectively, which are repaid on the date of and
prior to the issuance of the respective Tranche 1 Letter of Credit or Tranche 2
Letter of Credit) outstanding at such time, would exceed $100,000,000; and
(vii) the Stated Amount of a Tranche 2 Letter of Credit shall not be increased
at any time after the Administrative Agent shall have received a Termination
Letter with respect to the Designated Subsidiary Borrower on behalf of which
such Letter of Credit has been issued.

2B.07 Representations and Warranties of Tranche 2 Lenders. Each Tranche 2 Lender
represents and warrants that each Tranche 2 Non-Fronted Letter of Credit
constitutes a legal, valid and binding obligation of such Tranche 2 Lender
enforceable in accordance with its terms and each Issuing Lender represents and
warrants that each Tranche 2 Fronted Letter of Credit constitutes a legal, valid
and binding obligation of such Issuing Lender enforceable in accordance with its
terms.

 

36



--------------------------------------------------------------------------------

2B.08 Existing Tranche 2 Letters of Credit.

(a) Each letter of credit issued under the Existing Credit Agreement and
outstanding immediately prior to the Effective Date and which is intended to be
a Tranche 2 Letter of Credit hereunder is listed in Part B of Annex VII (each
such letter of credit, an “Existing Tranche 2 Letter of Credit”). Each Existing
Tranche 2 Letter of Credit shall be deemed to be a Tranche 2 Non-Fronted Letter
of Credit hereunder. As soon as possible following the Effective Date, each
Existing Tranche 2 Letter of Credit shall be amended to replace each Original
Lender on such Existing Tranche 2 Letter of Credit with each Tranche 2 Lender
party to this Agreement on the Effective Date in accordance with each such
Tranche 2 Lender’s Tranche 2 Percentage. Until an Existing Tranche 2 Letter of
Credit has been amended in accordance with this Section 2B.08, each Original
Lender shall be deemed to have sold and transferred to each Tranche 2 Lender and
each such Tranche 2 Lender (each, a “Tranche 2 Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such
Original Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Tranche 2 Participant’s Tranche 2
Percentage, in such Existing Tranche 2 Letter of Credit, each substitute
Existing Tranche 2 Letter of Credit, each drawing made thereunder, the
obligations of any Borrower under this Agreement with respect thereto and any
security therefore or guaranty pertaining thereto. Upon any change in the
Tranche 2 Commitments of the Tranche 2 Lenders pursuant to Section 1.13 or
12.04(b), it is hereby agreed that, with respect to all outstanding Existing
Tranche 2 Letters of Credit and Unpaid Drawings with respect thereto, there
shall be an automatic adjustment to the participations pursuant to this
Section 2B.08 to reflect the new Tranche 2 Percentages of the assigning and
assignee Tranche 2 Lender. Notwithstanding anything herein to the contrary, upon
receipt of any payment or disbursement request with respect to any Existing
Tranche 2 Letter of Credit, the Issuing Agent shall notify the Tranche 2 Lenders
of such request and the Tranche 2 Lenders hereby agree to fund such request on
behalf the Original Lenders in accordance with their Tranche 2 Percentages and
otherwise in accordance with the terms hereof as though such Existing Tranche 2
Letter of Credit had been issued by the Issuing Agent hereunder on behalf of the
Tranche 2 Lenders. Notwithstanding the foregoing, in the event that any payment
or disbursement under an Existing Tranche 2 Letter of Credit is in fact funded
by an Original Lender, the following sections (b), (c) and (d) shall apply

(b) In determining whether to pay under any Existing Tranche 2 Letter of Credit,
no Original Lender shall have any obligation relative to the Tranche 2
Participants other than to determine that any documents required to be delivered
under such Existing Tranche 2 Letter of Credit have been delivered and that they
appear to substantially comply on their face with the requirements of such
Existing Tranche 2 Letter of Credit, which obligation, it is understood, is
being performed by the Issuing Agent, and upon whom each Original Lender shall
be entitled to rely. Any action taken or omitted to be taken by any Original
Lender under or in connection with any Existing Tranche 2 Letter of Credit
issued by it shall not create for such Original Lender any resulting liability
to any Borrower, any Tranche 2 Lender or any other Person unless such action is
taken or omitted to be taken with gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

37



--------------------------------------------------------------------------------

(c) In the event that any Original Lender makes any payment under any Existing
Tranche 2 Letter of Credit issued by it and the respective Borrower shall not
have reimbursed such amount in full to each Original Lender pursuant to
Section 2B.03(a), such Original Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Tranche 2
Participant of such failure, and each such Tranche 2 Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of such
Original Lender, the amount of such Tranche 2 Participant’s Tranche 2 Percentage
of such payment in Dollars and in same day funds. If the Administrative Agent so
notifies any Tranche 2 Participant required to fund a payment under an Existing
Tranche 2 Letter of Credit prior to 11:00 A.M. (New York time) on any Business
Day, such Tranche 2 Participant shall make available to the Administrative Agent
at the Payment Office for the account of the respective Original Lender such
Tranche 2 Participant’s Tranche 2 Percentage of the amount of such payment on
such Business Day in same day funds (and, to the extent such notice is given
after 11:00 A.M. (New York time) on any Business Day, such Tranche 2 Participant
shall make such payment on the immediately following Business Day). If and to
the extent such Tranche 2 Participant shall not make its Tranche 2 Percentage of
the amount of such payment available to the Administrative Agent for the account
of the respective Original Lender on the same Business Day, such Tranche 2
Participant agrees to pay to the Administrative Agent for the account of such
Original Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Original Lender at the overnight
Federal Funds Effective Rate for the first three (3) days from the date when due
and at the interest rate applicable to Revolving Loans that are maintained as
Base Rate Loans for each day thereafter. The failure of any Tranche 2
Participant to make available to the Administrative Agent for the account of the
respective Original Lender its Tranche 2 Percentage of any payment under any
Existing Tranche 2 Letter of Credit issued by it shall not relieve any other
Tranche 2 Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such Original Lender its Tranche 2
Percentage of any payment under any such Tranche 2 Letter of Credit on the date
required, as specified above, but no Tranche 2 Participant shall be responsible
for the failure of any other Tranche 2 Participant to make available to the
Administrative Agent for the account of such Original Lender such other Tranche
2 Participant’s Tranche 2 Percentage of any such payment.

(d) Whenever any Original Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Original Lender any payments from the Tranche 2 Participants pursuant to
Section 2B.08(c), such Original Lender shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each Tranche 2 Participant which
has paid its Tranche 2 Percentage thereof, in Dollars and in same day funds, an
amount equal to such Tranche 2 Participant’s Tranche 2 Percentage thereof.

(e) The obligations of the Tranche 2 Participants to make payments to the
Administrative Agent for the account of the respective Original Lender with
respect to Existing Tranche 2 Letters of Credit issued by it shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

38



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in an Existing Tranche 2 Letter of Credit, any transferee of
any Existing Tranche 2 Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Original Lender, or
other Person, whether in connection with this Agreement, any Existing Tranche 2
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Parent Borrower
or any of its Subsidiaries and the beneficiary named in any such Existing
Tranche 2 Letter of Credit);

(iii) any draft, certificate or other document presented under the Existing
Tranche 2 Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

2B.09 Tranche 2 Fronted Letter of Credit Participations . In the case of Tranche
2 Fronted Letters of Credit:

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each
Tranche 2 Lender, and each such Tranche 2 Lender shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Tranche 2 Lender’s Tranche 2 Percentage in such Tranche 2 Fronted Letter of
Credit, each drawing made thereunder, the obligations of any Borrower under this
Agreement with respect thereto and any security therefore or guaranty pertaining
thereto. Upon any change in the Tranche 2 Commitments of the Tranche 2 Lenders
pursuant to Section 1.13 or 12.04(b), it is hereby agreed that, with respect to
all outstanding Tranche 2 Fronted Letters of Credit and Unpaid Drawings with
respect thereto, there shall be an automatic adjustment to the participations
pursuant to this Section 2A.09 to reflect the new Tranche 2 Percentages of the
assigning and assignee Tranche 2 Lender.

(b) In determining whether to pay under any Tranche 2 Fronted Letter of Credit,
no Issuing Lender shall have any obligation relative to the Tranche 2 Lenders
other than to determine that any documents required to be delivered under such
Tranche 2 Fronted Letter of Credit have been delivered and that they appear to
substantially comply on their face with the requirements of such Tranche 2
Fronted Letter of Credit. Any action taken or omitted to be taken by any Issuing
Lender under or in connection with any Tranche 2 Fronted Letter of Credit issued
by it shall not create for such Issuing Lender any resulting liability to any
Borrower, any Tranche 2 Lender or any other Person unless such action is taken
or omitted to be taken with gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

39



--------------------------------------------------------------------------------

(c) In the event that any Issuing Lender makes any payment under any Tranche 2
Fronted Letter of Credit issued by it and the respective Borrower shall not have
reimbursed such amount in full to such Issuing Lender as and when required
pursuant to Section 2A.03(a), such Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Tranche 2 Lender of such failure, and each such Tranche 2 Lender shall promptly
and unconditionally pay to the Administrative Agent for the account of such
Issuing Lender, the amount of such Tranche 2 Lender’s Tranche 2 Percentage of
such payment in such currency denominated in such Tranche 2 Fronted Letter of
Credit and in same day funds. If the Administrative Agent so notifies any
Tranche 2 Lender required to fund a payment under a Tranche 2 Fronted Letter of
Credit prior to 11:00 A.M. (New York time) on any Business Day, such Tranche 2
Lender shall make available to the Administrative Agent at the Payment Office
for the account of the respective Issuing Lender such Tranche 2 Lender’s Tranche
2 Percentage of the amount of such payment on such Business Day (or, in the case
of an amount payable in an Optional Currency, the next Business Day or such
later day as would be customary for interbank payments in such Optional
Currency) in same day funds (and, to the extent such notice is given after 11:00
A.M. (New York time) on any Business Day, such Tranche 2 Lender shall make such
payment on the immediately following Business Day (or, in the case of an amount
payable in an Optional Currency, the next Business Day or such later day as
would be customary for interbank payments in such Optional Currency)). If and to
the extent such Tranche 2 Lender shall not make its Tranche 2 Percentage of the
amount of such payment available to the Administrative Agent for the account of
the respective Issuing Lender on the same Business Day, such Tranche 2 Lender
agrees to pay to the Administrative Agent for the account of such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such Issuing Lender at the overnight Federal Funds
Effective Rate for the first three (3) days from the date when due and at the
interest rate applicable to Revolving Loans that are maintained as Base Rate
Loans for each day thereafter (or, in the case of an amount in a currency other
than Dollars, the customary rate for the settlement of interbank obligations in
such currency plus, after such three (3) days, the Applicable Margin for
Eurodollar Loans). The failure of any Tranche 2 Lender to make available to the
Administrative Agent for the account of the respective Issuing Lender its
Tranche 2 Percentage of any payment under any Tranche 2 Fronted Letter of Credit
issued by it shall not relieve any other Tranche 2 Lender of its obligation
hereunder to make available to the Administrative Agent for the account of such
Issuing Lender its Tranche 2 Percentage of any payment under any such Tranche 2
Fronted Letter of Credit on the date required, as specified above, but no
Tranche 2 Lender shall be responsible for the failure of any other Tranche 2
Lender to make available to the Administrative Agent for the account of such
Issuing Lender such other Tranche 2 Lender’s Tranche 2 Percentage of any such
payment.

(d) Whenever any Issuing Lender receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such
Issuing Lender any payments from the Tranche 2 Lenders pursuant to
Section 2B.09(c), such Issuing Lender shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each Tranche 2 Lender which has
paid its Tranche 2 Percentage thereof, in the same currency as such payment and
in same day funds, an amount equal to such Tranche 2 Lender’s Tranche 2
Percentage thereof.

 

40



--------------------------------------------------------------------------------

(e) The obligations of the Tranche 2 Participants to make payments to the
Administrative Agent for the account of the respective Issuing Lender with
respect to Tranche 2 Fronted Letters of Credit issued by it shall be irrevocable
and not subject to counterclaim, set-off or other defense or any other
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Tranche 2 Fronted Letter of Credit, any transferee of any
Tranche 2 Fronted Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, any Issuing Lender, or other Person,
whether in connection with this Agreement, any Tranche 2 Fronted Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Parent Borrower or any of its
Subsidiaries and the beneficiary named in any such Tranche 2 Fronted Letter of
Credit);

(iii) any draft, certificate or other document presented under the Tranche 2
Fronted Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

SECTION 3. Fees; Commitments

3.01 Fees. (a) The Parent Borrower agrees to pay the Administrative Agent a
commitment fee (the “Tranche 1 Commitment Fee”) for the account of each Tranche
1 Lender for the period from and including the date hereof to the earlier of
(x) the date the Total Tranche 1 Commitment terminates and (y) the Commitment
Expiration Date, computed at the Tranche 1 Commitment Fee Rate on the average
daily amount of the Total Unutilized Tranche 1 Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
Business Day of each calendar quarter, commencing on the first such date to
occur after the date hereof.

(b) The Parent Borrower agrees to pay the Administrative Agent a commitment fee
(the “Tranche 2 Commitment Fee”) for the account of each Tranche 2 Lender for
the period from and including the date hereof to the earlier of (x) the date the
Total Tranche 2 Commitment terminates and (y) the Commitment Expiration Date,
computed at the Tranche 2 Commitment Fee Rate on the average daily amount of the
Total Unutilized Tranche 2 Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last Business Day of each
calendar quarter, commencing on the first such date to occur after the date
hereof.

 

41



--------------------------------------------------------------------------------

(c) The Parent Borrower agrees to pay to the Administrative Agent for pro rata
distribution to each Tranche 1 Lender (based on their respective Tranche 1
Percentages but subject to Section 2A.01(h) with respect to any portion of such
fees to be paid to any Limited Fronting Lender), a fee in respect of each
Tranche 1 Letter of Credit (the “Tranche 1 Letter of Credit Fee”) computed at a
rate per annum equal to the Tranche 1 Letter of Credit Fee Rate, on the daily
Stated Amount of such Tranche 1 Letter of Credit. Accrued Tranche 1 Letter of
Credit Fees shall be due and payable quarterly in arrears on the last Business
Day of each calendar quarter and upon the first day on or after the termination
of the Total Tranche 1 Commitment upon which no Tranche 1 Letters of Credit
remain outstanding. In addition, the Parent Borrower shall pay to the Issuing
Lender for its own account a fronting fee at a rate agreed to by such Issuing
Lender with the Parent Borrower (the “Tranche 1 Fronted Letter of Credit Fee”)
on the undrawn and unexpired amount of each Tranche 1 Fronted Letter of Credit,
payable quarterly in arrears on the last Business Day of each calendar quarter
and upon the first day on or after the termination of the Total Tranche 1
Commitment upon which no Tranche 1 Letters of Credit remain outstanding.

(d) The Parent Borrower agrees to pay to the Administrative Agent for pro rata
distribution to each Tranche 2 Lender (based on their respective Tranche 2
Percentages), a fee in respect of each Tranche 2 Letter of Credit (the “Tranche
2 Letter of Credit Fee”) computed at a rate per annum equal to the Tranche 2
Letter of Credit Fee Rate, on the daily Stated Amount of such Tranche 2 Letter
of Credit. Accrued Tranche 2 Letter of Credit Fees shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter and upon
the first day on or after the termination of the Total Tranche 2 Commitment upon
which no Tranche 2 Letters of Credit remain outstanding. In addition, the Parent
Borrower shall pay to the Issuing Lender for its own account a fronting fee at a
rate agreed to by such Issuing Lender with the Parent Borrower (the “Tranche 2
Fronted Letter of Credit Fee”) on the undrawn and unexpired amount of each
Tranche 2 Fronted Letter of Credit, payable quarterly in arrears on the last
Business Day of each calendar quarter and upon the first day on or after the
termination of the Total Tranche 2 Commitment upon which no Tranche 2 Letters of
Credit remain outstanding.

(e) The Parent Borrower agrees to pay directly to the Issuing Agent and Issuing
Lenders, as applicable, upon each issuance of and/or amendment of, a Letter of
Credit such amount as shall at the time of such issuance or amendment be the
administrative charge which the Issuing Agent or Issuing Lenders, as applicable,
is customarily charging for issuances of, or amendments of, letters of credit
issued by it.

(f) The Parent Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, when and as due, such fees as have been, or
are from time to time, separately agreed upon.

(g) All computations of Fees shall be made in accordance with Section 12.07(b).

 

42



--------------------------------------------------------------------------------

3.02 Voluntary Reduction of Commitments. (a) Upon at least three (3) Business
Days’ irrevocable prior written notice (or telephonic notice promptly confirmed
in writing) given by the Parent Borrower to the Administrative Agent at its
Notice Office (which notice shall be deemed to be given on a certain day only if
given before 11:00 A.M. (New York time) on such day and the Administrative Agent
shall promptly transmit such notice to each of the Tranche 1 Lenders), the
Parent Borrower shall have the right, without premium or penalty, to terminate
or partially reduce the Total Unutilized Tranche 1 Commitment, provided that
(x) any such reduction shall apply to permanently reduce the Total Unutilized
Tranche 1 Commitment and to proportionately reduce the Tranche 1 Commitment of
each Tranche 1 Lender, and (y) any partial reduction pursuant to this
Section 3.02(a) shall be in integral multiples of at least $5,000,000.
Notwithstanding the foregoing, a notice of termination or partial reduction of
the Total Unutilized Tranche 1 Commitment delivered by the Parent Borrower may
be conditioned upon the effectiveness of one or more credit facilities, in which
case such notice may be revoked by the Parent Borrower (by written notice to the
Administrative Agent) on or prior to the specified effective date if such
condition is not satisfied.

(b) Upon at least three (3) Business Days’ irrevocable prior written notice (or
telephonic notice promptly confirmed in writing) given by the Parent Borrower to
the Administrative Agent at its Notice Office (which notice shall be deemed to
be given on a certain day only if given before 11:00 A.M. (New York time) on
such day and the Administrative Agent shall promptly transmit such notice to
each of the Tranche 2 Lenders), the Parent Borrower shall have the right,
without premium or penalty, to terminate or partially reduce the Total
Unutilized Tranche 2 Commitment, provided that (x) any such reduction shall
apply to permanently reduce the Total Unutilized Tranche 2 Commitment and to
proportionately reduce the Tranche 2 Commitment of each Tranche 2 Lender, and
(y) any partial reduction pursuant to this Section 3.02(b) shall be in integral
multiples of at least $5,000,000. Notwithstanding the foregoing, a notice of
termination or partial reduction of the Total Unutilized Tranche 2 Commitment
delivered by the Parent Borrower may be conditioned upon the effectiveness of
one or more credit facilities, in which case such notice may be revoked by the
Parent Borrower (by written notice to the Administrative Agent) on or prior to
the specified effective date if such condition is not satisfied.

(c) Notwithstanding anything to the contrary contained in this Section 3.02 or
elsewhere in this Agreement, any reductions to the Total Unutilized Tranche 1
Commitment or the Total Unutilized Tranche 2 Commitment made pursuant to
Sections 3.02(a) or (b), respectively, shall be applied pro rata to the Total
Tranche 1 Commitment and the Total Tranche 2 Commitment based on the Tranche 1
Reduction Percentage and the Tranche 2 Reduction Percentage, in each case as in
effect at the time of any such reduction.

3.03 Termination or Mandatory Reduction of Commitments. (a) The Total Commitment
(and the Commitment of each Lender) shall be terminated at 5:00 P.M. (New York
time) on the Expiration Date unless the Effective Date has occurred on or before
such date.

(b) Unless previously terminated pursuant to Section 3.02 or Section 3.03(a)
above, the Total Commitment shall terminate at 9:00 A.M. on the Commitment
Expiration Date.

 

43



--------------------------------------------------------------------------------

SECTION 4. Payments.

4.01 Voluntary Prepayments. Each Borrower shall have the right to prepay
Revolving Loans incurred by it, without premium or penalty (except for amounts
payable to Section 1.11), in whole or in part, from time to time on the
following terms and conditions: (i) such Borrower shall give the Administrative
Agent at the Payment Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay the Revolving Loans, specifying
the amount of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which such Revolving Loans were made, which notice
shall be received by the Administrative Agent (x) in the case of Base Rate
Loans, no later than 11:00 A.M. (New York time) one (1) Business Day prior to
the date of such prepayment, or (y) in the case of Eurodollar Loans, at least
three (3) Business Days prior to the date of such prepayment and which notice
shall promptly be transmitted by the Administrative Agent to each of the
Lenders; (ii) each partial prepayment shall be in an aggregate principal amount
of at least $1,000,000, provided that no partial prepayment of any Revolving
Loans shall reduce the aggregate principal amount of the Revolving Loans
outstanding to an amount less than $1,000,000; (iii) each prepayment in respect
of any Revolving Loans made pursuant to a Borrowing shall be applied pro rata
among such Revolving Loans; (iv) prepayments of Eurodollar Loans made pursuant
to this Section 4.01 may only be made on the last day of an Interest Period
applicable thereto unless concurrently with such prepayment any payments
required to be made pursuant to Section 1.11 as a result of such prepayment are
made; and (v) each prepayment of Revolving Loans pursuant to this Section 4.01
shall be applied pro rata among such Revolving Loans.

4.02 Mandatory Repayments. (a) If on any date, the Tranche 1 Letter of Credit
Outstandings exceeds the Total Tranche 1 Commitment as then in effect, the
Parent Borrower shall pay, or cause one or more Borrowers for whose account
Tranche 1 Letters of Credit were issued to pay, to the Administrative Agent at
the Payment Office on such date an amount of cash and/or Cash Equivalents equal
to the amount of such excess, such cash and/or Cash Equivalents to be held as
security for all obligations of the respective Borrower to the Tranche 1 Lenders
hereunder in the Collateral Account applicable to such Borrower.

(b) If on any date, the sum of the aggregate outstanding principal amount of
Revolving Loans plus the Tranche 2 Letter of Credit Outstandings exceeds the
Total Tranche 2 Commitment as then in effect, the Parent Borrower shall repay,
or cause one or more Borrowers to whom Revolving Loans were made and/or for
whose account Tranche 2 Letters of Credit were issued to repay, on such day the
outstanding Revolving Loans in an aggregate principal amount equal to the amount
by which the aggregate outstanding principal amount of Revolving Loans plus the
Tranche 2 Letter of Credit Outstandings exceeds the Total Tranche 2 Commitment
as then in effect. If, after giving effect to the prepayment of all outstanding
Revolving Loans, as set forth above, the Tranche 2 Letter of Credit Outstandings
exceeds the Total Tranche 2 Commitment, the Parent Borrower shall pay, or cause
one or more Borrowers for whose account Tranche 2 Letters of Credit were issued
to pay, to the Administrative Agent at the Payment Office on such date an amount
of cash and/or Cash Equivalents equal to the amount of such excess, such cash
and/or Cash Equivalents to be held as security for all obligations of the
respective Borrowers to the Tranche 2 Lenders hereunder in a cash collateral
account to be established by the Administrative Agent on terms reasonably
satisfactory to the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(c) If on any date and for any reason (including any fluctuations in the
U.S. Dollar Equivalent of any amount of any Optional Currency), the aggregate
outstanding amount of all Letters of Credit Outstanding (less the amount of any
cash and/or Cash Equivalents previously paid to, and currently held by, the
Administrative Agent as contemplated by this sentence) issued in currencies
other than U.S. Dollars exceeds the Aggregate Multicurrency Letter of Credit
Limit (as such amount may be increased as provided for in Sections 1.15(a) and
1.16(a)), the Parent Borrower shall pay, or cause one or more Borrowers for
whose account Letters of Credit were issued to pay, to the Administrative Agent
at the Payment Office on such date an amount of cash and/or Cash Equivalents
equal to the amount of such excess, such cash and/or Cash Equivalents to be held
as security for all obligations of the respective Borrowers to the Lenders
hereunder in a cash collateral account to be established by the Administrative
Agent on terms reasonably satisfactory to the Administrative Agent.

(d) If on any date and for any reason (including any fluctuations in the
U.S. Dollar Equivalent of any amount of any Optional Currency), the sum of the
aggregate Stated Amount of all Fronted Letters of Credit plus the aggregated
outstanding Unpaid Drawings in respect of Fronted Letters of Credit (less the
amount of any cash and/or Cash Equivalents previously paid to, and currently
held by, the Administrative Agent as contemplated by this sentence) issued in
currencies other than U.S. Dollars exceeds the Fronted Letter of Credit Limit
(as such amount may be increased as provided for in Sections 1.15(a) and
1.16(a)), the Parent Borrower shall pay, or cause one or more Borrowers for
whose account Letters of Credit were issued to pay, to the Administrative Agent
at the Payment Office on such date an amount of cash and/or Cash Equivalents
equal to the amount of such excess, such cash and/or Cash Equivalents to be held
as security for all obligations of the respective Borrowers to the Lenders
hereunder in a cash collateral account to be established by the Administrative
Agent on terms reasonably satisfactory to the Administrative Agent.

(e) If on any date, the Tranche 1 Letter of Credit Outstandings applicable to
such Borrower exceed such Borrower’s Borrowing Base, such Borrower shall pay or
deliver to the Collateral Agent within one (1) Business Day of such date an
amount of cash and/or Eligible Securities (valued for this purpose based on the
respective Advance Rate applicable thereto) in an aggregate amount equal to the
amount of such excess, with any such cash or Eligible Securities to be held as
additional security for all obligations of the respective Borrower hereunder in
the Collateral Account applicable to such Borrower.

(f) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all outstanding Revolving Loans shall be repaid in full on the
Commitment Expiration Date.

 

45



--------------------------------------------------------------------------------

(g) With respect to each prepayment of Revolving Loans required by
Section 4.02(b), the respective Borrower may designate the Types of Revolving
Loans which are to be prepaid and the specific Borrowing or Borrowings pursuant
to which such Revolving Loans were made, provided that (i) if any prepayment of
Eurodollar Loans made pursuant to a single Borrowing shall reduce the
outstanding Eurodollar Loans made pursuant to such Borrowing to an amount less
than $1,000,000 for such Borrowing, then all Eurodollar Loans outstanding
pursuant to such Borrowing shall be immediately converted into a Borrowing of
Base Rate Loans and (ii) each prepayment of Revolving Loans made pursuant to the
same Borrowing shall be applied pro rata among the Lenders which made such
Revolving Loans. In the absence of a designation by the respective Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its sole discretion.

(h) Notwithstanding the foregoing provisions of this Section 4.02, if at any
time the mandatory repayment of Revolving Loans pursuant to Sections 4.02(b) or
(f) would result in any Borrower incurring breakage costs under Section 1.11 as
a result of Eurodollar Loans being repaid other than on the last day of an
Interest Period applicable thereto (any such Eurodollar Loans, “Affected
Loans”), such Borrower may elect, by written notice to the Administrative Agent,
to have the provisions of the following sentence be applicable so long as no
Event of Default then exists. At the time any Affected Loans are otherwise
required to be prepaid, such Borrower may elect to deposit 100% (or such lesser
percentage elected by such Borrower as not being repaid) of the principal
amounts that otherwise would have been paid in respect of the Affected Loans
with the Administrative Agent to be held as security for the obligations of such
Borrower hereunder pursuant to a cash collateral agreement to be entered into in
form and substance satisfactory to the Administrative Agent and shall provide
for investments of such deposits as directed by such Borrower and satisfactory
to the Administrative Agent, with such cash collateral to be released from such
cash collateral account (and applied to repay the principal amount of such
Eurodollar Loans) upon each occurrence thereafter of the last day of an Interest
Period applicable to such Eurodollar Loans (or such earlier date or dates as
shall be requested by such Borrower), with the amount to be so released and
applied on the last day of each Interest Period to be the amount of such
Eurodollar Loans to which such Interest Period applies (or, if less, the amount
remaining in such cash collateral account); provided that (i) interest in
respect of such Affected Loans shall continue to accrue thereon at the rate
provided hereunder until such Affected Loans have been repaid in full and
(ii) at any time while an Event of Default has occurred and is continuing, the
Required Lenders may direct the Administrative Agent (in which case the
Administrative Agent shall, and is hereby authorized by the Borrowers to, follow
said directions) to apply any or all proceeds then on deposit in such collateral
account to the payment of such Affected Loans. All risk of loss in respect of
investments made as contemplated in this Section 4.02(h) shall be on the
respective Borrower. Under no circumstances shall the Administrative Agent be
liable or accountable to any Borrower or any other Person for any decrease in
the value of the cash collateral account or for any loss resulting from the sale
of any investment so made. Any funds remaining in the cash collateral account
following the repayment of all Affected Loans shall, so long as no Event of
Default shall have occurred and be continuing, be returned to the applicable
Borrower. Fees and expenses related to the establishment of the cash collateral
account shall be borne by the applicable Borrower and shall not exceed the
Administrative Agent’s customary fees and expenses for the establishment of cash
collateral accounts generally.

 

46



--------------------------------------------------------------------------------

4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and the Notes shall be made to the
Administrative Agent for the ratable account of the Lenders entitled thereto,
not later than 11:00 A.M. (New York time) on the date when due and shall be made
in immediately available funds and in lawful money of the United States of
America at the Payment Office, it being understood that written, telex or
facsimile notice by a Borrower to the Administrative Agent to make a payment
from the funds in such Borrower’s account at the Payment Office shall constitute
the making of such payment to the extent of such funds held in such account. Any
payments under this Agreement which are made later than 11:00 A.M. (New York
time) shall be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

4.04 Net Payments. (a) (i) All payments made by any Borrower hereunder or under
any Credit Document will be made without setoff, counterclaim or other defense.
Except as provided in Section 4.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, (1) any U.S. federal withholding taxes imposed by FATCA, and
(2) except as provided in the second succeeding sentence after taking into
account any available tax credit or deduction related directly thereto, any tax
imposed on or measured by the net income or net profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect to such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively, as “Taxes”). If any Taxes are so levied or imposed, the applicable
Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under the
applicable Credit Document, after withholding or deduction for or on account of
any Taxes, will not be less than the amount which would have been received
thereunder had no such deduction or withholding been made. If any amounts are
payable in respect of Taxes pursuant to the preceding sentence, the applicable
Borrower agrees to reimburse each Lender, upon the written request of such
Lender, for taxes imposed on or measured by the net income or net profits of
such Lender, and franchise taxes imposed in lieu of taxes imposed on or measured
by net income or net profits of a Lender, pursuant to the laws of the
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located or under the laws of any
political subdivision or taxing authority of any such jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located and for any withholding of taxes as such Lender
shall determine are payable by, or withheld from, such Lender, in respect of
such amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The applicable Borrower will furnish to the
Administrative Agent within forty-five (45) days after the date the payment of
any Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by the Parent Borrower. The Parent Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.

 

47



--------------------------------------------------------------------------------

(ii) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so) that are payable or paid by the Administrative Agent in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(a)(ii).

(b) Each Lender agrees to deliver to each Designated Subsidiary Borrower
organized under the laws of the United States (each, a “U.S. Borrower”) and the
Administrative Agent on or prior to the date that such U.S. Borrower becomes a
Designated Subsidiary Borrower pursuant to Section 1.14, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 1.13 or Section 12.04 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, or in the case of an
Additional Tranche 1 Lender (unless the respective Additional Tranche 1 Lender
was already a Tranche 1 Lender hereunder immediately prior to such assignment of
transfer), on the respective Additional Tranche 1 Commitment Date, (i) if such
Lender is a United States person (as such term is defined in Section 7701(a)(30)
of the Code) for U.S. Federal income tax purposes, two accurate and complete
original signed copies of Internal Revenue Service Form W-9, or any successor
form, certifying that such Lender is entitled to an exemption from U.S. backup
withholding tax; (ii) if such Lender is not a United States person for U.S.
Federal income tax purposes, (a) two accurate and complete original signed
copies of Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a
complete exemption (or rate reduction) under an income tax treaty) (or successor
forms) certifying to such Lender’s entitlement as of such date to a complete
exemption from (or rate reduction of) United States withholding tax with respect
to payments to be made under this Agreement and under any Note, or (b) if such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code
and cannot deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN
(with respect to a complete exemption (or reduction) under an income tax treaty)
pursuant to clause (ii)(a) above, (x) a certificate substantially in the form of
Exhibit D (any such certificate, a “Section 4.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (with respect to the portfolio interest exemption) (or successor
form) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments of
interest to be made under any Credit Document. In addition, each Lender that is
lending to and/or issuing Letters of Credit for the account of a U.S. Borrower
agrees that from time to time after the Effective Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, such Lender will deliver to each U.S.
Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-9, Form W-8ECI, Form W-8BEN
(with respect to the benefits of any income tax treaty), or Form W-8BEN (with
respect to the portfolio interest exemption) and a Section 4.04(b)(ii)
Certificate, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note, or it shall immediately notify each
U.S. Borrower and the Administrative Agent of its inability to deliver any such
Form or Certificate, in which case such Lender shall not be required to deliver
any such Form or Certificate pursuant to this Section 4.04(b). Notwithstanding
anything to the contrary contained in Section 4.04(a), but subject to
Section 12.04(b) and the immediately succeeding sentence, (x) each U.S. Borrower
shall be entitled, to the extent it is required to do so by law, to deduct or
withhold income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, Fees or other
amounts payable hereunder for the account of any Lender which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes to the extent that such Lender has not provided
to such U.S. Borrower, the U.S. Internal Revenue Service Forms that establish a
complete exemption from such deduction or withholding and (y) no U.S. Borrower
shall be obligated pursuant to Section 4.04(a) hereof to gross-up payments to be
made to a Lender in respect of income or similar taxes imposed by the United
States (I) if such Lender has not provided to such U.S. Borrower, the Internal
Revenue Service Forms required to be provided to U.S. Borrower pursuant to this
Section 4.04(b) or (II) in the case of a payment by the U.S. Borrowers, other
than interest, to a Lender described in clause (ii) above, to the extent that
such Forms do not establish a complete exemption from withholding of such taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 4.04 and except as set forth in Section 12.04(b),
(i) the Parent Borrower agrees to pay any additional amounts and to indemnify
each Lender in the manner set forth in Section 4.04(a) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of any amounts deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes that are effective after the
Effective Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of such income or similar taxes and (ii) no Lender shall be
required to deliver any forms pursuant to this Section 4.04 that it is not
legally entitled to deliver.

 

48



--------------------------------------------------------------------------------

(c) Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to any Borrower that
is not a U.S. Borrower any information as reasonably requested by such Borrower
that may be necessary to establish any available exemption from, or reduction in
the amount of, any Taxes; provided, however, that nothing in this
Section 4.04(c) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its Tax calculations).

(d) If a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding taxes imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA, and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

 

49



--------------------------------------------------------------------------------

SECTION 5. Conditions Precedent.

5.01 Conditions Precedent to the Effective Date. This Agreement shall become
effective on the date (the “Effective Date”) on which each of the following
conditions shall have been satisfied, or waived by the Required Lenders:

(a) Execution of Agreement; Notes. On the Effective Date, (i) the Parent
Borrower, each Initial Designated Subsidiary Borrower, the Administrative Agent
and each Lender shall have signed a copy hereof (whether the same or different
copies) and shall have delivered (or transmitted by telecopy) the same to the
Administrative Agent at its Notice Office; and (ii) there shall have been
delivered to the Administrative Agent for the account of each Lender that has
requested the same the appropriate Note or Notes, executed by each Borrower, in
each case, in the amount, maturity and as otherwise provided herein.

(b) Opinion of Counsel. On the Effective Date, the Administrative Agent shall
have received (i) an opinion addressed to the Administrative Agent and each of
the Lenders and dated the Effective Date, from Skadden, Arps, Slate, Meagher &
Flom LLP, special United States counsel to the Borrowers, in form and substance
reasonably acceptable to the Administrative Agent, (ii) an opinion addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date,
from Appleby (Bermuda) Limited, special Bermuda counsel to the Borrowers, in
form and substance reasonably acceptable to the Administrative Agent, and
(iii) an opinion addressed to the Administrative Agent and each of the Lenders
and dated the Effective Date, from Ashurst, special England and Wales counsel to
the Borrowers, in form and substance reasonably acceptable to the Administrative
Agent.

(c) Officer’s Certificate; Corporate Proceedings. (i) On the Effective Date, the
Administrative Agent shall have received, from the Parent Borrower and each
Initial Designated Subsidiary Borrower, a certificate, dated the Effective Date,
signed by the President, Secretary or any Vice President of such Borrower, and
attested to by another Authorized Officer of such Borrower, in the form of
Exhibit F hereto with appropriate insertions and deletions, together with
(x) copies of its certificate of incorporation, by-laws or other organizational
documents and (y) the resolutions relating to the Credit Documents which shall
be satisfactory to the Administrative Agent.

(ii) On or prior to the Effective Date, all corporate and legal proceedings and
all instruments and agreements in connection with the transactions contemplated
by this Agreement and the other Credit Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
certificates, documents and papers, including certificates of existence or good
standing certificates, as applicable, and any other records of corporate
proceedings and governmental approvals, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or governmental
authorities.

 

50



--------------------------------------------------------------------------------

(d) Adverse Change, etc. Since December 31, 2011, nothing shall have occurred or
become known to the Administrative Agent or the Required Lenders which has had,
or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(e) Litigation. On the Effective Date, no actions, suits or proceedings by any
entity (private or governmental) shall be pending against the Parent Borrower or
any of its Subsidiaries (i) with respect to this Agreement, any other Credit
Document or any of the transactions contemplated hereby or thereby or (ii) which
has had, or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(f) Approvals, etc. On the Effective Date, all necessary governmental and
third-party approvals, permits and licenses in connection with this Agreement
and the other transactions contemplated by the Credit Documents and otherwise
referred to herein or therein, shall have been obtained and remain in full force
and effect.

(g) Indebtedness, etc. On the Effective Date, the Parent Borrower and its
Subsidiaries shall have no outstanding preferred stock or Indebtedness after
giving effect to this Agreement and the incurrence of any Revolving Loans except
(w) intercompany indebtedness permitted pursuant to Section 8.04(b)(ii) hereof,
(x) the Obligations, (y) Indebtedness set forth on Annex V and (z) Indebtedness
(on an individual basis) which has an outstanding principal balance of less than
$15,000,000. On or prior to the Effective Date, (i) the Administrative Agent
shall have received satisfactory evidence that the Existing Credit Agreement
shall have been terminated (including all commitments thereunder) and all
amounts thereunder shall have been paid in full and (ii) satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection therewith. In connection with the evidence referred to in the
preceding sentence, each Lender hereto and also a party to the Existing Credit
Agreement hereby waives any requirement under the Existing Credit Agreement that
the Borrowers provide notice of the cancellation or termination of any
commitment outstanding thereunder prior to the Effective Date. On the Effective
Date, the Letters of Credit outstanding under the Existing Credit Agreement
shall continue to be outstanding (and shall be deemed to be issued) under this
Agreement and shall be deemed to be Tranche 1 Non-Fronted Letters of Credit
governed by the terms of this Agreement and the terms of this Agreement will
also govern the rights of the Borrowers, the Issuing Agent, the Issuing Lenders,
the Lenders and the Original Lenders with respect thereto. In connection
therewith, each Lender hereto and also a party to the Existing Credit Agreement
hereby acknowledges and agrees that each such Letter of Credit shall be deemed
terminated for purposes of the Existing Credit Agreement and any related
Existing Credit Document.

(h) No Default; Representations and Warranties. On the Effective Date, there
shall exist no Default or Event of Default, and all representations and
warranties made by each Borrower contained herein or in any other Credit
Document shall be true and correct in all material respects (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

 

51



--------------------------------------------------------------------------------

(i) A.M. Best Rating. On the Effective Date, each Borrower which is a Regulated
Insurance Company or has a Subsidiary which is a Regulated Insurance Company
shall cause such Regulated Insurance Company which has a claims paying rating
from A.M. Best Co. (or its successor) to have an A.M. Best financial strength
rating of at least “B++”.

(j) Fees. On the Effective Date, the Borrowers shall have paid the
Administrative Agent and the Lenders all fees, expenses (including, without
limitation, legal fees and expenses) and other compensation contemplated by this
Agreement and the other Credit Documents, agreed upon by such parties to be paid
on or prior to the Effective Date.

(k) Security Documents. On or prior to the Effective Date, the Administrative
Agent shall have received counterparts of the Security Agreement executed by
each Borrower, together with:

(i) all documents and instruments, including Uniform Commercial Code financing
statements where applicable, required by law in each applicable jurisdiction or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create or perfect the Liens intended to be created under the
Security Agreement;

(ii) results of a recent search of the Uniform Commercial Code (or equivalent)
filings made with respect to each Borrower in the jurisdictions contemplated in
clause (i) above (including, without limitation, Washington D.C. and Bermuda)
and in such other jurisdictions in which Collateral is located on the Effective
Date which may be reasonably requested by the Administrative Agent, and copies
of the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
the Security Agreement or have been released; and

(iii) for each Collateral Account, a control agreement with Deutsche Bank Trust
Company Americas in the form specified in the Security Agreement (appropriately
completed), with such changes thereto as may be reasonably acceptable to the
Administrative Agent and each such control agreement shall be in full force and
effect; and

(iv) the Security Agreement shall be in full force and effect.

(l) Leverage Ratio. On the Effective Date, the Administrative Agent shall have
received a certificate, executed by the chief financial officer of the Parent
Borrower, setting forth the Leverage Ratio as of the Effective Date (after
giving effect to the incurrence of Revolving Loans and issuance of Letters of
Credit on such day), which certificate shall contain the calculations required
to establish such Leverage Ratio and be in form and substance satisfactory to
the Administrative Agent.

 

52



--------------------------------------------------------------------------------

(m) Existing Lender Agreement. On the Effective Date, each Original Lender that
will not be a Lender under this Agreement shall have executed and delivered to
the Administrative Agent an Existing Lender Agreement.

(n) Investment Grade Nonconvertible Corporate Bonds. On the Effective Date, the
aggregate value of the Investment Grade Nonconvertible Corporate Bonds Level I
and the Investment Grade Nonconvertible Corporate Bonds Level II (each such
valuation being calculated based on the applicable Advance Rates) shall not
exceed 50% of the value of Eligible Securities (such valuation being calculated
based on the applicable Advance Rates) at such time.

(o) USA Patriot Act. The Administrative Agent and the Lenders shall have
received at least three (3) Business Days prior to the Effective Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, that has been reasonably requested at
least ten (10) Business Days prior to the Effective Date.

5.02 Conditions Precedent to All Revolving Loans and Letters of Credit . The
obligation of each Lender to make each Revolving Loan and the obligation of the
Issuing Agent to issue or amend any Letter of Credit is subject, at the time of
the making of each such Revolving Loan or Letter of Credit issued or amended
(and after giving effect thereto), to the satisfaction of the following
conditions:

(a) Effective Date. The Effective Date shall have occurred.

(b) No Default; Representations and Warranties. (i) There shall exist no Default
or Event of Default and (ii) all representations and warranties contained herein
or in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of the making of such Revolving Loan or such issuance or
amendment of a Letter of Credit, as the case may be (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).

(c) Notice of Borrowing. The Administrative Agent shall have received (i) a
Notice of Borrowing meeting the requirements of Section 1.03(a) with respect to
each incurrence of Revolving Loans and (ii) a Letter of Credit Request meeting
the requirements of Section 2A.02 or 2B.02, as the case may be, with respect to
each Letter of Credit to be issued.

The occurrence of the Effective Date shall constitute a representation and
warranty by each Borrower to the Administrative Agent and each of the Lenders
that all the conditions specified in Section 5.01 shall have been satisfied as
of that time. Thereafter, the acceptance of the benefits of each Revolving Loan
and Letter of Credit shall constitute a representation and warranty by the
respective Borrower to the Administrative Agent and each of the Lenders that the
conditions specified in Section 5.02 shall have been met as of that time. All of
the Notes, certificates, legal opinion and other documents and papers referred
to in this Section 5, unless otherwise specified, shall be delivered to the
Administrative Agent at its Notice Office for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall give the Parent Borrower
and each Lender written notice that the Effective Date has occurred.

 

53



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 5, the Issuing Agent
shall not issue any Letters of Credit in respect of which there is a Limited
Fronting Lender if the applicable Participating Issuer is a Defaulting Lender
unless such Limited Fronting Lender has entered into arrangements satisfactory
to it with the Parent Borrower and/or such Defaulting Lender to eliminate such
Limited Fronting Lender’s risk with respect to such Defaulting Lender in respect
of each Letter of Credit hereunder in respect of which such Limited Fronting
Lender acts as issuer for such Defaulting Lender’s Tranche 1 Percentage, as
applicable, of Letter of Credit Outstandings (or any portion thereof).

SECTION 6. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Revolving Loans and issue
or amend the Letters of Credit provided for herein, each Borrower (solely as to
itself and its Subsidiaries, provided that the representations and warranties in
Sections 6.09 and 6.10 shall be deemed to be made only by the Parent Borrower)
hereby makes the following representations and warranties to, and agreements
with, the Lenders, all of which shall survive the execution and delivery of this
Agreement and the making of the Revolving Loans and the issuance of any Letters
of Credit (with the making of each Revolving Loan and the issuance or amendment
of each Letter of Credit being deemed to constitute a representation and
warranty that the matters specified in this Section 6 are true and correct in
all material respects on and as of the date of the making of such Revolving Loan
or issuance or amendment of such Letter of Credit, as the case may be, unless
such representation and warranty expressly indicates that it is being made as of
any specific date in which case such representation and warranty shall be true
and correct in all material respects only as of such specified date):

6.01 Corporate Status. Each of the Parent Borrower and each of its Subsidiaries
(i) is a duly organized and validly existing corporation or business trust or
other entity and in the case of the Borrowers organized under the laws of the
United States or any State thereof, or any other jurisdiction where the concept
of “good standing” is applicable, is in good standing under the laws of the
jurisdiction of its organization and has the corporate or other organizational
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposes to engage, and (ii) has been duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified, except, in the case of
this clause (ii), where the failure to be so qualified, authorized or in good
standing would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

6.02 Corporate Power and Authority. Each Borrower has the corporate power and
authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party. Each Borrower has duly executed and delivered
each Credit Document to which it is a party and each such Credit Document
constitutes the legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity regardless of whether enforcement is sought in a proceeding
in equity or at law.

 

54



--------------------------------------------------------------------------------

6.03 No Contravention of Laws, Agreements or Organizational Documents. Neither
the execution, delivery and performance by any Borrower of this Agreement or the
other Credit Documents to which it is a party nor compliance with the terms and
provisions thereof, nor the consummation of the transactions contemplated
therein, (i) will contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict or be inconsistent with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any material Lien (except Liens created pursuant
to the Security Documents or pursuant to Sections 4.02(a), (b), (c), (d), (e) or
(h) or Section 12.02) upon any of the property or assets of the Parent Borrower
or any of its Subsidiaries pursuant to the terms of, any material indenture,
mortgage, deed of trust, loan agreement, credit agreement or any other material
instrument to which the Parent Borrower or any of its Subsidiaries is a party or
by which it or any of its property or assets are bound or to which it may be
subject or (iii) will violate any provision of the certificate of incorporation,
by-laws or other organizational documents of the Parent Borrower or any of its
Subsidiaries, except to the extent that, in the case of each of the immediately
preceding clauses (i), (ii) and (iii), such contravention, conflict,
inconsistency, breach, default, material Lien or violation would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

6.04 Litigation and Contingent Liabilities. To the best of the knowledge of the
Parent Borrower or any Subsidiary of the Parent Borrower, as applicable, there
are no actions, suits or proceedings pending or threatened in writing involving
the Parent Borrower or any of its Subsidiaries (including, without limitation,
with respect to this Agreement or any other Credit Document) that have had, or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

6.05 Use of Proceeds; Margin Regulations. (a) The proceeds of the Revolving
Loans shall be utilized (i) to finance potential acquisitions, (ii) for the
general corporate and working capital purposes of the Parent Borrower and its
Subsidiaries and (iii) by the Parent Borrower to purchase its outstanding
publicly issued or privately placed securities.

(b) Neither the making of any Revolving Loan hereunder or other Indebtedness or
financing of any Borrower, nor the use of the proceeds thereof, will violate or
be inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System and no part of the proceeds of any
Revolving Loan or other Indebtedness or financing of any Borrower will be used
to purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.

6.06 Approvals. Any order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
foreign or domestic governmental or public body or authority, or any subdivision
thereof, which is required to authorize or is required in connection with
(i) the execution, delivery and performance of any Credit Document or (ii) the
legality, validity, binding effect or enforceability of any Credit Document, has
been obtained.

 

55



--------------------------------------------------------------------------------

6.07 Investment Company Act. Neither the Parent Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

6.08 True and Complete Disclosure; Assumptions. All factual information (taken
as a whole) heretofore or contemporaneously furnished by the Parent Borrower or
any of its Subsidiaries to the Administrative Agent or any Lender in writing
(including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein is, and all other factual information (taken as
a whole with all other such information theretofore or contemporaneously
furnished) hereafter furnished by any such Persons in writing to the
Administrative Agent will be, true and accurate in all material respects on the
date as of which such information is dated and not incomplete by omitting to
state any material fact necessary to make such information (taken as a whole
with all other such information theretofore or contemporaneously furnished) not
misleading at such time in light of the circumstances under which such
information was provided.

6.09 Financial Condition; Financial Statements. (a) The consolidated balance
sheet of the Parent Borrower for the fiscal year ended December 31, 2011, and
the related consolidated statements of income, shareholders’ equity and cash
flows, reported on by Ernst & Young LLP, copies of which have been delivered to
each of the Lenders fairly present in all material respects, in each case, in
conformity with GAAP or SAP, as applicable, consistently applied, the
consolidated financial position and results of operations and cash flows of the
Parent Borrower as of such dates and their consolidated results of operations
and cash flows for such fiscal year.

(b) Since December 31, 2011, nothing has occurred which has had, or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

6.10 Tax Returns and Payments. The Parent Borrower and its Subsidiaries (i) have
timely filed with the appropriate taxing authority (taking into account any
applicable extension within which to file) all material income and other
material tax returns, domestic and foreign, required to be filed by the Parent
Borrower and its Subsidiaries, and (ii) have paid all material taxes payable by
them which have become due and assessments which have become due, except for
those contested in good faith and adequately disclosed and for which adequate
reserves have been established in accordance with GAAP. Neither the Parent
Borrower nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of material taxes of the
Parent Borrower or any of its Subsidiaries. No tax Liens, except as permitted
under Section 8.03(k) hereof, have been filed and no claims are pending or, to
the best knowledge of the Parent Borrower or any of its Subsidiaries, proposed
or threatened with respect to any material taxes, fees or other charges for any
taxable period.

 

56



--------------------------------------------------------------------------------

6.11 Compliance with ERISA. (a) The Parent Borrower and its Subsidiaries and
ERISA Affiliates have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and are in
compliance with the applicable provisions of ERISA and the Code, and have not
incurred any liability to the PBGC or any Plan or Multiemployer Plan (other than
to make contributions in the ordinary course of business), except to the extent
that any of the foregoing have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

(b) Each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except where the failure to do any of
the foregoing has not had, or would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. All contributions
required to be made with respect to a Foreign Pension Plan have been timely
made, except where the failure to do any of the foregoing has not had, or would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Neither the Parent Borrower nor any of its Subsidiaries
has incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan, except for any obligations which have not had,
or would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. The present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the Parent Borrower’s most recently ended fiscal year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities (any such excess a “value shortfall”), except for any such
value shortfalls which have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

6.12 Subsidiaries. Set forth in Annex III is a complete and correct list of all
of the Subsidiaries of the Parent Borrower as of the Effective Date, together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding direct ownership interests in such
Subsidiary and (iii) the percentage of ownership of such Subsidiary represented
by such ownership interests. Except as disclosed in Annex III, each of the
Parent Borrower and its Subsidiaries owns, free and clear of Liens, and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Annex III.

6.13 Capitalization. As of the Effective Date, the authorized capital stock of
the Parent Borrower consists of 120,000,000 shares, $1.00 par value per share,
of which 43,388,538 ordinary shares, 8,000,000 shares of 7.75% Non-Cumulative
Preferred Shares, Series A and 9,200,000 shares of 7.5% Non-Cumulative Preferred
Shares, Series B are issued and outstanding. As of the Effective Date, all such
outstanding shares of the Parent Borrower have been duly and validly issued and
are fully paid and nonassessable. As of the Effective Date, neither the Parent
Borrower nor any of its Subsidiaries has outstanding any securities convertible
into or exchangeable for its capital stock or outstanding any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its capital stock
except for options, grants, restricted share units and unpaid premium on shares
issued by EWHL and EWIL outstanding in the aggregate amounts set forth on Annex
IV.

 

57



--------------------------------------------------------------------------------

6.14 Indebtedness. The Parent Borrower and its Subsidiaries do not have any
Indebtedness on the Effective Date other than (i) intercompany indebtedness
permitted pursuant to Section 8.04(b)(ii) hereof, (ii) the Obligations,
(iii) the Indebtedness listed on Annex V and (iv) Indebtedness (on an individual
basis) which has an outstanding principal balance of less than $15,000,000.

6.15 Compliance with Statutes, etc. The Parent Borrower and each of its
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations, rules and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including compliance
with all applicable environmental laws), except where the failure to comply
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. All required regulatory approvals are in
full force and effect on the date hereof, except where the failure of such
approvals to be in full force and effect would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

6.16 Insurance Licenses. There is (i) no Insurance License that is the subject
of a proceeding for suspension, revocation or limitation or any similar
proceedings, (ii) to the best of the knowledge of the Parent Borrower or any
Subsidiary of the Parent Borrower, as applicable, no sustainable basis for such
a suspension, revocation or limitation, and (iii) to the best of the knowledge
of the Parent Borrower or any Subsidiary of the Parent Borrower, as applicable,
no such suspension, revocation or limitation threatened by any Applicable
Insurance Regulatory Authority, that, in each instance under (i), (ii) and
(iii) above, has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No Regulated
Insurance Company transacts any insurance business, directly or indirectly, in
any jurisdiction where such business requires any Insurance License of an
Applicable Insurance Regulatory Authority or such jurisdiction not validly
maintained by such Regulated Insurance Company, except to the extent that the
failure to so maintain has not had, or would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

6.17 Security Documents. The Security Documents create, as security for the
Tranche 1 Obligations of the Parent Borrower and each Designated Subsidiary
Borrower, valid and enforceable security interests in and Liens on all of the
Collateral, superior to and prior to the rights of all third persons and subject
to no other Liens (other than Liens permitted pursuant to Section 8.03(a),
(k) or (l)). No filings or recordings are required in order to ensure the
enforceability, perfection or priority of the security interests created under
the Security Documents, except for filings or recordings which shall have been
previously made.

6.18 USA Patriot Act. Each Borrower is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Patriot Act. No part of the
proceeds of the Revolving Loans or Letters of Credit will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

58



--------------------------------------------------------------------------------

SECTION 7. Affirmative Covenants. Each Borrower hereby covenants and agrees
(solely as to itself and its Subsidiaries) that on and as of the Effective Date
and thereafter, for so long as this Agreement is in effect and until the
Commitments have terminated, no Letters of Credit or Notes are outstanding and
the Revolving Loans and Unpaid Drawings, together with interest, Fees and all
other Obligations (other than indemnities described in Section 12.12 which are
not then owing) incurred hereunder and under any other Credit Document, are paid
in full:

7.01 Information Covenants. The Parent Borrower will furnish to each Lender:

(a) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the close of each fiscal year of the Parent Borrower, the
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal year and the related consolidated statements of income,
operations, changes in stockholders’ equity and cash flows of the Parent
Borrower and its Subsidiaries for such fiscal year, setting forth in comparative
form the consolidated figures for the previous fiscal year, all in reasonable
detail and accompanied by a report thereon of Ernst & Young LLP or other
independent public accountants of recognized national standing selected by the
Parent Borrower, which report shall state that such consolidated financial
statements present fairly the consolidated financial position of each of the
Parent Borrower and its Subsidiaries as at the dates indicated and the
consolidated results of its operations and cash flows for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years (except
as otherwise specified in such report; provided any exceptions or qualifications
thereto must be acceptable to the Required Lenders) and that the audit by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards.

(b) Quarterly Financial Statements. As soon as available and in any event within
sixty (60) days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Parent Borrower, the consolidated balance
sheet of the Parent Borrower and its Subsidiaries as at the end of such period
and the related consolidated statements of income, changes in stockholders’
equity and cash flows of the Parent Borrower and its Subsidiaries for such
period and (in the case of the second and third quarterly periods) for the
period from the beginning of the current fiscal year to the end of such
quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in reasonable detail and certified by the Chief Financial Officer of the
Parent Borrower as presenting fairly, in accordance with GAAP (except as
specifically set forth therein; provided any exceptions or qualifications
thereto must be acceptable to the Required Lenders) on a basis consistent with
such prior fiscal periods, the information contained therein, subject to changes
resulting from normal year-end audit adjustments;

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.01(a) and 7.01(b), a certificate of the
chief financial officer of the Parent Borrower to the effect that no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, which certificate shall set forth
(i) the calculations required to establish whether the Parent Borrower and its
Subsidiaries were in compliance with the provisions of Sections 8.09 and 8.10,
inclusive, as at the end of such fiscal year or quarter, as the case may be, and
(ii) if delivered with the financial statements required by Section 7.01(a), the
Consolidated Tangible Net Worth on such Financial Statement Delivery Date.

 

59



--------------------------------------------------------------------------------

(d) Notice of Default or Litigation. (x) Within five (5) Business Days after any
Borrower becomes aware of the occurrence of any Default, Event of Default and/or
any event or condition constituting, or which would reasonably be expected to
have a Material Adverse Effect, a certificate of an Authorized Officer of each
Borrower setting forth the details thereof and the actions which the Borrowers
are taking or proposes to take with respect thereto and (y) promptly after any
Borrower knows of the commencement thereof, notice, of any litigation, dispute
or proceeding involving a claim against the Parent Borrower and/or any
Subsidiary which claim would reasonably be expected to have a Material Adverse
Effect.

(e) Other Statements and Reports. Promptly upon the mailing thereof to the
security holders of the Parent Borrower generally, copies of all financial
statements, reports and proxy statements so mailed.

(f) SEC Filings. Promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Parent Borrower shall have filed with the SEC or any national securities
exchange; provided that any such registration statements and annual, quarterly
or monthly reports shall be deemed delivered to the extent same are publicly
available via the SEC’s “EDGAR” filing system and written notification thereof
has been delivered to the Administrative Agent.

(g) Insurance Reports and Filings. (i) Promptly after the filing thereof, a copy
of each Statutory Statement filed by each Regulated Insurance Company.

(ii) Promptly following the delivery or receipt, as the case may be, by any
Regulated Insurance Company or any of their respective Subsidiaries, copies of
(a) without duplication, each material examination and/or audit report or other
submitted to any Regulated Insurance Company by any Applicable Insurance
Regulatory Authority, (b) all material information which the Lenders may from
time to time request with respect to the nature or status of any material
deficiencies or violations reflected in any examination report or other similar
report, and (c) without duplication, each material registration, filing,
submission, report, order, direction, instruction, approval, authorization,
license or other notice which any Borrower or any Regulated Insurance Company
may at any time make with, or receive from, any Applicable Insurance Regulatory
Authority.

(iii) Upon the written request of the Administrative Agent, a report by an
independent actuarial consulting firm of recognized national standing reviewing
the adequacy of loss and loss adjustment expense reserves as at the end of the
last fiscal year of each Regulated Insurance Company, determined in accordance
with SAP, and stating an estimated amount of minimum reserves, it being agreed
that in each case (x) such independent firm will be provided access to or copies
of all relevant valuations relating to the insurance business of each such
Regulated Insurance Company in the possession of or available to the Parent
Borrower or its Subsidiaries, (y) the Administrative Agent and any Lender who
may review a report pursuant to this Section 7.01(g)(iii) shall have executed a
confidentiality agreement with such independent actuarial consulting firm and
(z) any reasonable costs or expenses associated with furnishing such reports (to
the extent such reports do not otherwise already exist) shall be borne by the
Lender or Lenders upon whose behalf the Administrative Agent shall make a
request therefor.

 

60



--------------------------------------------------------------------------------

(iv) Promptly following notification thereof from a Governmental Authority (but
without duplication), notification of the suspension, limitation, termination or
non-renewal of, or the taking of any other action in respect of, any material
Insurance License.

(h) Borrowing Base Certificate. No later than the tenth Business Day of each
month, a Borrowing Base Certificate from each Borrower on whose account a
Tranche 1 Letter of Credit has been issued as of the last day of the immediately
preceding month, executed by an Authorized Officer of such Borrower.

(i) Other Information. With reasonable promptness, such other information or
existing documents (financial or otherwise) as the Administrative Agent or any
Lender may reasonably request from time to time.

7.02 Books, Records and Inspections. The Borrowers will (i) keep, and will cause
each of their respective Subsidiaries to keep, proper books of record and
account in which full, true and correct entries in conformity with GAAP or SAP,
as applicable, shall be made of all dealings and transactions in relation to its
business and activities; and (ii) subject to Section 12.14, permit, and will
cause each of their respective Subsidiaries to permit, representatives of any
Lender at such Lender’s expense prior to the occurrence and during the
continuance of an Event of Default and at the Borrowers’ expense after the
occurrence of an Event of Default to visit and inspect any of their respective
properties, to examine their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants. The Borrowers agree to cooperate
and assist in such visits and inspections, in each case at such reasonable times
and as often as may reasonably be desired.

7.03 Insurance. Each Borrower will maintain, and will cause each of its
Subsidiaries to maintain (either in the name of such Borrower or in such
Subsidiary’s own name) with financially sound and reputable insurance companies,
insurance on all their property in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
of established repute engaged in the same or similar businesses.

7.04 Payment of Taxes. Each Borrower will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case, on a timely basis prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of such Borrower or
any of its Subsidiaries; provided that, neither any Borrower nor any Subsidiary
of any Borrower shall be required to pay any such tax, assessment, charge, levy
or claim which is being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with GAAP.

 

61



--------------------------------------------------------------------------------

7.05 Maintenance of Existence. Each Borrower shall maintain, and shall cause
each of its Material Subsidiaries to maintain, its existence and carry on its
business in substantially the same manner and in substantially the same fields
as such business is now carried on and maintained. Each Borrower will qualify
and remain qualified, and cause each of its Subsidiaries to qualify and remain
qualified, as a foreign corporation in each jurisdiction, except those
jurisdictions in which the failure to receive or retain such qualifications
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Notwithstanding anything to the contrary
contained in this Section 7.05, the Borrowers and their respective Subsidiaries
may consolidate, amalgamate or merge and purchase and sell assets to the extent
permitted under Section 8.02.

7.06 Compliance with Statutes, etc. The Borrowers will, and will cause each
Subsidiary to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls) other than those the
non-compliance with which would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

7.07 ERISA. Promptly after the Parent Borrower, any of its Subsidiaries or any
of its ERISA Affiliates knows or has reason to know that any of the events or
conditions specified below with respect to any Plan or Multiemployer Plan or
Foreign Pension Plan have occurred or exist, the Parent Borrower shall furnish
to each Lender a certificate of the Chief Financial Officer of the Parent
Borrower setting forth details respecting such event or condition and the action
if any, that the Parent Borrower, such Subsidiary or such ERISA Affiliate
proposes to take with respect thereto (and a copy of any report or notice
required to be filed with or given to PBGC or an applicable foreign governmental
agency by the Parent Borrower, such Subsidiary or such ERISA Affiliate with
respect to such event or condition):

(i) any reportable event, as defined in subsections (c)(1), (2), (5) and (6),
and subsection (d)(2) of Section 4043 of ERISA and the regulations issued
thereunder, with respect to a Plan;

(ii) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan under a distress termination or the distress termination of
any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent Borrower, any of its Subsidiaries or any of its ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by PBGC with respect to such Multiemployer Plan;

(iv) the receipt by the Parent Borrower, any of its Subsidiaries or any of its
ERISA Affiliates of notice from a Multiemployer Plan that the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates has incurred withdrawal
liability under Section 4201 of ERISA in excess of $5,000,000 or that such
Multiemployer Plan is in reorganization or insolvency pursuant to Section 4241
or 4245 of ERISA or that it intends to terminate or has terminated under
Section 4041A of ERISA whereby a deficiency or additional assessment is levied
or threatened to be levied against a Borrower, any of its Subsidiaries or any of
its ERISA Affiliates;

 

62



--------------------------------------------------------------------------------

(v) the institution of a proceeding by a fiduciary of any Plan or Multiemployer
Plan against the Parent Borrower, any of its Subsidiaries or any of its ERISA
Affiliates to enforce Section 515 or 4219(c)(5) of ERISA, which proceeding is
not dismissed within thirty (30) days; and

(vi) that any material contribution required to be made with respect to a
Foreign Pension Plan has not been timely made, or that the Parent Borrower or
any Subsidiary of the Parent Borrower may incur any material liability pursuant
to any Foreign Pension Plan.

7.08 Maintenance of Property. Each Borrower shall, and will cause each of its
Subsidiaries to, maintain all of their material properties and assets in good
condition, repair and working order, ordinary wear and tear excepted, except
where failure to maintain the same would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

7.09 Maintenance of Licenses and Permits. Each Borrower will, and will cause
each of its Subsidiaries to, maintain all permits, licenses and consents as may
be required for the conduct of its business by any state, federal or local
government agency or instrumentality, except where failure to maintain the same
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

7.10 Claims Paying Ratings. Each Borrower which is a Regulated Insurance Company
or has a Subsidiary which is a Regulated Insurance Company shall cause such
Regulated Insurance Company which has a claims paying rating from A.M. Best Co.
(or its successor) to maintain at all times a claims-paying rating of at least
“B++” from A.M. Best & Co. (or its successor).

7.11 End of Fiscal Years; Fiscal Quarters. The Parent Borrower will cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 of each year and (ii) each of its, and each of its Subsidiaries’,
fiscal quarters to end on dates which are consistent with a fiscal year-end as
described above.

7.12 Borrowing Base Requirement. Subject to Section 4.02(e), each Borrower shall
at all times cause its respective Borrowing Base to equal or exceed the Tranche
1 Letter of Credit Outstandings attributable to such Borrower at such time.

7.13 Further Assurances. Each Borrower shall promptly and duly execute and
deliver to the Administrative Agent and/or the Collateral Agent such documents
and assurances and take such further action as the Administrative Agent may from
time to time reasonably request in order to carry out more effectively the
intent and purpose of the Security Documents

and to establish, protect and perfect the rights and remedies created or
intended to be created in favor of the Collateral Agent, the Administrative
Agent or the Lenders pursuant to the Security Documents.

 

63



--------------------------------------------------------------------------------

SECTION 8. Negative Covenants. Each Borrower hereby covenants and agrees (solely
as to itself and its Subsidiaries) that on and as of the Effective Date and
thereafter, for so long as this Agreement is in effect and until the Commitments
have terminated, no Letters of Credit or Notes are outstanding and the Revolving
Loans and Unpaid Drawings together with interest, Fees and all other Obligations
(other than indemnities described in Section 12.12 which are not then owing)
incurred hereunder and under any other Credit Document, are paid in full:

8.01 Changes in Business. The Parent Borrower will not, and will not permit any
of its Subsidiaries to, engage (directly or indirectly) in any business other
than substantially the same lines of business in which they are engaged on the
Effective Date and reasonable extensions thereof and other businesses that are
complimentary or reasonably related thereto.

8.02 Consolidations, Amalgamations, Mergers, Sales of Assets and Acquisitions.
(a) The Parent Borrower will not, and will not permit any of its Subsidiaries
to, consolidate, amalgamate or merge with or into any other Person, provided
that (i) any Borrower may merge or amalgamate with another Person if (x) such
Borrower is the corporation surviving such merger or amalgamation (it being
understood and agreed that in the case of a merger or amalgamation between (A) a
Designated Subsidiary Borrower and the Parent Borrower the survivor corporation
of such merger or amalgamation shall be the Parent Borrower and (B) a Designated
Subsidiary Borrower and a Wholly-Owned Subsidiary of such Designated Subsidiary
Borrower, a Wholly-Owned Subsidiary of the Parent Borrower or a Wholly-Owned
Subsidiary of any Subsidiary of the Parent Borrower, the survivor corporation of
such merger or amalgation shall be a Wholly-Owned Subsidiary of the Parent
Borrower and shall be or shall promptly become a Designated Subsidiary Borrower)
and (y) immediately after giving effect to such merger or amalgamation, no
Default or Event of Default shall have occurred and be continuing,
(ii) Subsidiaries of the Parent Borrower may merge with one another (subject, in
the case of mergers involving Designated Subsidiary Borrowers, to compliance
with the preceding clause (i)) and (iii) the Parent Borrower may permit the
dissolution or liquidation of any non-operating Subsidiary (x) if the Parent
Borrower determines in good faith that such liquidation or dissolution is in the
best interest of the Parent Borrower and (y) to the extent that the fair market
value of the non-operating Subsidiary (as determined in good faith by the Board
of Directors of the Parent Borrower), when added to the fair market value of the
assets affected by any such other dissolutions or liquidations previously
consummated during the same fiscal year of the Parent Borrower (as determined in
good faith by the Board of Directors of the Parent Borrower), does not
constitute more than 5% of Consolidated Tangible Net Worth.

(b) No Borrower will, nor will it permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily (any of the foregoing being referred to in this Section 8.02(b)
as a “Disposition” and any series of related Dispositions constituting but a
single Disposition), any of its properties or assets, tangible or intangible
(including but not limited to sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper or general intangibles with or without
recourse), except (i) to the extent that the fair market value of the assets
affected by any Disposition or Dispositions (as determined in good faith by the
Board of Directors of the Parent Borrower), when added to the fair market value
of the assets affected by any such other Disposition or Dispositions previously
consummated during the same fiscal year of the Parent Borrower (as determined in
good faith by the Board of Directors of the Parent Borrower), does not
constitute more than 20% of the consolidated assets of the Parent Borrower and
its Subsidiaries as of the last day of the most recently ended fiscal year of
the Parent Borrower and (ii) any Subsidiary of the Parent Borrower may make a
Disposition of any of its properties or assets to the Parent Borrower, ESI or
any Wholly-Owned Subsidiary of the Parent Borrower.

 

64



--------------------------------------------------------------------------------

(c) No Borrower will, nor will it permit any of its Subsidiaries to, acquire all
or substantially all of the capital stock or assets of another Person unless at
such time and immediately after giving effect thereto no Default or Event of
Default exists or would result therefrom.

8.03 Liens. Neither the Parent Borrower nor any of its Subsidiaries will permit,
create, assume, incur or suffer to exist any Lien on any asset tangible or
intangible now owned or hereafter acquired by it, except:

(a) Liens created pursuant to the Credit Documents;

(b) Liens existing on the Effective Date and listed on Annex VI;

(c) Liens not securing Indebtedness which are incurred in the ordinary course of
business;

(d) Liens securing repurchase agreements constituting a borrowing of funds by
the Parent Borrower or any Subsidiary of the Parent Borrower in the ordinary
course of business for liquidity purposes and in no event for a period exceeding
ninety (90) days in each case;

(e) Liens arising pursuant to purchase money mortgages, capital leases or
security interests securing Indebtedness representing the purchase price (or
financing of the purchase price within ninety (90) days after the respective
purchase) of assets acquired after the Effective Date;

(f) Liens on any asset of any Person existing at the time such Person is merged,
amalgamated or consolidated with or into the Parent Borrower or any of its
Subsidiaries and not created in contemplation of such event;

(g) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the clauses of this
Section 8.03, provided that such Indebtedness is not increased and is not
secured by any additional assets;

(h) Liens securing obligations owed by the Parent Borrower to any of its
Subsidiaries or owed by any Subsidiary of the Parent Borrower to the Parent
Borrower or any Subsidiary of the Parent Borrower, in each case solely to the
extent that such Liens are required by an Applicable Insurance Regulatory
Authority for such Person to maintain such obligations;

 

65



--------------------------------------------------------------------------------

(i) Liens on investments and cash balances of any Regulated Insurance Company
securing obligations of such Regulated Insurance Company in respect of trust
arrangements formed in the ordinary course of business for the benefit of
cedents to secure reinsurance recoverables owed to them by such Regulated
Insurance Company;

(j) Liens arising in connection with securities lending arrangements entered
into by the Parent Borrower or any of its Subsidiaries with financial
institutions in the ordinary course of business;

(k) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with generally accepted accounting
principles;

(l) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Parent Borrower or any of its Subsidiaries, in each case,
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements; provided,
however, that with respect to the Collateral Accounts, any such Liens shall only
be permitted to the extent the Custodian has agreed to subordinate such Liens as
provided in the Account Control Agreement; and

(m) Liens not otherwise permitted by the foregoing clauses of this Section 8.03
securing Indebtedness in an aggregate principal amount not at any time exceeding
10% of Consolidated Tangible Net Worth.

8.04 Indebtedness. (a) The Parent Borrower will not, create, incur, assume or
permit to exist any Indebtedness, or agree, become or remain liable (contingent
or otherwise) to do any of the foregoing, except for the Obligations and other
Indebtedness which is either pari passu in right of payment with, or
subordinated in right of payment to, the Obligations.

(b) The Parent Borrower will not permit any of its Subsidiaries to create,
incur, assume or permit to exist any Indebtedness, or agree, become or remain
liable (contingent or otherwise) to do any of the foregoing, except for (i) the
Obligations, (ii) Indebtedness of Subsidiaries of the Parent Borrower owing to
the Parent Borrower or any other Subsidiary, (iii) Indebtedness of Subsidiaries
incurred under securities lending arrangements entered into in the ordinary
course of business, (iv) Guarantees by any Subsidiary of Indebtedness of the
Parent Borrower or any other Subsidiary, (v) Indebtedness incurred in
transactions described in Sections 8.03(f) and (m) hereof, (vi) Indebtedness
that is subordinated in right of payment to the Obligations, and (vii) other
unsecured Indebtedness, so long as upon the incurrence thereof no Default would
occur or exist, in an aggregate amount not to exceed $25,000,000 and
(viii) letters of credit (other than Letters of Credit issued pursuant to this
Agreement) in an aggregate amount not to exceed $150,000,000.

 

66



--------------------------------------------------------------------------------

8.05 Issuance of Stock. The Parent Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly issue, sell, assign, pledge, charge
or otherwise encumber or dispose of any shares of its preferred or preference
equity securities or options to acquire preferred or preference equity
securities, except the issuance of preferred or preference equity securities, so
long as (x) no part of such preferred or preference equity securities is
mandatorily redeemable (whether on a scheduled basis or as a result of the
occurrence of any event or circumstance) prior to the first anniversary of the
Commitment Expiration Date and (y) such preferred or preference equity
securities do not contain any financial covenants or incurrence covenants that
would be more restrictive with respect to the operations of the issuer thereof
than the covenants contained in this Agreement.

8.06 Dissolution. No Borrower shall suffer or permit dissolution or liquidation
either in whole or in part, except through corporate reorganization to the
extent permitted by Section 8.02.

8.07 Restricted Payments. The Parent Borrower will not declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, or permit any of its Subsidiaries to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Interests in the Parent Borrower, if, in
any case referred to above, a Default or Event of Default shall have occurred
and be continuing at the time of such action or would result therefrom.
Notwithstanding the foregoing, the Parent Borrower and its Subsidiaries may
declare and pay dividends in respect of any Preferred Securities if, at the time
of and after giving effect to such dividend, no Default under Sections 9.01,
9.04 or 9.05 shall have occurred and be continuing.

8.08 Transactions with Affiliates. Neither the Parent Borrower nor any of its
Subsidiaries shall enter into or be a party to, a transaction with any Affiliate
of the Parent Borrower or such Subsidiary (which Affiliate is not the Parent
Borrower or a Subsidiary), except transactions with Affiliates in good faith in
the ordinary course of business consistent with past practice and on terms no
less favorable to the Parent Borrower or such Subsidiary than those that could
have been obtained in a comparable transaction on an arm’s length basis from an
unrelated Person.

8.09 Maximum Leverage Ratio. The Parent Borrower will not permit the Leverage
Ratio at any time to be greater than 0.35:1.00.

8.10 Minimum Consolidated Tangible Net Worth. The Parent Borrower will not
permit Consolidated Tangible Net Worth to be less than $1,800,000,000 at any
time.

8.11 Private Act. No Borrower will become subject to a Private Act.

8.12 Restrictions on Transfers. The Parent Borrower will not, and will not
permit any of its Subsidiaries to, prohibit or otherwise restrict the transfer
of cash or other assets or suffer to exist any agreement which prohibits or
otherwise restricts the transfer of cash or other assets from any Subsidiary of
the Parent Borrower to the Parent Borrower, except (i) prohibitions or
restrictions existing under or by reason of this Agreement or the other Credit
Documents, (ii) prohibitions or restrictions existing under or by reason of
Legal Requirements, and (iii) other prohibitions or restrictions which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

8.13 Investment Grade Nonconvertible Corporate Bonds. At no time shall the
aggregate value of the Investment Grade Nonconvertible Corporate Bonds Level I
and the Investment Grade Nonconvertible Corporate Bonds Level II (each such
valuation being calculated based on the applicable Advance Rates) exceed 50% of
the value of Eligible Securities (such valuation being calculated based on the
applicable Advance Rates) at such time.

SECTION 9. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

9.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Revolving Loan, any Unpaid Drawing or any Note, (ii) default,
and such default shall continue for three or more Business Days, in the payment
when due of any interest on any Revolving Loan, any Unpaid Drawing or any Note
or any Fees or (iii) default in the prompt payment following notice or demand in
respect of any other amounts owing hereunder or under any other Credit Document;
or

9.02 Representations, etc. Any representation, warranty or material statement
made or deemed made by any Borrower herein or in any other Credit Document or in
any certificate or material statement delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect as
of the time made or deemed made; or

9.03 Covenants. Any Borrower shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 7.01(d)(x), Section 7.02(ii), Section 7.05 (with respect to the first
sentence of Section 7.05 only), Section 7.10 or Section 8, or (b) default in the
due performance or observance by it of any term, covenant or agreement (other
than those referred to in Section 9.01 or clause (a) of this Section 9.03)
contained in this Agreement and such default shall continue unremedied for a
period of at least forty-five (45) days; or

9.04 Default Under Other Agreements. (a) The Parent Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to Indebtedness
(other than the Obligations) in excess of $50,000,000 individually or in the
aggregate, for the Parent Borrower and its Subsidiaries, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice of acceleration, or any
lapse of time prior to the effectiveness of any notice of acceleration, is
required), any such Indebtedness to become due prior to its stated maturity; or
(b) Indebtedness of the Parent Borrower or its Subsidiaries in excess of
$50,000,000 shall be declared to be due and payable other than in accordance
with the terms of such Indebtedness or required to be prepaid, other than by a
regularly scheduled required prepayment or as a mandatory prepayment (unless
such required prepayment or mandatory prepayment results from a default
thereunder or an event of the type that constitutes an Event of Default), prior
to the stated maturity thereof; or

 

68



--------------------------------------------------------------------------------

9.05 Bankruptcy, etc. The Parent Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Parent Borrower or any of its Subsidiaries and the petition is not controverted
within ten (10) days, or is not dismissed within sixty (60) days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the Parent Borrower or any of its Subsidiaries; or the Parent Borrower or any of
its Subsidiaries commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a “conservator”) of
itself or all or any substantial portion of its property) any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, liquidation, rehabilitation, supervision,
conservatorship or similar law of any jurisdiction or the Bermuda Companies Law
whether now or hereafter in effect relating to the Parent Borrower or any of its
Subsidiaries; or any such proceeding is commenced against (a) any Regulated
Insurance Company which is engaged in the business of underwriting insurance
and/or reinsurance in the United States, or (b) the Parent Borrower or any of
its Subsidiaries (other than (x) any Regulated Insurance Company described in
the immediately preceding clause (a)) to the extent such proceeding is consented
to by such Person, and in the case of either clause (a) or (b) remains
undismissed for a period of sixty (60) days; or the Parent Borrower or any of
its Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or (a) any
Regulated Insurance Company which is engaged in the business of underwriting
insurance and/or reinsurance in the United States suffers any appointment of any
conservator or the like for it or any substantial part of its property, or
(b) the Parent Borrower or any of its Subsidiaries (other than any Regulated
Insurance Company described in the immediately preceding clause (a)) suffers any
appointment of any conservator or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty
(60) days; or the Parent Borrower or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any corporate action is taken by the
Parent Borrower or any of its Subsidiaries for the purpose of effecting any of
the foregoing; or

9.06 ERISA. (a) An event or condition specified in Section 7.07 shall occur or
exist with respect to any Plan or Multiemployer Plan or Foreign Pension Plan,
(b) a Borrower, any of its Subsidiaries or any of its ERISA Affiliates shall
fail to pay when due any material amount which they shall have become liable to
pay to the PBGC or to a Plan or a Multiemployer Plan under Title IV of ERISA, or
(c) a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Plan must be terminated, and, in any of
the foregoing cases, as a result of such event or condition, together with all
such other events or conditions, the Parent Borrower, any of its Subsidiaries or
any of its ERISA Affiliates shall be reasonably likely in the opinion of the
general counsel of such Borrower to (i) in the case of the foregoing clauses
(a) and (b) of this Section 9.06, incur a liability to a Plan, a Multiemployer
Plan, a Foreign Pension Plan or PBGC (or any combination of the foregoing) or
(ii) in the case of the foregoing clause (c) of this Section 9.06, incur a
liability to a Plan, Multiemployer Plan, a Foreign Pension Plan or PBGC (or any
combination of the foregoing) in excess of $30,000,000; or

 

69



--------------------------------------------------------------------------------

9.07 Judgments. One or more judgments or decrees for the payment of money shall
be entered against the Parent Borrower or any of its Subsidiaries involving a
liability, net of undisputed reinsurance, of $75,000,000 or more in the case of
any one such judgment or decree or in the aggregate for all such judgments and
decrees for the Parent Borrower and its Subsidiaries and any such judgments or
decrees shall not have been vacated, discharged, satisfied, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or

9.08 Insurance Licenses. Any one or more Insurance Licenses of the Parent
Borrower or any of its Subsidiaries shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken by any Governmental
Authority, and such suspension, limitation, termination, nonrenewal or other
action would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; or

9.09 Parent Borrower Guaranty. The Parent Borrower Guaranty shall terminate or
cease, in whole or part, to be a legally valid and binding obligation of the
Parent Borrower, or the Parent Borrower, or any Person acting for or on behalf
of the Parent Borrower, shall contest such validity or binding nature of the
Parent Borrower Guaranty, or any other Person shall assert any of the foregoing;
or

9.10 Security Documents. Any Security Document shall cease to be in full force
and effect, or any Borrower or any Affiliate thereof shall so assert, or any
Security Document shall cease to give the Collateral Agent the Liens, rights,
powers and privileges purported to be created thereby (including, without
limitation, a first priority security interest in, and Lien on, all of the
Collateral subject thereto, in favor of the Collateral Agent, superior to and
prior to the rights of all third Persons and subject to no other Liens); or any
Borrower party to any Security Documents or any other pledgor thereunder shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to any Security Document; or

9.11 Ownership. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Parent Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Borrower,
except as otherwise specifically provided for in this Agreement (provided that
if an Event of Default specified in Section 9.05 shall occur with respect to any
Borrower, the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Commitment terminated, whereupon the Commitment of each Lender shall forthwith
terminate immediately and any Commitment Fees shall forthwith become due and
payable without any other notice of any kind, (ii) declare the principal of, and
any accrued interest in respect of, all Revolving Loans and all Obligations
owing hereunder and under the other Credit Documents to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower,
(iii) terminate any Letter of Credit or give a Notice of Non-Extension in
respect thereof if permitted in accordance with its terms, (iv) direct the
applicable Borrower to pay (and the applicable Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Section 9.05, to pay) to the Administrative Agent at the Payment Office an
amount of cash to be held as security for the respective Borrower’s
reimbursement obligations in respect of all Letters of Credit then outstanding
which were issued for the account of such Borrower, equal to the aggregate
Stated Amount of all such Letters of Credit at such time, and/or (v) direct the
Collateral Agent to enforce any or all of the Liens and security interests
created pursuant to the Security Documents and/or exercise any of the rights and
remedies provided therein. Notwithstanding the foregoing, the Administrative
Agent shall have available to it all other remedies at law or equity, and shall
exercise any one or all of them at the request of the Required Lenders.

 

70



--------------------------------------------------------------------------------

SECTION 10. Definitions. As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires. Defined terms
in this Agreement shall include in the singular number the plural and in the
plural the singular:

“Account Control Agreement” means an account control agreement substantially in
the form of Exhibit M hereto, dated as of the date of this Agreement, among
Deutsche Bank Trust Company Americas, as custodian, the Grantors (as defined in
the Security Agreement) from time to time party thereto and the Collateral
Agent, as amended, modified and supplemented and as in effect from time to time.

“Additional Tranche 1 Commitment” shall mean, for each Additional Tranche 1
Lender, any commitment provided by such Additional Tranche 1 Lender pursuant to
Section 1.15, in such amount as agreed to by such Additional Tranche 1 Lender in
the respective Additional Tranche 1 Commitment Agreement; provided that on the
Additional Tranche 1 Commitment Date upon which an Additional Tranche 1
Commitment of any Additional Tranche 1 Lender becomes effective, such Additional
Tranche 1 Commitment of such Additional Tranche 1 Lender shall (x) in the case
of an existing Tranche 1 Lender be added to (and thereafter become a part of)
the existing Tranche 1 Commitment of such existing Tranche 1 Lender for all
purposes of this Agreement as contemplated by Section 1.15 and (y) in the case
of a new Tranche 1 Lender, be converted to a Tranche 1 Commitment and become a
Tranche 1 Commitment for all purposes of this Agreement as contemplated by
Section 1.15.

“Additional Tranche 2 Commitment” shall mean, for each Additional Tranche 2
Lender, any commitment provided by such Additional Tranche 2 Lender pursuant to
Section 1.16, in such amount as agreed to by such Additional Tranche 2 Lender in
the respective Additional Tranche 2 Commitment Agreement; provided that on the
Additional Tranche 2 Commitment Date upon which an Additional Tranche 2
Commitment of any Additional Tranche 2 Lender becomes effective, such Additional
Tranche 2 Commitment of such Additional Tranche 2 Lender shall (x) in the case
of an existing Tranche 2 Lender be added to (and thereafter become a part of)
the existing Tranche 2 Commitment of such existing Tranche 2 Lender for all
purposes of this Agreement as contemplated by Section 1.16 and (y) in the case
of a new Tranche 2 Lender, be converted to a Tranche 2 Commitment and become a
Tranche 2 Commitment for all purposes of this Agreement as contemplated by
Section 1.16.

 

71



--------------------------------------------------------------------------------

“Additional Tranche 1 Commitment Agreement” shall mean an Additional Tranche 1
Commitment Agreement substantially in the form of Exhibit I-1 (appropriately
completed).

“Additional Tranche 2 Commitment Agreement” shall mean an Additional Tranche 2
Commitment Agreement substantially in the form of Exhibit I-2 (appropriately
completed).

“Additional Tranche 1 Commitment Date” shall mean each date upon which an
Additional Tranche 1 Commitment under an Additional Tranche 1 Commitment
Agreement becomes effective as provided in Section 1.15.

“Additional Tranche 2 Commitment Date” shall mean each date upon which an
Additional Tranche 2 Commitment under an Additional Tranche 1 Commitment
Agreement becomes effective as provided in Section 1.16.

“Additional Tranche 1 Lender” shall have the meaning provided in
Section 1.15(b).

“Additional Tranche 2 Lender” shall have the meaning provided in
Section 1.16(b).

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.09.

“Advance Rate” shall mean, for any category of cash or obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than cash, the “Eligible Securities”), the percentage set forth opposite such
category of cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject to the original term to maturity criteria set
forth therein:

Eligible Collateral/Advance Rate

 

Cash and Eligible Securities:

  

Advance Rate:1

Cash:

  

 

1 

Advance rates shall be based upon the value of Eligible Securities, which shall
be determined by a periodic mark-to-market to occur on a daily basis.
Notwithstanding the foregoing, (a) Eligible Securities shall be limited to
securities primarily cleared and settled within the United States and (b) if at
any time the securities of any single corporate or municipal issuer (or any
Affiliate thereof) represent more than 10% of the aggregate value of all cash
and Eligible Securities on the Borrowing Base Certificate then most recently
delivered to the Collateral Agent (in each case, multiplied by the applicable
Advance Rate), the value in excess of 10% shall be excluded from said Borrowing
Base.

 

72



--------------------------------------------------------------------------------

U.S. Dollars.

   100%

Time Deposits, CDs and Money Market Deposits:

   Time deposits, certificates of deposit and money market deposits of any
commercial bank incorporated in the United States with a rating of at least
(i) AA- from Standard & Poor’s Ratings Services (“S&P”) and (ii) Aa3 from
Moody’s Investors Service, Inc. (“Moody’s”) and maturing within two years from
the date of acquisition.    90%

U.S. Government Securities:

   Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof).    With
maturities of (x) two years or less from the date of acquisition, 95%, (y) 3 to
10 years, 90% and (z) more than 10 years, 85%.

Agency Securities:

   (i) Single-class mortgage participation certificates in book-entry form
backed by single-family residential mortgage loans, the full and timely payment
of interest at the applicable certificate rate and the ultimate collection of
principal of which are guaranteed by the Federal Home Loan Mortgage Corporation
(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivative
securities); (ii) single-class mortgage pass-through certificates in book-entry
form backed by single-family residential mortgage loans, the full and timely
payment of interest at the applicable certificate rate and ultimate collection
of principal of which are guaranteed by the Federal National Mortgage
Association (excluding REMIC or other multi-class pass-through certificates,
pass-through certificates backed by adjustable rate mortgages, collateralized
mortgage obligations, securities paying interest or principal only and similar
derivative securities); and (iii) single-class fully modified pass-through
certificates in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities).    With maturities from the date of acquisition of (x) two years or
less, 95%, (y) more than two years and less than 10 years, 90% and (z) more than
10 years, 85%.

Investment Grade Municipal Bonds Level I:

   Municipal bonds rated at least (i) AAA from S&P and (ii) Aaa from Moody’s and
maturing within five years from the date of acquisition    90%

 

73



--------------------------------------------------------------------------------

Investment Grade Municipal Bonds Level II:

   Municipal bonds rated at least (i) AA- from S&P and (ii) Aa3 from Moody’s and
maturing within five years from the date of acquisition, but no higher than (x)
AA+ from S&P and (y) Aa1 from Moody’s.    85%

Investment Grade Nonconvertible Corporate Bonds Level I:

   Nonconvertible corporate bonds that are publicly traded on a nationally
recognized exchange, eligible to be settled by the Depository Trust Company
(“DTC”) and rated at least (i) AA- from S&P and (ii) Aa3 from Moody’s (the
“Investment Grade Nonconvertible Corporate Bonds Level I”).    With maturities
of (x) two years or less from the date of acquisition, 90% and (y) three to ten
years from the date of acquisition, 85%.

Investment Grade Nonconvertible Corporate Bonds Level II:

   Nonconvertible corporate bonds that are publicly traded on a nationally
recognized exchange, eligible to be settled by DTC and rated at least (i) A-
from S&P and (ii) A3 from Moody’s, but no higher than (x) A+ from S&P and (y) A1
from Moody’s (the “Investment Grade Nonconvertible Corporate Bonds Level II”).
   80%

All other securities

   0%

“Affected Loan” shall have the meaning provided in Section 4.02(h).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person, provided, that a Person shall not be deemed to be an
Affiliate solely as a result of a title or position held by such Person. A
Person shall be deemed to control a corporation if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the actual voting
power for the election of directors of such corporation or (ii) to direct or
cause the direction of the management and policies of such corporation, whether
through the ownership of voting securities, by contract or otherwise.

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.

“Aggregate Multicurrency Letter of Credit Limit” shall mean $200,000,000, as
such amount may be increased as provided for in Sections 1.15(a) and 1.16(a).

“Agreement” shall mean this Credit Agreement, as the same may be from time to
time modified, amended and/or supplemented.

“AHI” shall mean ARMtech Holdings, Inc., a corporation organized under the laws
of the State of Delaware.

 

74



--------------------------------------------------------------------------------

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Regulated Insurance Company, the insurance department or similar
administrative authority or agency located in (x) each state in which such
Regulated Insurance Company is domiciled or (y) to the extent asserting
regulatory jurisdiction over such Regulated Insurance Company, the insurance
department, authority or agency in each state in which such Regulated Insurance
Company is licensed, and shall include any Federal insurance regulatory
department, authority or agency that may be created and that asserts regulatory
jurisdiction over such Regulated Insurance Company.

“Applicable Margin” shall mean, for any day, with respect to any interest on any
Revolving Loan or any Tranche 2 Commitment Fee or any Tranche 2 Letter of Credit
Fee, the respective percentage per annum set forth below based on the Ratings in
effect on such day:

 

Ratings:

   Tranche 2
Commitment
Fee Rate     Tranche 2
Letter of
Credit Fee
Rate and
Applicable
Margin for
Eurodollar
Loans     Applicable
Margin for Base
Rate Loans  

> A-/A3

     0.125 %      1.125 %      0.125 % 

A-/A3

     0.150 %      1.250 %      0.250 % 

BBB+ / Baa1

     0.200 %      1.500 %      0.500 % 

BBB / Baa2

     0.250 %      1.625 %      0.625 % 

< BBB- / Baa3

     0.350 %      1.750 %      0.750 % 

For purposes of the foregoing, (a) if there is a one tier difference between the
Ratings, then the tier corresponding to the higher Rating shall be used, and
(b) if there is a greater than one tier difference between the Ratings, then the
tier immediately below the higher Rating shall be used, and (c) if the Ratings
established or deemed to have been established by Moody’s or S&P shall be
changed, such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Parent Borrower to the Administrative
Agent and the Lenders.

“Assignment Agreement” shall mean an assignment agreement in the form of Exhibit
G (appropriately completed).

“Authorized Officer” shall mean any senior officer of a Borrower designated as
such in writing by such Borrower to, and found acceptable by, the Administrative
Agent.

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

 

75



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” at any time shall mean the highest of (x)  1/2 of 1% in excess of
the Federal Funds Effective Rate, (y) the Prime Lending Rate as in effect from
time to time and (c) the Eurodollar Rate applicable for an interest period of
one month plus 1%.

“Base Rate Loans” shall mean each Revolving Loan bearing interest at the rates
provided in Section 1.08(a).

“Bermuda Companies Law” shall mean the Companies Act 1981 of Bermuda and other
relevant Bermuda law.

“Borrower” or “Borrowers” shall mean the Parent Borrower, the Initial Designated
Subsidiary Borrowers and each Person which is designated as a Designated
Subsidiary Borrower after the Effective Date in accordance with Section 1.14
and, in each case, as to which no Termination Letter has been delivered to the
Administrative Agent. For the purposes of Sections 5, 6, 7, 8 and 9 (including
the defined terms used therein) any reference to “Borrower” or “Borrowers” shall
also mean, and include, the Parent Borrower in its capacity as guarantor under
Section 13.

“Borrowing” shall mean the incurrence of one Type of Revolving Loan hereunder by
any Borrower from all of the Tranche 2 Lenders on a pro rata basis on a given
date (or resulting from a conversion or conversions on such date), having in the
case of Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 1.10(b) shall be considered part of any related
Borrowing of Eurodollar Loans.

“Borrowing Base” shall mean, at any time, and in respect of each Borrower, the
aggregate amount of cash and Eligible Securities held in the Collateral Accounts
applicable to such Borrower under the Security Agreement at such time multiplied
in each case by the respective Advance Rates for cash and such Eligible
Securities; provided that (a) all cash and Eligible Securities in respect of any
Borrowing Base shall only be included in such Borrowing Base to the extent the
same are subject to a first priority perfected security interest in favor of the
Collateral Agent pursuant to the Security Documents and (b) Eligible Securities
which are subject to a securities lending arrangement shall not be included in a
Borrowing Base.

“Borrowing Base Certificate” shall mean a Borrowing Base Certificate
substantially in the form of Exhibit J hereto.

 

76



--------------------------------------------------------------------------------

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day, excluding Saturday, Sunday and any day which shall be in
the City of New York a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close, and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in U.S.
dollar deposits in the interbank Eurodollar market.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than ninety (90) days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P1 or the equivalent thereof by Moody’s and in each case maturing not more
than one year after the date of acquisition by such Person, (v) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (iv) above.

“Change of Control” shall mean the occurrence of any of the following events or
conditions: (a) any Person or group of Persons (as used in Sections 13 and 14 of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder), shall have become the beneficial owner (as defined in rules
promulgated by the SEC) of more than 35% of the voting securities of the Parent
Borrower; or (b) a majority of the members of the Parent Borrower’s board of
directors are persons who are then serving on the board of directors without
having been elected by the board of directors or having been nominated for
election by its shareholders.

“Claims” shall have the meaning provided in Section 12.01.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall have the meaning provided in the Security Agreement.

“Collateral Account” shall have the meaning provided in the Security Agreement.

“Collateral Agent” shall have the meaning provided in the Security Agreement.

“Commitment” shall mean, collectively, the Tranche 1 Commitments and the Tranche
2 Commitments.

 

77



--------------------------------------------------------------------------------

“Commitment Expiration Date” shall mean April 19, 2016.

“Consolidated Indebtedness” shall mean, as of any date of determination, (i) all
Indebtedness for borrowed money of the Parent Borrower and its Subsidiaries at
such time determined on a consolidated basis in accordance with GAAP plus
(ii) any Indebtedness for borrowed money of any other Person as to which the
Parent Borrower and/or any of its Subsidiaries has created a guarantee or other
Contingent Obligation (but only to the extent of such guarantee or other
Contingent Obligation). For the avoidance of doubt, “Consolidated Indebtedness”
shall not include any contingent obligations of any Person under or in
connection with letters of credit or similar facilities so long as no drawings
or payments have been made in respect thereof.

“Consolidated Net Worth” shall mean, as of any date of determination, the Net
Worth of the Parent Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP after appropriate deduction for any minority
interests in Subsidiaries.

“Consolidated Tangible Net Worth” shall mean, as of the date of any
determination, Consolidated Net Worth of the Parent Borrower and its
Subsidiaries on such date less the amount of all intangible items included
therein, including, without limitation, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks, brand names and write-ups of
assets.

“Consolidated Total Capital” shall mean, as of any date of determination, the
sum of (i) Consolidated Indebtedness and (ii) Consolidated Net Worth at such
time.

“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business, (y) obligations of any
Regulated Insurance Company under Insurance Contracts, Reinsurance Agreements or
Retrocession Agreements or (z) trusts or similar arrangements related to
Insurance Contracts, Reinsurance Agreements or Retrocession Agreements. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

78



--------------------------------------------------------------------------------

“Credit Documents” shall mean this Agreement, the Notes, each Assignment
Agreement, each DSB Assumption Agreement, each Security Document, each Limited
Fronting Lender Agreement and all other documents, instruments and agreements
entered into in connection herewith or therewith.

“Custodian” shall mean Deutsche Bank Trust Company Americas, in its capacity as
custodian under the Credit Documents, together with any of its successors.

“Default” shall mean any event, act or condition which, with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect or any Lender to the extent such Lender (or any Person as to which
such Lender is, directly or indirectly, a subsidiary) shall become subject to a
Bankruptcy Event.

“Designated Subsidiary Borrower” shall mean (a) ESI, (b) EUHC, (c) EWHL,
(d) EWIL, (e) ERCA, (f) EAIC, (g) EASIC, (h) AHI and (i) each Person which is
designated as an additional Designated Subsidiary Borrower after the Effective
Date in accordance with Section 1.14, and, in each case, as to which no
Termination Letter has been delivered to the Administrative Agent pursuant to
Section 1.14; provided however, a Person may be re-designated as an additional
Designated Subsidiary Borrower even though a Termination Letter had previously
been delivered with respect to it.

“Dispositions” shall have the meaning provided in Section 8.02(b).

“Dollar” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“DSB Assumption Agreement” shall mean an assumption agreement in the form of
Exhibit H.

“EAIC” shall mean Endurance American Insurance Company, a corporation organized
under the laws of the State of Delaware.

“EASIC” shall mean Endurance American Specialty Insurance Company, a corporation
organized under the laws of the State of Delaware.

“Effective Date” shall have the meaning set forth in Section 5.01 of this
Agreement.

“Eligible Securities” shall have the meaning provided in the definition of the
term Advance Rates.

 

79



--------------------------------------------------------------------------------

“Equity Interests” shall mean, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERCA” shall mean Endurance Reinsurance Corporation of America, a corporation
organized under the laws of the State of Delaware.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Parent Borrower or any of its Subsidiaries or
is under common control (within the meaning of Section 414(c) of the Code) with
the Parent Borrower or any of its Subsidiaries.

“ESI” shall mean Endurance Specialty Insurance Ltd., a company organized under
the laws of Bermuda.

“EUHC” shall mean Endurance U.S. Holdings Corp., a corporation organized under
the laws of the State of Delaware.

“Eurodollar Loans” shall mean each Revolving Loan bearing interest at the rates
provided in Section 1.08(b).

“Eurodollar Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum that appears on Reuters Screen LIBOR01
Page (or any successor page) for Dollar deposits with maturities comparable to
such Interest Period as of 11:00 A.M. (London time) on the date which is two
(2) Business Days prior to the commencement of such Interest Period or, if such
a rate does not appear on Reuters Screen LIBOR01 Page (or any successor page),
the offered quotations to first-class banks in the London interbank market by
JPMorgan Chase Bank, N.A. for Dollar deposits of amounts in same day funds
comparable to the outstanding principal amount of such Dollar denominated
Revolving Loan with maturities comparable to such Interest Period determined as
of 11:00 A.M. (London time) on the date which is two (2) Business Days prior to
the commencement of such Interest Period divided (and rounded upward to the next
whole multiple of 1/16 of 1%) by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D).

“Event of Default” shall have the meaning provided in Section 9.

 

80



--------------------------------------------------------------------------------

“EWHL” shall mean Endurance Worldwide Holdings Limited, a company organized
under the laws of England.

“EWIL” shall mean Endurance Worldwide Insurance Limited, a company organized
under the laws of England.

“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of May 8, 2007, among the Parent Borrower, the subsidiary
borrowers party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent.

“Existing Credit Documents” shall mean the Credit Documents, as defined in the
Existing Credit Agreement.

“Existing Lender Agreement” shall mean an Existing Lender Agreement
substantially in the form of Exhibit L (appropriately completed).

“Existing Letters of Credit” shall mean, collectively, Existing Tranche 1
Letters of Credit and Existing Tranche 2 Letters of Credit.

“Existing Tranche 1 Letter of Credit” shall have the meaning provided in
Section 2A.08(a).

“Existing Tranche 2 Letter of Credit” shall have the meaning provided in
Section 2B.08(a).

“Expiration Date” shall mean April 30, 2012.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Effective Rate” shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected in good faith by the Administrative
Agent.

“Federal Reserve System” shall mean the Federal Reserve System of the United
States of America.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 3.01.

 

 

81



--------------------------------------------------------------------------------

“Financial Statement Delivery Date” shall mean each date upon which the
respective officer’s certificate is delivered pursuant to Section 7.01(c)
(together with the related financial statements pursuant to Section 7.01(a)).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Parent Borrower or any one or more
of its Subsidiaries primarily for the benefit of employees of the Parent
Borrower or such Subsidiaries residing outside the United States of America,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Fronted Letter of Credit Limit” shall mean $300,000,000, as such amount may be
increased as provided for in Sections 1.15(a) and 1.16(a).

“GAAP” shall mean generally accepted accounting principles in the United States
of America; it being understood and agreed that determinations in accordance
with GAAP for purposes of Section 8, including defined terms as used therein,
are subject (to the extent provided therein) to Section 12.07(a).

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any Applicable Insurance Regulatory Authority.

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Lenders, the Issuing Lenders, the Issuing Agent and,
with respect to any amounts owing in respect of any Existing Letters of Credit,
the Original Lenders (solely until such time that such Existing Letters of
Credit have been amended to replace the Original Lenders pursuant to the terms
hereof and all amounts owing to such Original Lenders under Sections 2A.03 and
2A.08 and all interest related thereto shall have been paid in full).

“Indebtedness” of any Person shall mean, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) the deferred purchase price
of assets or services which in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person, (iii) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (iv) all indebtedness of a type
referred to in clauses (i) through (iii) or (v) through (vii) of this definition
of a second Person secured by any Lien on any property owned by such first
Person, whether or not such Indebtedness has been assumed, (v) all capitalized
lease obligations of such Person, (vi) all obligations of such Person under
Interest Rate Protection Agreements and (vii) all Contingent Obligations of such
Person with respect to any of the foregoing; provided that, Indebtedness shall
not include (x) trade payables (including payables under insurance contracts and
reinsurance payables) and accrued expenses, in each case arising in the ordinary
course of business, (y) obligations with respect to Policies and (z) Preferred
Securities.

 

82



--------------------------------------------------------------------------------

“Index Debt” shall mean the senior, unsecured, long-term indebtedness for
borrowed money of the Parent Borrower that is not guaranteed by any other Person
or subject to any other credit enhancement.

“Initial Designated Subsidiary Borrowers” shall mean those Designated Subsidiary
Borrowers set forth in clauses (a) through (h), inclusive, of the definition
thereof.

“Insurance Business” shall mean one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.

“Insurance Contract” shall mean any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement or
Retrocession Agreement.

“Insurance Licenses” shall mean, with respect to each Regulated Insurance
Company, licenses (including, without limitation, licenses or certificates of
authority from Applicable Insurance Regulatory Authorities), permits or
authorizations to transact insurance and reinsurance business held by such
Regulated Insurance Company.

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 1.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

“Intermediate Holding Companies” shall mean, collectively, (x) EUHC, (y) AHI and
(z) any other Subsidiary of the Parent Borrower that is designated as an
additional Designated Subsidiary Borrower after the Effective Date and is a
“holding company” (i.e. such Designated Subsidiary Borrower does not own any
material assets other than the equity interests of its direct Subsidiaries).

“Investment Grade Nonconvertible Corporate Bonds Level I” shall have the meaning
provided in the definition of “Advance Rate” set forth herein.

“Investment Grade Nonconvertible Corporate Bonds Level II” shall have the
meaning provided in the definition of “Advance Rate” set forth herein.

“Issuing Agent” shall mean JPMorgan Chase Bank, N.A.

“Issuing Lender” shall mean JPMorgan Chase Bank, N.A. or any other Lender that
agrees to become an Issuing Lender under Sections 2A or 2B.

“Legal Requirements” shall mean all applicable laws, rules and regulations made
by any governmental body or regulatory authority (including, without limitation,
any Applicable Insurance Regulatory Authority) having jurisdiction over the
Parent Borrower or a Subsidiary of the Parent Borrower.

 

83



--------------------------------------------------------------------------------

“Lender” shall have the meaning provided in the first paragraph of this
Agreement. As the context requires, “Lenders” shall include each Limited
Fronting Lender.

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing or (ii) a Lender having
notified the Administrative Agent and/or the applicable Borrower that it does
not intend to comply with its obligations under Sections 1.01, 2A or 2B, in the
case of either clause (i) or (ii) above as a result of the appointment of a
receiver or conservator with respect to such Lender at the direction or request
of any regulatory agency or authority.

“Letter of Credit Outstandings” shall mean, collectively, the Tranche 1 Letter
of Credit Outstandings and the Tranche 2 Letter of Credit Outstandings.

“Letter of Credit Supportable Obligations” shall mean obligations of the Parent
Borrower or any of its Subsidiaries to any other Person which are permitted to
exist pursuant to the terms of this Agreement.

“Letters of Credit” shall mean, collectively, the Tranche 1 Letters of Credit
and the Tranche 2 Letters of Credit.

“Leverage Ratio” shall mean the ratio of (i) Consolidated Indebtedness to
(ii) Consolidated Total Capital.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof), or any understanding or agreement to repurchase any property or assets
sold by the Parent Borrower or any of its Subsidiaries (including sales of
accounts receivable or notes with recourse to the Parent Borrower or any of its
Subsidiaries), or the assignment of any right to receive income, or the filing
of any financing statement under the UCC or any other similar notice under any
similar recording or notice statute relating to any property.

“Limited Fronting Lender” shall mean any Tranche 1 Lender, to the extent that
such Person agrees (in its sole and absolute discretion) to be an issuer with
respect to any Non-NAIC Approved Bank’s Tranche 1 Percentage of Tranche 1 Letter
of Credit Outstandings during the period that such Non-NAIC Approved Bank is a
Non-NAIC Approved Bank, all pursuant to a Limited Fronting Lender Agreement.

“Limited Fronting Lender Agreement” means a limited fronting lender agreement,
among any Lender, as a Limited Fronting Lender and any Non-NAIC Approved Bank
from time to time party thereto, upon such terms and conditions as such parties
may agree, as amended, modified and supplemented and as in effect from time to
time.

“Majority Tranche 1 Lenders” shall mean, at any time, Tranche 1 Lenders whose
Tranche 1 Commitments (or, after the Tranche 1 Commitments have terminated, the
sum of such Tranche 1 Lenders’ Tranche 1 Percentages of the Tranche 1 Letter of
Credit Outstandings at such time) represent an amount greater than 50% of the
Total Tranche 1 Commitment (or after the termination thereof, the Tranche 1
Letter of Credit Outstandings at such time).

 

84



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean, (i) a material adverse effect on the
business, operations, property or financial condition of the Parent Borrower and
its Subsidiaries taken as a whole or (ii) a material adverse effect on (x) the
rights and remedies of the Administrative Agent, the Collateral Agent, the
Issuing Agent, the Issuing Lenders or the Lenders under the Credit Documents,
(y) the ability of any Borrower to perform its obligations under the Credit
Documents to which it is a party or (z) the legality, validity or enforceability
of any Credit Document.

“Material Subsidiary” shall mean any Subsidiary of the Parent Borrower whose
(i) total assets or total written premiums exceed 10% of the total assets or
gross written premiums, respectively, of the Parent Borrower and its
Subsidiaries on a consolidated basis as of the most recent fiscal quarter end
and for the most recent fiscal quarter period, respectively, determined in
accordance with GAAP or (ii) gross written premiums of such Subsidiary are in
excess of $50,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Parent Borrower, any of its
Subsidiaries or any of its ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Parent Borrower,
such Subsidiary or such ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

“NAIC Approved Bank” shall mean (a) any bank listed on the most current list of
banks approved by the Securities Valuation Office of the NAIC (the “NAIC Bank
List”) or (b) any Lender as to which its confirming bank is a bank listed on the
NAIC Bank List.

“Net Worth” shall mean, as to any Person, the sum of its capital stock
(including, without limitation, its preferred stock), capital in excess of par
or stated value of shares of its capital stock (including, without limitation,
its preferred stock), retained earnings and any other account which, in
accordance with GAAP, constitutes stockholders equity, but excluding (i) any
treasury stock and (ii) the effects of Financial Accounting Statement No. 115.

“Non-NAIC Approved Bank” shall mean, at any time, any Lender that is not an NAIC
Approved Bank.

“Note” shall have the meaning provided in Section 1.05(a).

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

“Notice of Conversion” shall have the meaning provided in Section 1.06.

“Notice of Non-Extension” shall have the meaning provided in Section 2A.05.

 

85



--------------------------------------------------------------------------------

“Notice Office” shall mean, with respect to notices related to Revolving Loans,
JPMorgan Chase Bank, N.A., 1111 Fannin Street, Houston, Texas 77002-6925, Attn:
Michael Maldonado and, with respect to notices related to Letters of Credit,
JPMorgan Chase Bank, N.A., 1111 Fannin Street, Houston, Texas 77002-6925, Attn:
Katherine Moses, or such other office as the Administrative Agent may designate
to the Parent Borrower and the Lenders from time to time.

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to the
Administrative Agent, the Collateral Agent, the Issuing Agent, any Issuing
Lender or any Lender pursuant to the terms of this Agreement or any other Credit
Document.

“Optional Currency” shall mean Canadian dollars, euros and British pounds
sterling and to the extent generally available to all Lenders, Australian
dollars and Japanese yen (or other currencies as are requested by a Borrower and
reasonably acceptable to all applicable Lenders).

“Original Issuing Agent” shall mean the Issuing Agent, as defined in the
Existing Credit Agreement.

“Original Lenders” shall mean each Person which was a “Tranche 1 Lender” or a
“Tranche 2 Lender” under, and as defined in, the Existing Credit Agreement
immediately prior to the termination thereof on the Effective Date.

“Overnight Eurodollar Rate” shall mean, with respect to any day in any period
during which a reimbursement obligation in respect of any Letter of Credit
denominated in an Optional Currency is outstanding, (i) the offered quotations
by JPMorgan Chase Bank, N.A. to first-class banks in the New York interbank
market (or such other market in which JPMorgan Chase Bank, N.A. customarily
deals at such time) for deposits in such Optional Currency of amounts in same
day funds approximately comparable to such reimbursement obligations with a
maturity of the next Business Day determined as of 10:00 A.M. (New York time)
(or, if later, the time on such day on which such reimbursement obligation
arose) on such day (or if such day is not a Business Day, the next preceding
Business Day) divided (and rounded upward to the next whole multiple of 1/16 of
1%) by (ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of “Eurocurrency liabilities” as defined in
Regulation D (or any successor category of liabilities under Regulation D).

“Parent Borrower” shall have the meaning provided in the first paragraph of this
Agreement. For the purposes of Sections 5, 6, 7, 8 and 9 (including the defined
terms used therein) any reference to “Parent Borrower” shall also mean, and
include, the Parent Borrower in its capacity as a guarantor under Section 13.

 

86



--------------------------------------------------------------------------------

“Parent Borrower Guaranteed Obligations” shall mean the principal of and
interest on all Revolving Loans incurred by any Designated Subsidiary Borrower
and all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and Existing Letters of Credit issued for the account of any Designated
Subsidiary Borrower (or any entity that was a Designated Subsidiary Borrower at
the time of such issuance), together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of any Designated Subsidiary
Borrower (or any entity that was a Designated Subsidiary Borrower) to any
Lender, the Administrative Agent, the Collateral Agent, any Issuing Lender, the
Issuing Agent and, with respect to any Existing Letters of Credit, the Original
Lenders (solely until such time that such Existing Letters of Credit have been
amended to replace the Original Lenders pursuant to the terms hereof and all
amounts owing to such Original Lenders under Sections 2A.03 and 2A.08 and all
interest related thereto shall have been paid in full) now existing or hereafter
incurred under, arising out of or in connection with, this Agreement and each
other Credit Document pursuant to which any Designated Subsidiary Borrower is or
was a party and the due performance and compliance by any such Designated
Subsidiary Borrower with all the terms, conditions and agreements contained in
this Agreement and each such other Credit Document.

“Parent Borrower Guaranty” shall mean the guaranty of the Parent Borrower
provided in Section 13.

“Participant Register” shall have the meaning set forth in Section 12.04(a).

“Participating Issuer” shall mean, from time to time with respect to each
Tranche 1 Letter of Credit, each Non-NAIC Approved Bank for whose Tranche 1
Percentage of Tranche 1 Letter of Credit Outstandings a Limited Fronting Lender
has agreed to be liable as an issuer.

“Patriot Act” shall have the meaning set forth in Section 12.17.

“Payment Office” shall mean the office of the Administrative Agent at 1111
Fannin, Houston, Texas 77002, Attention: Michael Maldonado, Telephone:
(713) 750-2932, Facsimile: (713) 750-2223, or such other office as the
Administrative Agent may designate to the Parent Borrower and the Lenders from
time to time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA and
subject to Title IV of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Parent Borrower or any of its
Subsidiaries or any of its ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates maintained, contributed
to or had an obligation to contribute to such plan.

 

87



--------------------------------------------------------------------------------

“Policies” shall mean all insurance policies, annuity contracts, guaranteed
interest contracts and funding agreements (including riders to any such policies
or contracts, certificates issued with respect to group life insurance or
annuity contracts and any contracts issued in connection with retirement plans
or arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company.

“Preferred Securities” shall mean any preferred Equity Interests (or capital
stock) of such Person that has preferential rights with respect to dividends or
redemptions or upon liquidation or dissolution of such Person over shares of
common Equity Interests (or capital stock) of any other class of such Person.

“Prime Lending Rate” shall mean the rate which JPMorgan Chase Bank, N.A.
announces from time to time as its prime commercial lending rate, the Prime
Lending Rate to change when and as such prime commercial lending rate changes.
The Prime Lending Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer. JPMorgan Chase Bank,
N.A. may make commercial loans or other loans at rates of interest at, above or
below the Prime Lending Rate.

“Private Act” shall mean separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to any Borrower, in whole or
in part.

“Ratings” shall mean the ratings of the Index Debt by Moody’s and/or S&P.

“Register” shall have the meaning provided in Section 12.16.

“Regulated Insurance Company” shall mean any Subsidiary of the Parent Borrower,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction and is regulated by any
Applicable Insurance Regulatory Authority.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Reinsurance Agreement” shall mean any agreement, contract, treaty, certificate
or other arrangement whereby any Regulated Insurance Company agrees to transfer,
cede or retrocede to another insurer or reinsurer all or part of the liability
assumed or assets held by such Regulated Insurance Company under a policy or
policies of insurance issued by such Regulated Insurance Company or under a
reinsurance agreement assumed by such Regulated Insurance Company.

“REMIC” shall mean Real Estate Mortgage Investment Conduit.

“Replaced Lender” shall have the meaning provided in Section 1.13.

 

88



--------------------------------------------------------------------------------

“Replacement Lender” shall have the meaning provided in Section 1.13.

“Required Lenders” shall mean, at any time, Lenders whose Commitments (or, after
the Commitments have terminated, the sum of such Lenders’ (x) then outstanding
Revolving Loans plus (y) Tranche 1 Percentages of the Tranche 1 Letter of Credit
Outstandings at such time plus (z) Tranche 2 Percentages of the Tranche 2 Letter
of Credit Outstandings at such time) represent an amount greater than 50% of the
Total Commitment (or after the termination thereof, the sum of (x) the then
total outstanding Revolving Loans plus (y) the Tranche 1 Letter of Credit
Outstandings at such time plus (z) the Tranche 2 Letter of Credit Outstandings
at such time).

“Retrocession Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

“Revolving Loans” shall have the meaning provided in Section 1.01.

“S&P” shall mean Standard & Poor’s Financial Services LLC and its successors.

“SAP” shall mean, with respect to any Regulated Insurance Company, the
accounting procedures and practices prescribed or permitted by the Applicable
Insurance Regulatory Authority of the state in which such Regulated Insurance
Company is domiciled; it being understood and agreed that determinations in
accordance with SAP for purposes of Section 8, including defined terms as used
therein, are subject (to the extent provided therein) to Section 12.07(a).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

“Secured Creditors” shall have the meaning provided in the Security Agreement.

“Security Agreement” means the pledge and security agreement substantially in
the form of Exhibit K hereto, as the same may be amended, modified or
supplemented from time to time in accordance with the provisions thereof.

“Security Documents” shall mean (i) the Security Agreement, (ii) the Account
Control Agreement, (iii) each other security agreement executed and delivered
pursuant to Section 7.13 of this Agreement and (iv) each other document,
agreement, certificate and/or financing statement, executed, delivered, made or
filed pursuant to the terms of the documents specified in foregoing clauses (i),
(ii) and (iii).

 

89



--------------------------------------------------------------------------------

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (regardless of whether any conditions
for drawing could be met).

“Statutory Statements” shall mean, with respect to any Regulated Insurance
Company for any fiscal year, the annual or quarterly financial statements of
such Regulated Insurance Company as required to be filed with the Insurance
Regulatory Authority of its jurisdiction of domicile and in accordance with the
laws of such jurisdiction, together with all exhibits, schedules, certificates
and actuarial opinions required to be filed or delivered therewith.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% voting interest at the time for the board of
directors or equivalent body. Unless otherwise expressly provided, all
references to “Subsidiary” shall mean a Subsidiary of the Parent Borrower.

“Taxes” shall have the meaning provided in Section 4.04(a).

“Termination Date” shall mean the date upon which the Commitments have been
terminated, no Note is outstanding, all Revolving Loans and Unpaid Drawings have
been repaid in full, all Letters of Credit have expired or been terminated and
all Obligations (other than indemnities described in Section 12.12 which are not
then owing) incurred hereunder or under any other Credit Document have been paid
in full.

“Termination Letter” shall have the meaning provided in Section 1.14(g).

“Total Commitment” shall mean the sum of (i) the Total Tranche 1 Commitment plus
(ii) the Total Tranche 2 Commitment.

“Total Tranche 1 Commitment” shall mean the sum of the Tranche 1 Commitments of
each Tranche 1 Lender.

“Total Tranche 2 Commitment” shall mean the sum of the Tranche 2 Commitments of
each Tranche 2 Lender.

“Total Unutilized Tranche 1 Commitment” shall mean, at any time, an amount equal
to the remainder of (x) the Total Tranche 1 Commitment then in effect less
(y) the Tranche 1 Letter of Credit Outstandings at such time.

“Total Unutilized Tranche 2 Commitment” shall mean, at any time, an amount equal
to the remainder of (x) the Total Tranche 2 Commitment then in effect less
(y) the sum of the aggregate principal amount of Revolving Loans then
outstanding and the Tranche 2 Letter of Credit Outstandings at such time.

 

90



--------------------------------------------------------------------------------

“Tranche” shall mean, at any time, the respective facility and commitments
utilized in making Revolving Loans and/or issuing Letters of Credit hereunder,
with there being two separate Tranches hereunder, i.e., Tranche 1 Commitments
and Tranche 2 Commitments.

“Tranche 1 Commitment” shall mean, with respect to each Tranche 1 Lender, the
amount set forth opposite such Tranche 1 Lender’s name on Annex I under the
heading “Tranche 1 Commitment”, as the same may be (x) reduced or terminated
pursuant to Sections 3.02, 3.03 and/or 9, (y) increased from time to time
pursuant to Section 1.15 or (z) adjusted from time to time as a result of
assignment to or from such Lender pursuant to Section 12.04(b).

“Tranche 1 Commitment Fee” shall have the meaning provided in Section 3.01(a).

“Tranche 1 Commitment Fee Rate” shall mean, for any date, a rate per annum equal
to 0.125%.

“Tranche 1 Fees” shall mean the Tranche 1 Commitment Fee, the Tranche 1 Letter
of Credit Fee and the Tranche 1 Fronted Letter of Credit Fee.

“Tranche 1 Fronted Letter of Credit” shall mean any Tranche 1 Letter of Credit
issued by an Issuing Lender in reliance on the agreements of the other Lenders
set forth in Section 2A.09.

“Tranche 1 Fronted Letter of Credit Fee” shall have the meaning provided in
Section 3.01(c).

“Tranche 1 Fronted Letter of Credit Outstandings” shall mean, at any time, the
sum of, without duplication (i) the aggregate Stated Amount of all Tranche 1
Fronted Letters of Credit plus (ii) the aggregate amount of all Tranche 1 Unpaid
Drawings in respect of all Tranche 1 Fronted Letters of Credit.

“Tranche 1 Lenders” shall mean each Lender with a Tranche 1 Commitment and/or
Tranche 1 Letter of Credit Outstandings.

“Tranche 1 Letter of Credit” shall have the meaning provided in
Section 2A.01(a).

“Tranche 1 Letter of Credit Fee” shall have the meaning provided in
Section 3.01(c).

“Tranche 1 Letter of Credit Fee Rate” shall mean, for any date, a rate per annum
equal to 0.450%.

“Tranche 1 Letter of Credit Outstandings” shall mean, at any time, the sum of,
without duplication (i) the aggregate Stated Amount of all Tranche 1 Letters of
Credit plus (ii) the aggregate amount of all Tranche 1 Unpaid Drawings in
respect of all Tranche 1 Letters of Credit.

 

91



--------------------------------------------------------------------------------

“Tranche 1 Letter of Credit Request” shall have the meaning provided in
Section 2A.02(a).

“Tranche 1 Non-Fronted Letter of Credit” shall mean any Tranche 1 Letter of
Credit other than a Tranche 1 Fronted Letter of Credit.

“Tranche 1 Obligations” shall mean all Obligations owing to any Tranche 1
Lender, the Administrative Agent, the Collateral Agent or any Issuing Lender or
the Issuing Agent in respect of Tranche 1 Letters of Credit.

“Tranche 1 Participant” shall have the meaning provided in Section 2A.08(a).

“Tranche 1 Percentage” shall mean, at any time for each Tranche 1 Lender, the
percentage obtained by dividing such Tranche 1 Lender’s Tranche 1 Commitment at
such time by the Total Tranche 1 Commitment then in effect, provided that, if
the Total Tranche 1 Commitment has been terminated, the Tranche 1 Percentage of
each Tranche 1 Lender shall be determined by dividing such Tranche 1 Lender’s
Tranche 1 Commitment as in effect immediately prior to such termination by the
Total Tranche 1 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with
Section 12.04(b) after the date on which the Total Tranche 1 Commitment has
terminated).

“Tranche 1 Reduction Percentage” shall mean, at any time, a percentage the
numerator of which is the Total Tranche 1 Commitment and the denominator of
which is the Total Commitment.

“Tranche 1 Unpaid Drawings” shall have the meaning provided in Section 2A.03(a).

“Tranche 2 Commitment” shall mean, with respect to each Tranche 2 Lender, the
amount set forth opposite such Tranche 2 Lender’s name on Annex I under the
heading “Tranche 2 Commitment”, as the same may be (x) reduced or terminated
pursuant to Sections 3.02, 3.03 and/or 9, (y) increased from time to time
pursuant to Section 1.16 or (z) adjusted from time to time as a result of
assignment to or from such Tranche 2 Lender pursuant to Section 12.04(b).

“Tranche 2 Commitment Fee” shall have the meaning provided in Section 3.01(b).

“Tranche 2 Commitment Fee Rate” shall mean the applicable rate per annum set
forth in the definition of “Applicable Margin” under the heading “Tranche 2
Commitment Fee Rate”.

“Tranche 2 Fees” shall mean the Tranche 2 Commitment Fee, the Tranche 2 Letter
of Credit Fee and the Tranche 2 Fronted Letter of Credit Fee.

“Tranche 2 Fronted Letter of Credit” shall mean any Tranche 2 Letter of Credit
issued by an Issuing Lender in reliance on the agreements of the other Lenders
set forth in Section 2B.09.

 

92



--------------------------------------------------------------------------------

“Tranche 2 Fronted Letter of Credit Fee” shall have the meaning provided in
Section 3.01(d).

“Tranche 2 Fronted Letter of Credit Outstandings” shall mean, at any time, the
sum of, without duplication (i) the aggregate Stated Amount of all Tranche 2
Fronted Letters of Credit plus (ii) the aggregate amount of all Tranche 2 Unpaid
Drawings in respect of all Tranche 2 Fronted Letters of Credit.

“Tranche 2 Lenders” shall mean each Lender with a Tranche 2 Commitment or with
outstanding Revolving Loans and/or Tranche 2 Letter of Credit Outstandings.

“Tranche 2 Letter of Credit” shall have the meaning provided in
Section 2B.01(a).

“Tranche 2 Letter of Credit Fee” shall have the meaning provided in
Section 3.01(d).

“Tranche 2 Letter of Credit Fee Rate” shall mean the applicable rate per annum
set forth in the definition of “Applicable Margin” under the heading “Tranche 2
Letter of Credit Fee Rate”.

“Tranche 2 Letter of Credit Outstandings” shall mean, at any time, the sum of,
without duplication, (i) the aggregate Stated Amount of all Tranche 2 Letters of
Credit plus (ii) the aggregate amount of all Tranche 2 Unpaid Drawings in
respect of all Tranche 2 Letters of Credit.

“Tranche 2 Letter of Credit Request” shall have the meaning provided in
Section 2B.02(a).

“Tranche 2 Non-Fronted Letter of Credit” shall mean any Tranche 2 Letter of
Credit other than a Tranche 2 Fronted Letter of Credit.

“Tranche 2 Participant” shall have the meaning provided in Section 2B.08(a).

“Tranche 2 Percentage” shall mean, at any time for each Tranche 2 Lender, the
percentage obtained by dividing such Tranche 2 Lender’s Tranche 2 Commitment at
such time by the Total Tranche 2 Commitment then in effect, provided that, if
the Total Tranche 2 Commitment has been terminated, the Tranche 2 Percentage of
each Tranche 2 Lender shall be determined by dividing such Tranche 2 Lender’s
Tranche 2 Commitment as in effect immediately prior to such termination by the
Total Tranche 2 Commitment as in effect immediately prior to such termination
(but also giving effect to any assignments made in accordance with
Section 12.04(b) after the date on which the Total Tranche 2 Commitment has
terminated).

“Tranche 2 Reduction Percentage” shall mean, at any time, a percentage the
numerator of which is the Total Tranche 2 Commitment and the denominator of
which is the Total Commitment.

 

93



--------------------------------------------------------------------------------

“Tranche 2 Unpaid Drawings” shall have the meaning provided in Section 2B.03(a).

“Type” shall mean any type of Revolving Loan determined with respect to the
interest option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code.

“Unpaid Drawings” shall mean, collectively, the Tranche 1 Unpaid Drawings and
the Tranche 2 Unpaid Drawings.

“U.S. Borrower” shall have the meaning provided in Section 4.04(b).

“U.S. Dollar Equivalent” shall mean, on any Business Day with respect to any
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase such amounts of such other currency, based
upon the spot selling rate at which JPMorgan Chase Bank, N.A. offers to sell
such other currency for Dollars in the New York foreign exchange market at
approximately 10:00 A.M. New York time on such Business Day for delivery two
(2) Business Days later.

“Wholly-Owned Subsidiary” of any Person shall mean any Subsidiary of such Person
to the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person.

“Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, facsimile device, telegraph or cable.

 

94



--------------------------------------------------------------------------------

SECTION 11. The Agents.

11.01 Appointment. Each Lender hereby irrevocably designates and appoints
JPMorgan Chase Bank, N.A. as Administrative Agent (such term as used in this
Section 11 to include JPMorgan Chase Bank, N.A., acting as Issuing Agent under
this Agreement and each applicable Letter of Credit) to act as specified herein
and in the other Credit Documents, and each such Lender hereby irrevocably
authorizes JPMorgan Chase Bank, N.A., as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Agreement
and the other Credit Documents and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Each Lender hereby further irrevocably
designates and appoints Deutsche Bank Trust Company Americas as Collateral
Agent, to act as specified herein and in the other Credit Documents, and each
such Lender hereby irrevocably authorizes Deutsche Bank Trust Company Americas,
as the Collateral Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto. Each Secured
Creditor that is not a party to this Agreement shall be deemed to have appointed
each of the Administrative Agent and the Collateral Agent as its agent under the
Credit Documents in accordance with the terms of this Section 11 and to have
acknowledged that the provisions of this Section 11 apply to such Secured
Creditor mutatis mutandis as though it were a party hereto (and any acceptance
by such Secured Creditor of the benefits of this Agreement or any other Credit
Document shall be deemed an acknowledgment of the foregoing). Each Agent agrees
to act as such upon the express conditions contained in this Section 11.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither Agent shall have any duties or responsibilities, except those expressly
set forth herein or in the other Credit Documents, nor any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against such Agent. The provisions of this
Section 11 are solely for the benefit of the Agents and the Lenders, and no
Borrower shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
each Agent shall act solely as agent of the Lenders and does not assume and
shall not be deemed to have assumed any obligation or relationship of agency or
trust with or for any Borrower.

11.02 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement or any other Credit Document by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Neither Agent shall be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 11.03.

11.03 Exculpatory Provisions. Neither Agent nor any of their officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement (except for its or such
Person’s own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision)) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Parent Borrower or any of
its Subsidiaries or any of their respective officers contained in this
Agreement, any other Credit Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Credit Document
or for any failure of the Parent Borrower or any of its Subsidiaries or any of
their respective officers to perform its obligations hereunder or thereunder.
Neither Agent shall be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of the Parent Borrower or any of its Subsidiaries. Neither Agent shall
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by such Agent to the
Lenders or by or on behalf of any Borrower to such Agent or any Lender or be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained herein or
therein or as to the use of the proceeds of the Revolving Loans or of the
existence or possible existence of any Default or Event of Default.

 

95



--------------------------------------------------------------------------------

11.04 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate,

affidavit, letter, cablegram, telegram, facsimile transmission, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrowers), independent accountants and other
experts selected by such Agent. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Credit Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Each Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Credit Documents in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

11.05 Notice of Default. Neither Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. In the event the Collateral Agent receives such a
notice, the Collateral Agent shall give prompt notice thereof to the
Administrative Agent. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders, provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

11.06 Non-Reliance. Each Lender expressly acknowledges that neither Agent nor
any of their officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
either Agent hereinafter taken, including any review of the affairs of the
Parent Borrower or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by such Agent to any Lender. Each Lender represents
to each Agent that it has, independently and without reliance upon either Agent
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Parent Borrower and its Subsidiaries and
made its own decision to make its Revolving Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon either Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Parent Borrower and its
Subsidiaries. Neither Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Parent Borrower or any Subsidiary which may come into the possession of
such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

96



--------------------------------------------------------------------------------

11.07 Indemnification. Each Lender agrees to indemnify each Agent and Deutsche
Bank Trust Company Americas as Custodian, in each case in its capacity as such,
ratably according to its respective “percentages” as used in determining the
Required Lenders at such time from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against such Agent or the
Custodian, as the case may be, in its capacity as such in any way relating to or
arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by such Agent or the Custodian, as the
case may be, under or in connection with any of the foregoing, but only to the
extent that any of the foregoing is not paid by the Parent Borrower or any of
its Subsidiaries and without limiting any of their obligations to do so,
provided that no Lender shall be liable to such Agent or the Custodian, as the
case may be, for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the gross negligence or willful misconduct
of such Agent or the Custodian, as the case may be (as determined by a court of
competent jurisdiction in a final and non-appealable decision). If any indemnity
furnished to either Agent or the Custodian, as the case may be, for any purpose
shall, in the opinion of such Agent or the Custodian, as the case may be, be
insufficient or become impaired, such Agent or the Custodian, as the case may
be, may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished. The agreements
in this Section 11.07 shall survive the payment of all Obligations.

11.08 The Agents in Their Individual Capacities. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Parent Borrower and its Subsidiaries as though not acting as
an Agent hereunder. With respect to the Revolving Loans made by it and all
Obligations owing to it, such Agent shall have the same rights and powers under
this Agreement as any Lender and may exercise the same as though it were not
such Agent, and the terms “Lender” and “Lenders” shall include such Agent in its
individual capacity.

11.09 Successor Agents. (a) Either the Administrative Agent or the Collateral
Agent (or both) may resign from the performance of all its respective functions
and duties hereunder and/or under the other Credit Documents at any time, in
each case by giving twenty (20) Business Days’ prior written notice to the
Lenders and the Borrowers.

(b) Upon such resignation of the Administrative Agent, the Required Lenders
shall, with the consent of the Parent Borrower (such consent not to be
unreasonably withheld), appoint from among the Lenders a successor
Administrative Agent for the Lenders, whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall include such successor agent effective upon
its appointment, and the resigning Administrative Agent’s rights, powers and
duties as the Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement. After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Section 11 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

 

97



--------------------------------------------------------------------------------

(c) Upon such resignation of the Collateral Agent, the Required Lenders shall,
with the consent of the Parent Borrower (such consent not to be unreasonably
withheld), appoint from among the Lenders a successor Collateral Agent for the
Lenders, whereupon such successor agent shall succeed to the rights, powers and
duties of the Collateral Agent, and the term “Collateral Agent” shall include
such successor agent effective upon its appointment, and the resigning
Collateral Agent’s rights, powers and duties as the Collateral Agent shall be
terminated, without any other or further act or deed on the part of such former
Collateral Agent or any of the parties to this Agreement. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within twenty (20) Business Days after the retiring Collateral Agent
gives notice of its resignation, then the retiring Collateral Agent may, on
behalf of the Lenders with the consent of the Parent Borrower (such consent not
to be unreasonably withheld), appoint a successor Collateral Agent which shall
be a bank with an office in New York, New York, or an Affiliate of any such
bank. If no successor Collateral Agent has been appointed by either the Required
Lenders or the retiring Collateral Agent and no successor Collateral Agent shall
have accepted such appointment within forty-five (45) Business Days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of the Lenders with the consent of the Parent
Borrower (such consent not to be unreasonably withheld), petition a court of
competent jurisdiction for the appointment of a successor Collateral Agent under
the Credit Documents. Notwithstanding the foregoing, the Required Lenders may,
with the consent of the Parent Borrower (such consent not to be unreasonably
withheld), or the Parent Borrower may, appoint a successor to any successor
Collateral Agent appointed (whether court appointed or otherwise). After the
retiring Collateral Agent’s resignation hereunder as the Collateral Agent, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Collateral Agent under this Agreement.

 

98



--------------------------------------------------------------------------------

SECTION 12. Miscellaneous.

12.01 Payment of Expenses, etc. The Parent Borrower hereby agrees to:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent and the
Collateral Agent in connection with the negotiation, preparation, syndication,
execution, delivery and administration of the Credit Documents and the documents
and instruments referred to therein (including, without limitation, the
reasonable fees and disbursements of Simpson Thacher & Bartlett LLP and of
consultants and advisors to the Administrative Agent and its counsel);
(ii) whether or not the transactions herein contemplated are consummated, pay
all reasonable out-of-pocket costs and expenses of the Administrative Agent and
the Collateral Agent in connection with any amendment, waiver or consent
relating to this Agreement or any other Credit Document; (iii) whether or not
the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Collateral
Agent and each of the Lenders and Issuing Lenders and the Issuing Agent in
connection with the enforcement of the Credit Documents and the documents and
instruments referred to therein (including, without limitation, the reasonable
fees and disbursements of counsel and consultants for the Administrative Agent
and for each of the Lenders, each Issuing Lender and the Issuing Agent); (iv)
pay and hold each of the Agents, each of the Lenders, each of the Issuing
Lenders and the Issuing Agent harmless from and against any and all present and
future stamp and other similar taxes with respect to the foregoing matters and
save each of the Agents, each of the Lenders, each of the Issuing Lenders and
the Issuing Agent harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes; and (v) indemnify
the Administrative Agent, the Collateral Agent, the Issuing Agent, each Issuing
Lender and each Lender, and their respective officers, directors, employees,
representatives and agents (each, an “indemnified person”) from and hold each of
them harmless against any and all losses, liabilities, penalties, claims,
damages or expenses (collectively, “Claims”) incurred by any of them as a result
of, or arising out of, or in any way related to, or by reason of, any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, the Issuing Agent, any Issuing Lender or any Lender is a party thereto)
related to the entering into and/or performance of any Credit Document or the
use of the proceeds of any Revolving Loans hereunder or the consummation of any
other transactions contemplated in any Credit Document, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified (as determined by a court of competent jurisdiction in
a final and non-appealable decision)).

12.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and continuance of an Event of Default, each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Borrower or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of any Borrower against and on account of the Obligations and
liabilities of any such Borrower to such Lender or any other Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations of any such Borrower purchased by such
Lender or any other Lender pursuant to Section 12.06(b), and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured. Each Lender is hereby
designated the agent of all other Lenders for purposes of effecting set off
pursuant to this Section 12.02 and each Borrower hereby grants to each Lender
for such Lender’s own benefit and as agent for all other Lenders a continuing
security interest in any and all deposits, accounts or moneys of the Borrowers
maintained from time to time with such Lender.

 

99



--------------------------------------------------------------------------------

12.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered, if to a Borrower, at the address
specified opposite its signature below; if to any Lender, at its address
specified for such Lender on Annex II hereto; or, at such other address as shall
be designated by any party in a written notice to the other parties hereto. All
such notices and communications shall be mailed, telegraphed, telexed,
telecopied, cabled or sent by overnight courier and shall be effective when
received.

12.04 Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Lenders. Each Lender may at any time grant participations in any of its rights
hereunder or under any of its Notes to any bank or other financial institution;
provided that in the case of any such participation, except as provided in the
second proviso of this sentence, the participant shall not have any rights under
this Agreement or any of the other Credit Documents, including rights of
consent, approval or waiver (the participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to
receive the additional amounts under Sections 1.10, 1.11, 2A.04, 2B.04 and 4.04
of this Agreement to, and only to, the extent that such Lender would be entitled
to such benefits if the participation had not been entered into or sold; and
provided, further, that no Lender shall transfer, grant or assign any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Revolving Loan or Note in which such participant is
participating or reduce the rate or extend the time of payment of interest
thereon or Fees, or reduce the principal amount thereof, or extend or increase
such participant’s participating interest in any Commitment or Revolving Loan
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Total Commitment
shall not constitute a change in the terms of any Commitment and that an
increase in any Commitment shall be permitted without the consent of any
participant if such participant’s participation is not increased as a result
thereof) or (ii) consent to the assignment or transfer by any Borrower of any of
its rights and obligations under this Agreement or any other Credit Document
except in accordance with the terms hereof and thereof. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Notes or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Notes or other obligations under any Credit Document) except to the extent that
such disclosure is necessary to establish that such Note or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

100



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, any Lender may assign all or a portion of its
rights and obligations hereunder to a NAIC approved bank or other financial
institution (unless otherwise agreed by the Parent Borrower and the
Administrative Agent) with the prior written consent of each of (i) the
Administrative Agent, (ii) in the case of an assignment of Tranche 1 Commitments
or Tranche 2 Commitments (and/or the related obligations under such respective
Tranche), the Issuing Agent and any Issuing Lender and (iii) so long as no
Default or Event of Default has occurred and is continuing, the Parent Borrower
(such consent, in each case, not to be unreasonably withheld or delayed). No
assignment of less than all of a Lender’s rights and obligations hereunder
pursuant to the immediately preceding sentence shall, to the extent such
transaction represents an assignment to an institution other than one or more
Lenders hereunder, be in an aggregate amount less than the minimum of $5,000,000
unless otherwise agreed to by the Administrative Agent and the Parent Borrower
in writing and no assignment shall be effective until all the then outstanding
Tranche 1 Non-Fronted Letters of Credit or Tranche 2 Non-Fronted Letters of
Credit, as the case may be, are returned by each respective beneficiary to the
Issuing Agent either for cancellation and/or to be exchanged for new or amended
Letters of Credit which give effect to such assignment. If any Lender so sells
or assigns all or a part of its rights hereunder or under the Notes, any
reference in this Agreement or the Notes to such assigning Lender shall
thereafter refer to such Lender and to the respective assignee to the extent of
their respective interests and the respective assignee shall have, to the extent
of such assignment (unless otherwise provided therein), the same rights and
benefits as it would if it were such assigning Lender. Each assignment pursuant
to this Section 12.04(b) shall be effected by the assigning Lender and the
assignee Lender executing an Assignment Agreement (appropriately completed). At
the time of any such assignment, (i) Annex I shall be deemed to be amended to
reflect the Commitments, if any, and outstanding Revolving Loans, if any, of the
respective assignee (which shall result in a direct reduction to the
Commitments, if any, and outstanding Revolving Loans, if any, of the assigning
Lender) and of the other Lenders, (ii) if any such assignment occurs after the
Effective Date, at the request of the assignor or the assignee, the Parent
Borrower will issue new Notes to the respective assignee and to the assigning
Lender in conformity with the requirements of Section 1.05, (iii) all then
outstanding Tranche 1 Non-Fronted Letters of Credit or Tranche 2 Non-Fronted
Letters of Credit, as the case may be, shall be returned by each respective
beneficiary to the Issuing Agent either for cancellation and/or to be exchanged
for new or amended Letters of Credit to reflect such assignment (it being
understood that to the extent the respective beneficiaries do not consent to
such assignment, such assignment cannot occur) and (iv) the Administrative Agent
shall receive from the assigning Lender and/or the assignee Lender or financial
institution at the time of each assignment the payment of a nonrefundable
assignment fee of $3,500, provided that such transfer or assignment will not be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 12.16 hereof. At the time of each assignment pursuant to this
Section 12.04(b) to a Person which is not already a Lender hereunder, the
respective assignee Lender shall provide to the Borrowers and the Administrative
Agent the appropriate Internal Revenue Service forms (and, if applicable a
Section 4.04(b)(ii) Certificate) described in Section 4.04(b). Each Lender and
each Borrower agrees to execute such documents (including, without limitation,
amendments to this Agreement and the other Credit Documents) as shall be
necessary to effect the foregoing. Promptly following any assignment pursuant to
this Section 12.04(b), the assigning Lender shall promptly notify the Borrowers
and the Administrative Agent thereof. Nothing in this Section 12.04 shall
prevent or prohibit any Lender from pledging its Revolving Loans or Notes
hereunder to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank.

 

101



--------------------------------------------------------------------------------

(c) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender hereunder or any grant
of participations therein shall be permitted if such transfer, assignment or
grant would require any Borrower to file a registration statement with the SEC
or to qualify the Revolving Loans under the “Blue Sky” laws of any State of the
United States as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or Federal regulatory body or
self-regulatory body having or claiming jurisdiction or oversight such Lender
and/or its affiliates.

(d) Each Lender initially party to this Agreement hereby represents, and each
Person that becomes a Lender pursuant to an assignment permitted by clause
(b) above will upon its becoming party to this Agreement represent, that it is a
commercial lender, other financial institution or other “accredited investor”
(as defined in SEC Regulation D) which makes loans in the ordinary course of its
business or is acquiring the Revolving Loans without a view to distribution of
the Revolving Loans within the meaning of the federal securities laws, and that
it will make or acquire Revolving Loans for its own account in the ordinary
course of such business, provided that, subject to the preceding clauses
(a) through (c), the disposition of any promissory notes or other evidences of
or interests in Indebtedness held by such Lender shall at all times be within
its exclusive control.

12.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, the Issuing Agent, any Issuing
Lender or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between any Borrower
and the Administrative Agent, the Collateral Agent, the Issuing Agent, any
Issuing Lender or any Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies herein expressly provided are cumulative and not exclusive
of any rights or remedies which the Administrative Agent, the Collateral Agent,
the Issuing Agent, any Issuing Lender or any Lender would otherwise have. No
notice to or demand on any Borrower in any case shall entitle such Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent, the Collateral
Agent, the Issuing Agent or any Issuing Lender or the Lenders to any other or
further action in any circumstances without notice or demand.

12.06 Payments Pro Rata. (a) The Administrative Agent agrees that promptly after
its receipt of each payment from or on behalf of each Borrower in respect of any
Obligations of such Borrower, it shall distribute such payment to the Lenders
(other than any Lender that has consented in writing to waive its pro rata share
of such payment and subject to the provisions in this Agreement regarding
Limited Fronting Lenders) pro rata based upon their respective shares, if any,
of the Obligations with respect to which such payment was received.

 

102



--------------------------------------------------------------------------------

(b) Each of the Tranche 1 Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Tranche 1 Unpaid Drawings or Tranche 1 Fees, of a sum which with respect
to the related sum or sums received by other Tranche 1 Lenders is in a greater
proportion than the total of such Tranche 1 Obligation then owed and due to such
Tranche 1 Lender (including in its capacity as a Limited Fronting Lender) bears
to the total of such Tranche 1 Obligation then owed and due to all of the
Tranche 1 Lenders immediately prior to such receipt, then such Tranche 1 Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Tranche 1 Lenders an interest in the Tranche 1
Obligations of the respective Tranche 1 Borrower to such Tranche 1 Lenders in
such amount as shall result in a proportional participation by all of the
Tranche 1 Lenders in such amount, provided that if all or any portion of such
excess amount is thereafter recovered from such Tranche 1 Lender, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.

(c) Each of the Tranche 2 Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Revolving Loans, Tranche 2 Unpaid Drawings, Tranche 2 Fees, of a sum
which with respect to the related sum or sums received by other Tranche 2
Lenders is in a greater proportion than the total of such Tranche 2 Obligation
then owed and due to such Tranche 2 Lender bears to the total of such Tranche 2
Obligation then owed and due to all of the Tranche 2 Lenders immediately prior
to such receipt, then such Tranche 2 Lender, as the case may be, receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Tranche 2 Lenders an interest in the Tranche 2 Obligations of the
respective Tranche 2 Borrower to such Tranche 2 Lenders, in such amount as shall
result in a proportional participation by all of the Tranche 2 Lenders in such
amount, provided that if all or any portion of such excess amount is thereafter
recovered from such Tranche 2 Lender such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

12.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP or SAP, as the case may be, consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by the Borrowers to the Lenders). In addition, except as otherwise
specifically provided herein, all computations determining compliance with
Section 8, including definitions used therein, shall utilize accounting
principles and policies in effect from time to time; provided that (i) if any
such accounting principle or policy (whether GAAP or SAP or both) shall change
after the Effective Date, the Borrowers shall give reasonable notice thereof to
the Administrative Agent and each of the Lenders and if within thirty (30) days
following such notice any Borrower, the Administrative Agent or the Required
Lenders shall elect by giving written notice of such election to the other
parties hereto, such computations shall not give effect to such change unless
and until this Agreement shall be amended pursuant to Section 12.11 to give
effect to such change, and (ii) if at any time the computations determining
compliance with Section 8 utilize accounting principles different from those
utilized in the financial statements then being furnished to the Lenders
pursuant to Section 7.01, such financial statements shall be accompanied by
reconciliation work-sheets.

(b) All computations of interest on Revolving Loans and Fees hereunder shall be
made on the actual number of days elapsed over (i) a year of 365/366 days for
interest on Revolving Loans maintained as Base Rate Loans when the Base Rate is
based on the Prime Lending Rate and (ii) a year of 360 days in all cases other
than that set forth in the preceding clause (i).

 

103



--------------------------------------------------------------------------------

(c) All references in this Agreement to amounts in Dollars shall include, unless
the context otherwise requires, amounts in Optional Currencies using the then
U.S. Dollar Equivalent thereof.

12.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE. (a) THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS (OTHER THAN LETTERS OF CREDIT ISSUED UNDER THE LAWS
OF ENGLAND AND WALES AND THE LAWS OF OTHER JURISDICTIONS, AS AGREED TO BETWEEN
THE APPLICABLE BORROWER AND THE ISSUING LENDER IN ACCORDANCE WITH SECTIONS 2A.01
AND 2B.01) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT (OTHER THAN WITH RESPECT TO LETTERS OF
CREDIT ISSUED UNDER THE LAWS OF THE UNITED KINGDOM IN ACCORDANCE WITH SECTIONS
2A.01 AND 2B.01) MAY BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH BORROWER AND EACH LENDER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH BORROWER AND
EACH LENDER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK JURISDICTION OVER SUCH BORROWER OR SUCH LENDER, AND AGREES NOT TO PLEAD OR
CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH
COURT LACKS JURISDICTION OVER SUCH BORROWER OR SUCH LENDER. EACH BORROWER AND
EACH LENDER FURTHER IRREVOCABLY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH BORROWER AND
EACH LENDER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
BORROWER OR SUCH LENDER, AS THE CASE MAY BE, AT ITS ADDRESS FOR NOTICES PURSUANT
TO SECTION 12.03, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING. EACH BORROWER AND EACH LENDER, AS THE CASE MAY BE, HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING HEREUNDER OR UNDER

ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

104



--------------------------------------------------------------------------------

(b) EACH BORROWER AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID
ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH BORROWER AND EACH LENDER HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING CONTAINED IN THIS SENTENCE SHALL
LIMIT THE INDEMNITY OBLIGATIONS SET FORTH HEREIN, INCLUDING, WITHOUT LIMITATION,
IN SECTIONS 1.10, 1.11, 2.04, 4.04, 11.07 AND 12.01 (INCLUDING REIMBURSEMENT OF
COSTS AND EXPENSES).

12.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Parent Borrower and the
Administrative Agent.

12.10 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

105



--------------------------------------------------------------------------------

12.11 Amendment or Waiver.

(a) Neither this Agreement nor any other Credit Document (other than the
Security Documents, as set forth below) nor any terms hereof or thereof may be
changed, waived, discharged or terminated unless such change, waiver, discharge
or termination is in writing signed by each Borrower and the Required Lenders,
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender directly affected thereby, (i) extend the scheduled
final maturity of any Revolving Loan or Note, or extend the required payment
date of a reimbursement obligation in respect of any Letter of Credit, or extend
the Commitment Expiration Date, or extend the stated expiration date of any
Letter of Credit beyond the date occurring one year after the Commitment
Expiration Date, or reduce the rate or extend the time of payment of interest on
any Revolving Loan or Note (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce the
principal amount of any Revolving Loan or Note or Unpaid Drawing, or reduce the
amount or extend the time of payment of any Fee (it being understood that any
amendment or modification to the financial definitions in this Agreement or to
Section 12.07(a) shall not constitute a reduction in the rate of interest or
reduction in the amount of Fees for purposes of this clause (i)), (ii) except as
set forth in Section 1.15 or Section 1.16, increase the Commitment of any Lender
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Total Commitment
shall not constitute a change in the terms of any Commitment of any Lender),
(iii) amend, modify or waive any provision of this Section 12.11 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Revolving Loans and the Commitments on the
Effective Date), (iv) reduce any percentage specified in, or otherwise modify,
the definition of Required Lenders (it being understood that (A) the Additional
Tranche 1 Commitments, (B) the Additional Tranche 2 Commitments (and the
additional Revolving Loans incurred in connection therewith) and (C) with the
consent of the Required Lenders, other additional extensions of credit pursuant
to this Agreement, in each case, may be included in the determination of the
Required Lenders on substantially the same basis as the extensions of Revolving
Loans and Commitments are included on the Effective Date), (v) release the
Parent Borrower from its obligations under the Parent Borrower Guaranty, or
(vi) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement; provided further, that no such change,
waiver, discharge or termination shall (i) release all or substantially all of
the Collateral (except as expressly provided in the Credit Documents) from the
Liens under all of the Security Documents without the consent of each Tranche 1
Lender, (ii) modify the definitions in Section 10 of “Advance Rates”, “Borrowing
Base” or “Eligible Securities” without the consent of the Majority Tranche 1
Lenders or (iii) reduce any percentage specified in, or otherwise modify, the
definition of Majority Tranche 1 Lenders without the consent of each Tranche 1
Lender (it being understood that the Additional Tranche 1 Commitments and, with
the consent of the Majority Tranche 1 Lenders, other additional extensions of
credit pursuant to this Agreement, in each case, may be included in the
determination of the Majority Tranche 1 Lenders on substantially the same basis
as the Tranche 1 Commitments are included on the Effective Date). No Security
Document may be changed, waived, discharged or terminated unless each such
change, waiver, discharge or termination is in writing signed by each Borrower
and the Majority Tranche 1 Lenders. No provision of Section 11 or any other
provision in any Credit Document relating to the rights and/or obligations of
the Administrative Agent, the Collateral Agent or the Custodian may be amended
without the consent of the Administrative Agent, the Collateral Agent or the
Custodian, as the case may be. No provision of Section 2 or any other provision
in any Credit Document relating to the rights and/or obligations of the Issuing
Agent or the applicable Issuing Lender may be amended without the consent of the
Issuing Agent or the applicable Issuing Lender, as the case may be.

(b) Notwithstanding anything to the contrary herein, the Commitments, Revolving
Loans and Letter of Credit Outstandings of a Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to this Section 12.11); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby.

 

106



--------------------------------------------------------------------------------

12.12 Survival. All indemnities set forth herein including, without limitation,
in Sections 1.10, 1.11, 2.04, 4.04, 11.07 and 12.01 shall survive the execution
and delivery of this Agreement and the making of the Revolving Loans, the
repayment of the Obligations and the termination of the Total Commitment.

12.13 Domicile of Revolving Loans. Each Lender may transfer and carry its
Revolving Loans at, to or for the account of any branch, office, Subsidiary or
affiliate of such Lender. Notwithstanding anything to the contrary contained
herein, to the extent that a transfer of Revolving Loans pursuant to this
Section 12.13 would, at the time of such transfer, result in increased costs
under Section 1.10, 1.11, 2.04 or 4.04 from those being charged by the
respective Lender prior to such transfer, then the Parent Borrower shall not be
obligated to pay such increased costs (although the Parent Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective transfer).

12.14 Confidentiality. (a) Each Lender shall (i) hold all non-public information
(including, without limitation, all financial projections and analyses)
furnished by any Borrower in connection with such Lender’s evaluation of whether
to become a Lender hereunder or obtained by such Lender pursuant to the
requirements of this Agreement (“Confidential Information”) confidential,
(ii) use Confidential Information only for purposes related to this Agreement
and its position as a Lender hereunder and (iii) not disclose such Confidential
Information other than as provided herein; provided that any Lender and/or its
affiliates may disclose any such Confidential Information (A) as has become
generally available to the public other than as a result of disclosure in
violation of this Section 12.14, (B) as has become available to such Lender or
any such affiliate on a non-confidential basis from a source other than the
Borrowers and their respective affiliates, provided that the source is not known
by such Lender to be prohibited from transmitting such information to such
Lender by a contractual, legal or fiduciary obligation, (C) as may be required
or appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body or self-regulatory body having or claiming to
have jurisdiction or oversight over such Lender and/or its affiliates, (D) as
may be required or appropriate in respect to any summons or subpoena or in
connection with any litigation or other judicial process (it being understood
that, to the extent reasonably practicable under the circumstances, each
Borrower shall be given prior notice and an opportunity to contest any proposed
disclosure pursuant to this clause (D)), (E) in order to comply with any law,
order, regulation or ruling applicable to such Lender and/or its affiliates,
(F) subject to an agreement to comply with the provisions of this Section, to
any direct or indirect counterparty to any swap agreement (or any professional
advisor to such counterparty) and (G) to any permitted prospective or actual
syndicate member or participant in any Revolving Loans, provided that such
prospective or actual syndicate member or participant agrees with the respective
assigning Lender to be bound by the provisions of this Section 12.14. The
provisions of this Section 12.14 shall survive any termination of this
Agreement.

(b) Notwithstanding anything herein to the contrary, any Lender (and any
employee, representative or other agent of such Lender) may disclose to any and
all persons, without limitation of any kind, such Lender’s U.S. federal income
tax treatment and the U.S. federal income tax structure of the transactions
contemplated hereby relating to such Lender and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. However, no disclosure of any information
relating to such tax treatment or tax structure may be made to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

107



--------------------------------------------------------------------------------

12.15 WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE CREDIT DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

12.16 Register. Each Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 12.16, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Revolving Loans made by each of the Lenders and
each repayment in respect of the principal amount of the Revolving Loans of each
Lender. Failure to make any such recordation, or any error in such recordation
shall not affect the obligations any Borrower in respect of such Revolving
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Revolving Loan
made pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Revolving Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitments and
Revolving Loans shall remain owing to the transferor. The registration of
assignment or transfer of all or part of any Commitments and any Revolving Loans
shall be recorded by the Administrative Agent on the Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to Section 12.04(b). Coincident with the delivery
of such an Assignment Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Revolving Loan, or as
soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Revolving Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender. Each Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 12.16 (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Administrative Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision)).

12.17 USA Patriot Act. Each Lender hereby notifies each Borrower that, pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act.

12.18 Termination. After the Termination Date, this Agreement shall terminate
(provided that all indemnities set forth herein shall survive such termination
in accordance with Section 12.12).

 

108



--------------------------------------------------------------------------------

12.19 No Third Party Beneficiaries. Except as provided in this Section 12 with
respect to each indemnified person under the Credit Documents and, with respect
to any provisions relating to the Existing Letters of Credit, the Original
Lenders, the Credit Documents are not intended to and do not confer upon any
person other than the parties hereto any rights or remedies under the Credit
Documents.

SECTION 13. Parent Borrower Guaranty.

13.01 The Guaranty. In order to induce the Lenders to enter into this Agreement
and to extend credit hereunder and in recognition of the direct benefits to be
received by the Parent Borrower from the proceeds of the Revolving Loans and the
issuance of the Letters of Credit, the Parent Borrower hereby agrees with the
Guaranteed Creditors as follows: the Parent Borrower hereby unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and prompt payment when due, whether upon maturity, acceleration or otherwise,
of any and all of the Parent Borrower Guaranteed Obligations of each Designated
Subsidiary Borrower (such term as used in this Section 13 to include any entity
that was a Designated Subsidiary Borrower prior to the delivery of a Termination
Letter with respect thereto) to the Guaranteed Creditors. If any or all of the
Parent Borrower Guaranteed Obligations of any Designated Subsidiary Borrower to
the Guaranteed Creditors becomes due and payable hereunder, the Parent Borrower
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, together with any and all expenses which may be incurred by
the Guaranteed Creditors in collecting any of the Parent Borrower Guaranteed
Obligations. This Parent Borrower Guaranty is a guaranty of payment and not of
collection. If a claim is ever made upon any Guaranteed Creditor for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Parent Borrower Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (ii) any settlement or compromise of any such claim effected
by such payee with any such claimant, then and in such event the Parent Borrower
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon the Parent Borrower, notwithstanding any revocation of this Parent
Borrower Guaranty or any other instrument evidencing any liability of any
Designated Subsidiary Borrower, and the Parent Borrower shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

13.02 Bankruptcy. Additionally, the Parent Borrower unconditionally and
irrevocably guarantees the payment of any and all of the Parent Borrower
Guaranteed Obligations of each Designated Subsidiary Borrower hereunder to the
Guaranteed Creditors whether or not due or payable by any Designated Subsidiary
Borrower upon the occurrence of any of the events specified in Section 9.05 with
respect to such Designated Subsidiary Borrower, and unconditionally promises to
pay such indebtedness to the Guaranteed Creditors, or order, on demand, in
lawful money of the United States.

 

109



--------------------------------------------------------------------------------

13.03 Nature of Liability. The liability of the Parent Borrower hereunder is
exclusive and independent of any security for or other guaranty of the Parent
Borrower Guaranteed Obligations of any Designated Subsidiary Borrower whether
executed by the Parent Borrower, any other guarantor or by any other party, and
the liability of the Parent Borrower hereunder is not affected or impaired by
(a) any direction as to application of payment by each Designated Subsidiary
Borrower or by any other party (other than a direction by the Guaranteed
Creditor receiving such payment), or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Parent Borrower Guaranteed Obligations of each Designated Subsidiary Borrower,
or (c) any payment on or in reduction of any such other guaranty or undertaking,
or (d) any dissolution, termination or increase, decrease or change in personnel
by any Designated Subsidiary Borrower, or (e) any payment made to the Guaranteed
Creditors on the Parent Borrower Guaranteed Obligations which any such
Guaranteed Creditor repays to any Designated Subsidiary Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and the Parent Borrower waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding or (f) any action or inaction of the type described in Section 13.05.

13.04 Independent Obligation. The obligations of the Parent Borrower under this
Section 13 are independent of the obligations of any other guarantor, any other
party or any Designated Subsidiary Borrower, and a separate action or actions
may be brought and prosecuted against the Parent Borrower whether or not action
is brought against any other guarantor, any other party or any Designated
Subsidiary Borrower and whether or not any other guarantor, any other party or
any Designated Subsidiary Borrower be joined in any such action or actions. The
Parent Borrower waives, to the full extent permitted by law, the benefit of any
statute of limitations affecting its liability under this Section 13 or the
enforcement thereof. Any payment by any Designated Subsidiary Borrower or other
circumstance which operates to toll any statute of limitations as to any
Designated Subsidiary Borrower shall operate to toll the statute of limitations
as to the Parent Borrower.

13.05 Authorization. The obligations of the Parent Borrower under this
Section 13 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any action taken by any Guaranteed Creditor to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Parent
Borrower Guaranteed Obligations (including any increase or decrease in the rate
of interest thereon), any security therefor, or any liability incurred directly
or indirectly in respect thereof, and the Parent Borrower Guaranty herein made
shall apply to the Parent Borrower Guaranteed Obligations as so changed,
extended, renewed or altered;

(b) take and hold security for the payment of the Parent Borrower Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Parent
Borrower Guaranteed Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset there against;

 

110



--------------------------------------------------------------------------------

(c) exercise or refrain from exercising any rights against any Designated
Subsidiary Borrower or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, any Designated
Subsidiary Borrower or other obligors;

(e) settle or compromise any of the Parent Borrower Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Designated Subsidiary Borrower to its creditors other than the
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Designated Subsidiary Borrower to the Guaranteed Creditors
regardless of what liability or liabilities of any Designated Subsidiary
Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement, any other Credit Document or any of such other
instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Parent Borrower
from its liabilities under this Parent Borrower Guaranty.

13.06 Reliance. It is not necessary for the Guaranteed Creditors to inquire into
the capacity or powers of any Designated Subsidiary Borrower or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Parent Borrower Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

13.07 Subordination. Any indebtedness of any Designated Subsidiary Borrower now
or hereafter owing to the Parent Borrower is hereby subordinated to the Parent
Borrower Guaranteed Obligations of any Designated Subsidiary Borrower owing to
the Guaranteed Creditors; and if the Administrative Agent so requests at a time
when an Event of Default exists, no Designated Subsidiary Borrower shall make,
or be permitted to make, any payment to the Parent Borrower in respect of such
indebtedness owed to the Parent Borrower, but without affecting or impairing in
any manner the liability of the Parent Borrower under the other provisions of
this Parent Borrower Guaranty. Prior to the transfer by the Parent Borrower of
any note or negotiable instrument evidencing any of the indebtedness of any
Designated Subsidiary Borrower to the Parent Borrower, the Parent Borrower shall
mark such note or negotiable instrument with a legend that the same is subject
to this subordination. Without limiting the generality of the foregoing, the
Parent Borrower hereby agrees with the Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or

otherwise) until all Parent Borrower Guaranteed Obligations have been
irrevocably paid in full in cash.

 

111



--------------------------------------------------------------------------------

13.08 Waiver. (a) The Parent Borrower waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against each Designated Subsidiary Borrower, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from any Designated Subsidiary Borrower, any other guarantor or any other party
or (iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
The Parent Borrower waives any defense based on or arising out of any defense of
any Designated Subsidiary Borrower, any other guarantor or any other party,
other than payment in full in cash of the Parent Borrower Guaranteed
Obligations, based on or arising out of the disability of each Designated
Subsidiary Borrower, any other guarantor or any other party, or the
unenforceability of the Parent Borrower Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Designated Subsidiary Borrower other than payment in full in cash of the Parent
Borrower Guaranteed Obligations. The Guaranteed Creditors may, at their
election, foreclose on any security held by the Administrative Agent, the
Collateral Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against any
Designated Subsidiary Borrower or any other party, or any security, without
affecting or impairing in any way the liability of the Parent Borrower hereunder
except to the extent the Parent Borrower Guaranteed Obligations have been paid
in full in cash. The Parent Borrower waives any defense arising out of any such
election by the Guaranteed Creditors, even though such election operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of the Parent Borrower against any Designated Subsidiary Borrower or any
other party or any security.

(b) The Parent Borrower waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Parent
Borrower Guaranty, and notices of the existence, creation or incurring of new or
additional Parent Borrower Guaranteed Obligations. The Parent Borrower assumes
all responsibility for being and keeping itself informed of each Designated
Subsidiary Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Parent Borrower
Guaranteed Obligations and the nature, scope and extent of the risks which the
Parent Borrower assumes and incurs hereunder, and agrees that the Guaranteed
Creditors shall have no duty to advise the Parent Borrower of information known
to them regarding such circumstances or risks.

(c) The Parent Borrower warrants and agrees that each of the waivers set forth
above in this Section 13 is made with full knowledge of its significance and
consequences, and such waivers shall be effective to the maximum extent
permitted by law.

*         *         *

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

Address:

   

Wellesley House

90 Pitts Bay Road

Pembroke HM 08

Bermuda

    ENDURANCE SPECIALTY HOLDINGS LTD.     By:   /s/ Michael J. McGuire        
Attention: Michael J. McGuire       Name: Michael J. McGuire Telephone: +1
(441) 278-0943       Title: Chief Financial Officer Facsimile: +1 (441) 278-0493
      Wellesley House     ENDURANCE SPECIALTY INSURANCE LTD.

90 Pitts Bay Road

Pembroke HM 08

Bermuda

          By:   /s/ Michael J. McGuire Attention: Michael J. McGuire       Name:
Michael J. McGuire Telephone: +1 (441) 278-0943       Title: Chief Financial
Officer Facsimile: +1 (441) 278-0493       333 Westchester Ave     ENDURANCE
U.S. HOLDINGS CORP. White Plains, NY 10604           By:   /s/ Daniel S. Lurie
Attention: Daniel S. Lurie       Name: Daniel S. Lurie Telephone: +1
(914) 468-8009       Title: Executive Vice President Facsimile: +1
(914) 997-0331       7th Floor, 2 Minster Court     ENDURANCE WORLDWIDE HOLDINGS
LIMITED London, EC3R 7BB       United Kingdom           By:   /s/ Daniel S.
Lurie Attention: Simon Minshall       Name: Daniel S. Lurie Telephone: +44 (0)20
7337 2830       Title: Secretary Facsimile: +44 (0)20 7337 2900      

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

7th Floor, 2 Minster Court     ENDURANCE WORLDWIDE INSURANCE LIMITED

London, EC3R 7BB

United Kingdom

        By:   /s/ Daniel S. Lurie         Attention: Simon Minshall       Name:
Daniel S. Lurie Telephone: +44 (0)20 7337 2830       Title: Secretary Facsimile:
+44 (0)20 7337 2900       333 Westchester Ave    
ENDURANCE REINSURANCE CORPORATION OF AMERICA White Plains, NY 10604          
By:   /s/ Daniel S. Lurie Attention: Daniel S. Lurie       Name: Daniel S. Lurie
Telephone: +1 (914) 468-8009       Title: Secretary Facsimile: +1 (914) 997-0331
      333 Westchester Ave     ENDURANCE AMERICAN INSURANCE COMPANY White Plains,
NY 10604           By:   /s/ Daniel S. Lurie Attention: Daniel S. Lurie      
Name: Daniel S. Lurie Telephone: +1 (914) 468-8009       Title: Secretary
Facsimile: +1 (914) 997-0331       333 Westchester Ave    
ENDURANCE AMERICAN SPECIALTY INSURANCE COMPANY White Plains, NY 10604          
By:   /s/ Daniel S. Lurie Attention: Daniel S. Lurie       Name: Daniel S. Lurie
Telephone: +1 (914) 468-8009       Title: Secretary Facsimile: +1 (914) 997-0331
      7101 82nd Street     ARMTECH HOLDINGS, INC. Lubbock, TX 79424          
By:   /s/ Daniel S. Lurie Attention: Michael W. Jones       Name: Daniel S.
Lurie Telephone: +1 (806) 473-0333       Title: Secretary Facsimile: +1
(806) 473-0334      

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Agent,

Issuing Lender and a Lender

By:   /s/ Brijendra Grewal   Name: Brijendra Grewal   Title:   Vice President

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as a Lender

By:   /s/ Grainne M. Pergolini   Name:   Grainne M. Pergolini   Title:  
Director

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC,

as a Lender

By:   /s/ Julia R. Franklin   Name:   Julia R. Franklin   Title:   Vice
President By:   /s/ Dennis McClellan   Name:   Dennis McClellan   Title:  
Assistant Vice President

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Lender

By:   /s/ Scott M. Ferris   Name:   Scott M. Ferris   Title:   Managing Director

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH,

as a Lender

By:   /s/ N.J. Marchant   Name:   N.J. Marchant   Title:   Director By:   /s/ M.
Groffen   Name:   M. Groffen   Title:   Managing Director

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Vice President

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK, as a Lender By:  

/s/ Helen Hsu

 

Name: Helen Hsu

Title:   Director

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING     GROUP LIMITED, as a Lender By:  

/s/ Robert Grillo

 

Name: Robert Grillo

Title:   Director

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Karla K. Maloof

 

Name: Karla K. Maloof

Title:   Head of Insurance, NA

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,     as a Lender By:  

/s/ Jody Feldman

 

Name: /s/ Jody Feldman

Title:   Director

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,     as a Lender By:  

/s/ Thane Rattew

 

Name: Thane Rattew

Title:   Managing Director

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED BY:

 

DEUTSCHE BANK TRUST COMPANY     AMERICAS, as a Collateral Agent By:  

/s/ Eileen M. Hughes

 

Name: Eileen M. Hughes

Title:   Director

By:  

/s/ Ailsa Morillo

 

Name: Ailsa Morillo

Title:   Vice President

[Endurance Credit Agreement]